Execution Copy
 
$700,000,000
CREDIT AGREEMENT
dated as of September 7, 2010,
among
NABORS INDUSTRIES, INC.,
as Borrower,
NABORS INDUSTRIES LTD.,
as Guarantor,
THE LENDERS PARTY HERETO
and
UBS SECURITIES LLC and MIZUHO CORPORATE BANK (USA),
as Documentation Agents
and
DEUTSCHE BANK AG NEW YORK BRANCH and CITIBANK N.A.,
As Syndication Agents,
and
UBS AG, STAMFORD BRANCH,
as Administrative Agent,
and
UBS LOAN FINANCE LLC,
as Swingline Lender
     
 
Arranged By:
UBS SECURITIES LLC, MIZUHO CORPORATE BANK (USA),
DEUTSCHE BANK AG NEW YORK BRANCH and CITIGROUP GLOBAL MARKETS INC.,
as Joint Lead Arrangers and Joint Book Runners

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS
    1  
 
       
Section 1.01 Defined Terms
    1  
Section 1.02 Classification of Loans and Borrowings
    18  
Section 1.03 Terms Generally
    19  
Section 1.04 Accounting Terms; GAAP
    19  
Section 1.05 Resolution of Drafting Ambiguities
    19  
 
       
ARTICLE II THE CREDITS
    19  
 
       
Section 2.01 Commitments
    19  
Section 2.02 Loans
    20  
Section 2.03 Borrowing Procedure
    21  
Section 2.04 Evidence of Debt; Repayment of Loans
    22  
Section 2.05 Fees
    22  
Section 2.06 Interest on Loans
    23  
Section 2.07 Termination and Reduction of Commitments
    24  
Section 2.08 Interest Elections
    24  
Section 2.09 Optional and Mandatory Prepayments of Loans
    25  
Section 2.10 Alternate Rate of Interest
    26  
Section 2.11 Yield Protection
    27  
Section 2.12 Breakage Payments
    28  
Section 2.13 Payments Generally; Pro Rata Treatment; Sharing of Setoffs
    28  
Section 2.14 Taxes
    30  
Section 2.15 Mitigation Obligations; Replacement of Lenders
    33  
Section 2.16 Swingline Loans
    34  
Section 2.17 Defaulting Lenders
    36  
Section 2.18 Increase in Commitments
    37  
 
       
ARTICLE III REPRESENTATIONS AND WARRANTIES
    38  
 
       
Section 3.01 Organization and Good Standing
    38  
Section 3.02 Due Authorization
    38  
Section 3.03 No Conflicts
    38  
Section 3.04 Consents
    39  
Section 3.05 Enforceable Obligations
    39  
Section 3.06 Financial Condition
    39  
Section 3.07 No Default
    39  
Section 3.08 Litigation
    39  
Section 3.09 Taxes
    39  
Section 3.10 Compliance with Law
    40  
Section 3.11 ERISA
    40  
Section 3.12 Use of Proceeds; Margin Stock
    41  
Section 3.13 Investment Company Act
    41  
Section 3.14 Solvency
    41  
Section 3.15 Disclosure
    41  
Section 3.16 Environmental Matters
    41  
Section 3.17 Insurance
    42  
Section 3.18 Anti-Terrorism Laws
    42  
 
       

i



--------------------------------------------------------------------------------



 



              Page  
ARTICLE IV CONDITIONS TO CREDIT EXTENSIONS
    42  
 
       
Section 4.01 Conditions to Initial Credit Extension
    42  
Section 4.02 Conditions to All Credit Extensions
    43  
 
       
ARTICLE V AFFIRMATIVE COVENANTS
    44  
 
       
Section 5.01 Information Covenants
    44  
Section 5.02 Net Funded Indebtedness-to-Capitalization
    46  
Section 5.03 Preservation of Existence and Franchises
    46  
Section 5.04 Books and Records
    47  
Section 5.05 Compliance with Law
    47  
Section 5.06 Payment of Taxes and Other Indebtedness
    47  
Section 5.07 Insurance
    47  
Section 5.08 Use of Proceeds
    47  
Section 5.09 Audits/Inspections
    47  
 
       
ARTICLE VI NEGATIVE COVENANTS
    48  
 
       
Section 6.01 Nature of Business
    48  
Section 6.02 Fundamental Changes
    48  
Section 6.03 Affiliate Transactions
    49  
Section 6.04 Liens
    49  
Section 6.05 Burdensome Agreements
    51  
Section 6.06 Subsidiary Indebtedness
    52  
Section 6.07 Sale and Lease-Back Transactions
    53  
Section 6.08 Compliance with Anti-Terrorism Laws
    54  
 
       
ARTICLE VII GUARANTEE
    54  
 
       
Section 7.01 The Guarantee
    54  
Section 7.02 Obligations Unconditional
    55  
Section 7.03 Reinstatement
    56  
Section 7.04 Subrogation
    56  
Section 7.05 Remedies
    56  
Section 7.06 Instrument for the Payment of Money
    56  
Section 7.07 Continuing Guarantee
    56  
Section 7.08 General Limitation on Guarantee Obligations
    56  
Section 7.09 Release of Guarantor
    57  
 
       
ARTICLE VIII EVENTS OF DEFAULT
    57  
 
       
Section 8.01 Events of Default
    57  
Section 8.02 Acceleration; Remedies
    59  
Section 8.03 Allocation of Payments After Event of Default
    59  
 
       
ARTICLE IX THE AGENTS
    60  
 
       
Section 9.01 Appointment and Authority
    60  
Section 9.02 Rights as a Lender
    60  
Section 9.03 Exculpatory Provisions
    61  
Section 9.04 Reliance by Administrative Agent
    61  
Section 9.05 Delegation of Duties
    62  
Section 9.06 Resignation of Administrative Agent
    62  
Section 9.07 Non-Reliance on Administrative Agent and Other Lenders
    63  
Section 9.08 Withholding Tax
    63  
Section 9.09 No Other Duties, etc.
    63  
Section 9.10 Enforcement
    64  

ii



--------------------------------------------------------------------------------



 



              Page  
ARTICLE X MISCELLANEOUS
    64  
 
       
Section 10.01 Notices
    64  
Section 10.02 Waivers; Amendment
    67  
Section 10.03 Expenses; Indemnity; Damage Waiver
    69  
Section 10.04 Successors and Assigns
    70  
Section 10.05 Survival of Agreement
    73  
Section 10.06 Counterparts; Integration; Effectiveness
    74  
Section 10.07 Severability
    74  
Section 10.08 Right of Setoff
    74  
Section 10.09 Governing Law; Jurisdiction; Consent to Service of Process
    74  
Section 10.10 Waiver of Jury Trial
    75  
Section 10.11 Headings
    76  
Section 10.12 Treatment of Certain Information; Confidentiality
    76  
Section 10.13 USA PATRIOT ACT Notice and Customer Verification
    76  
Section 10.14 Interest Rate Limitation
    77  
Section 10.15 Lender Addendum
    77  
Section 10.16 Obligations Absolute
    77  
Section 10.17 Judgment Currency
    77  

iii



--------------------------------------------------------------------------------



 



ANNEXES
Annex I             Applicable Margin

      EXHIBITS    
Exhibit A
  Form of Administrative Questionnaire
Exhibit B
  Form of Assignment and Assumption
Exhibit C
  Form of Borrowing Request
Exhibit D
  Form of Interest Election Request
Exhibit E
  Form of Lender Addendum
Exhibit F-1
  Form of Revolving Note
Exhibit F-2
  Form of Swingline Note
Exhibit G
  Form of Opinion of Counsel to Loan Parties
Exhibit H
  Form of Officer’s Certificate
Exhibit I
  Form of Foreign Lender Certificate

iv



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
This CREDIT AGREEMENT (this “Agreement”) dated as of September 7, 2010, among
NABORS INDUSTRIES, INC., a Delaware corporation (“Borrower”), NABORS INDUSTRIES
LTD., a Bermuda exempted company (“Holdings”), the Lenders, UBS SECURITIES LLC,
as a Joint Lead Arranger (in such capacity, “Arranger”), UBS LOAN FINANCE LLC,
as swingline lender (in such capacity, “Swingline Lender”), and UBS AG, STAMFORD
BRANCH, as administrative agent (in such capacity, “Administrative Agent”) for
the Lenders.
WITNESSETH:
     WHEREAS, Borrower has requested the Lenders to extend credit to it in the
form of Revolving Loans at any time and from time to time prior to the Maturity
Date, in an aggregate principal amount at any time outstanding not in excess of
$700,000,000;
     WHEREAS, Borrower has requested the Swingline Lender to make Swingline
Loans, at any time and from time to time prior to the Maturity Date, in an
aggregate principal amount at any time outstanding not in excess of $60,000,000;
     WHEREAS, the proceeds of the Loans are to be used in accordance with
Section 5.08;
     WHEREAS, the Lenders are willing to extend such credit to Borrower; and
     NOW THEREFORE, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.01 Defined Terms.
     As used in this Agreement (including in the above preamble and recitals)
and unless otherwise expressly stated herein, the following terms shall have the
meanings specified below:
     “ABR”, when used in reference to any Loan or Borrowing, is used when such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
     “ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.
     “ABR Loan” shall mean any Revolving Loan bearing interest at a rate
determined by reference to the Alternate Base Rate in accordance with the
provisions of Article II.
     “Additional Lender” shall have the meaning given in Section 2.18(a).
     “Adjusted LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing
for any Interest Period, an interest rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) determined by the Administrative Agent
to be equal to (a) the LIBOR Rate for such Eurodollar Borrowing in effect for
such Interest Period, divided by (b) 1.00 minus the Statutory Reserves (if any)
for such Eurodollar Borrowing for such Interest Period.

1



--------------------------------------------------------------------------------



 



     “Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto and includes each other person appointed as the successor
pursuant to Article X.
     “Administrative Agent Fee” shall have the meaning assigned to such term in
Section 2.05(b).
     “Administrative Questionnaire” shall mean an Administrative Questionnaire
in substantially the form of Exhibit A.
     “Affiliate” of any person shall mean (a) any other person which directly,
or indirectly through one or more intermediaries, controls such person or
(b) any other person which directly, or indirectly through one or more
intermediaries, is controlled by or is under common control with such person. As
used herein, the term “control” means possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a
person, whether through the ownership of voting securities, by contract or
otherwise.
     “Agreement” shall have the meaning assigned to such term in the preamble
hereto.
     “Alternate Base Rate” shall mean, for any day, a fluctuating rate per annum
(rounded upward, if necessary, to the nearest 1/100th of 1%) equal to the
greatest of (a) the Base Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 0.50% and (c) the Adjusted LIBOR Rate
for an Interest Period of one-month beginning on such day (or if such day is not
a Business Day, on the immediately preceding Business Day) plus 1%. If the
Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms of the definition thereof, the Alternate Base Rate shall be determined
without regard to clause (b) of the preceding sentence until the circumstances
giving rise to such inability no longer exist. Any change in the Alternate Base
Rate due to a change in the Base Rate or the Federal Funds Effective Rate shall
be effective on the effective date of such change in the Base Rate or the
Federal Funds Effective Rate, respectively.
     “Anti-Terrorism Laws” shall mean any Requirement of Law related to
terrorism financing or money laundering, including the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act (“USA PATRIOT ACT”) of 2001 (Title III of Pub. L. 107-56), The
Currency and Foreign Transactions Reporting Act (also known as the “Bank Secrecy
Act”, 31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959),
the Trading With the Enemy Act (50 U.S.C. § 1 et seq., as amended), the
International Emergency Economic Powers Act (“IEEPA”), 50 U.S.C. § 1701, and
Executive Order 13224 (effective September 24, 2001).
     “Applicable Fee” shall mean, for any day, with respect to any Commitment,
the applicable percentage set forth in Annex I under the caption “Applicable
Fee”.
     “Applicable Margin” shall mean, for any day, with respect to any Revolving
Loan, the applicable percentage set forth in Annex I under the appropriate
caption.
     “Applicable Percentage” shall mean, with respect to any Lender, the
percentage of the total Loans and Commitments represented by such Lender’s Loans
and Commitments.
     “Approved Fund” shall mean any Fund that is administered or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers or manages a Lender.
     “Arranger” shall have the meaning assigned to such term in the preamble
hereto.

2



--------------------------------------------------------------------------------



 



     “Assignment and Assumption” shall mean an assignment and assumption entered
into by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.04(b)), and accepted by the Administrative
Agent, in substantially the form of Exhibit B, or any other form approved by the
Administrative Agent.
     “Availability Period” shall mean the period from and including the Closing
Date to but excluding the earlier of (i) the Business Day preceding the Maturity
Date and (ii) the date of termination of the aggregate Revolving Commitments.
     “Bankruptcy Code” shall mean the Bankruptcy Code in Title 11 of the United
States Code, as amended, modified, succeeded or replaced from time to time.
     “Base Rate” shall mean, for any day, a rate per annum that is equal to the
corporate base rate of interest established by the Administrative Agent from
time to time; each change in the Base Rate shall be effective on the date when
changed generally by the Administrative Agent. The corporate base rate is not
necessarily the lowest rate charged by the Administrative Agent to its
customers.
     “Beneficiaries” shall mean, collectively, the Administrative Agent, the
Lenders and the Arranger.
     “Board” shall mean the Board of Governors of the Federal Reserve System of
the United States.
     “Board of Directors” shall mean, with respect to any person, (i) in the
case of any corporation, the board of directors of such person, (ii) in the case
of any limited liability company, the board of managers of such person, (iii) in
the case of any partnership, the Board of Directors of the general partner of
such person and (iv) in any other case, the functional equivalent of the
foregoing.
     “Borrower” shall have the meaning assigned to such term in the preamble
hereto.
     “Borrowing” shall mean (a) Revolving Loans of the same Type, made,
converted or continued on the same date and, in the case of Eurodollar Loans, as
to which a single Interest Period is in effect, or (b) a Swingline Loan.
     “Borrowing Request” shall mean a request by Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C, or such other
form as shall be approved by the Administrative Agent.
     “Business Day” shall mean any day other than a Saturday, Sunday or other
day on which banks in New York City are authorized or required by law to close;
provided, however, that when used in connection with a Eurodollar Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.
     “Capital Stock” shall mean (a) in the case of a corporation, all classes of
capital stock of such corporation, (b) in the case of a partnership, partnership
interests (whether general or limited), (c) in the case of a limited liability
company, membership interests and (d) any other interest or participation that
confers on a person the right to receive a share of the profits and losses of,
or distributions of the assets of, the issuing person, including, in each case,
all warrants, rights or options to purchase any of the foregoing.
     “Cash Equivalents” shall mean (a) marketable direct obligations issued by,
or unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having

3



--------------------------------------------------------------------------------



 



maturities of six months or less from the date of acquisition issued by any
Lender or by any commercial bank organized under the laws of the United States
or any state thereof having combined capital and surplus of not less than
$500,000,000; (c) commercial paper of an issuer rated at least A-1 by S&P or P-1
by Moody’s, or carrying an equivalent rating by a nationally recognized rating
agency, if both of the two named rating agencies cease publishing ratings of
commercial paper issuers generally, and maturing within six months from the date
of acquisition; (d) repurchase obligations of any Lender or of any commercial
bank satisfying the requirements of clause (b) of this definition, having a term
of not more than 30 days, with respect to securities issued or fully guaranteed
or insured by the United States government; (e) securities with maturities of
one year or less from the date of acquisition issued or fully guaranteed by any
state, commonwealth or territory of the United States, by any political
subdivision or taxing authority of any such state, commonwealth or territory or
by any foreign government, the securities of which state, commonwealth,
territory, political subdivision, taxing authority or foreign government (as the
case may be) are rated at least A by S&P or A by Moody’s; (f) securities with
maturities of six months or less from the date of acquisition backed by standby
letters of credit issued by any Lender or any commercial bank satisfying the
requirements of clause (b) of this definition; (g) money market mutual or
similar funds that invest exclusively in assets satisfying the requirements of
clauses (a) through (f) of this definition; or (h) money market funds that
(i) comply with the criteria set forth in Commission Rule 2a-7 under the
Investment Company Act of 1940, as amended, (ii) are rated AAA by S&P and Aaa by
Moody’s and (iii) have portfolio assets of at least $5,000,000,000.
     “Change of Control” shall mean an event or series of events by which:
     (a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire (such right, an “option right”), whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of 50%
or more of the Capital Stock of Holdings entitled to vote for members of the
Board of Directors or equivalent governing body of Holdings on a fully-diluted
basis (and taking into account all such Capital Stock that such person or group
has the right to acquire pursuant to any option right); or
     (b) during any period of 24 consecutive months, a majority of the members
of the Board of Directors or other equivalent governing body of Holdings cease
to be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the Board of Directors); or
     (c) Holdings at any time ceases to own, directly or indirectly, 100% of the
Capital Stock of Borrower.

4



--------------------------------------------------------------------------------



 



     For purposes of this definition, a person shall not be deemed to have
beneficial ownership of Capital Stock subject to a stock purchase agreement,
merger agreement or similar agreement until the consummation of the transactions
contemplated by such agreement.
     “Change in Law” shall mean the occurrence, after the date of this
Agreement, of any of the following: (a) the adoption or taking into effect of
any law, treaty, order, policy, rule or regulation, (b) any change in any law,
treaty, order, policy, rule or regulation or in the administration,
interpretation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, guideline or directive (whether or not having
the force of law) by any Governmental Authority; provided however, for purposes
of this Agreement, the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, guidelines or directives in connection therewith are deemed to
have gone into effect and adopted after the date of this Agreement.
     “Charges” shall have the meaning assigned to such term in Section 10.14.
     “Class,” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans or
Swingline Loans and, when used in reference to any Commitment, refers to whether
such Commitment is a Revolving Commitment or Swingline Commitment, in each case,
under this Agreement as originally in effect or pursuant to Section 2.18, of
which such Loan, Borrowing or Commitment shall be a part.
     “Closing Date” shall mean the first date on which the conditions set forth
in Section 4.01 of this Agreement are satisfied or waived and this Agreement
becomes effective pursuant to the provisions of Section 10.06; provided that the
Closing Date shall occur no later than October 29, 2010.
     “Code” shall mean the Internal Revenue Code of 1986, and the rules and
regulations promulgated thereunder.
     “Commitment” shall mean, with respect to any Lender, such Lender’s
Revolving Commitment or Swingline Commitment.
     “Commitment Fee” shall have the meaning assigned to such term in
Section 2.05(a).
     “Compensation Requesting Lender” shall mean a Lender that requests
compensation under Section 2.11.
     “Consolidated Net Tangible Assets” shall mean the total assets of Holdings
and its Subsidiaries as of the most recent fiscal quarter end for which a
consolidated balance sheet of Holdings and its Subsidiaries is available, minus
all current liabilities (excluding the current portion of any long-term debt) of
Holdings and its Subsidiaries reflected on such balance sheet and minus total
goodwill and other intangible assets of Holdings and its Subsidiaries reflected
on such balance sheet, all calculated on a consolidated basis in accordance with
GAAP.
     “Contingent Obligations” shall mean, with respect to any person, without
duplication, any obligations (other than endorsements in the ordinary course of
business of negotiable instruments for deposit or collection) guaranteeing any
Indebtedness of any other person in any manner, whether direct or indirect, and
including without limitation any obligation, whether or not contingent, (a) to
purchase any such Indebtedness or other obligation or any property constituting
security therefor, (b) to advance or provide funds or other support for the
payment or purchase of such Indebtedness or obligation or to maintain working
capital, solvency or other balance sheet condition of such other person
(including, without limitation, maintenance agreements, take or pay
arrangements, put agreements or similar

5



--------------------------------------------------------------------------------



 



agreements or arrangements) for the benefit of the holder of Indebtedness of
such other person, (c) to lease or purchase property, securities or services
primarily for the purpose of assuring the owner of such Indebtedness or (d) to
otherwise assure or hold harmless the owner of such Indebtedness or obligation
against loss in respect thereof. The amount of any Contingent Obligation
hereunder shall (subject to any limitations set forth therein) be deemed to be
an amount equal to the outstanding principal amount (or maximum principal
amount, if larger) of the Indebtedness in respect of which such Contingent
Obligation is made.
     “Controlled” shall mean, with respect to any person, the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of such person, through the exercise of voting power or
by contract.
     “Credit Extension” shall mean the making of a Loan by a Lender.
     “Debtor Relief Laws” shall mean the Bankruptcy Code, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
fraudulent transfer, or other similar debtor relief laws of the United States or
other applicable jurisdictions from time to time in effect and relating to or
affecting the rights of creditors generally.
     “Default” shall mean any event, occurrence or condition which is, or upon
notice, lapse of time or both would constitute, an Event of Default.
     “Default Rate” shall have the meaning assigned to such term in
Section 2.06(c).
     “Defaulting Lender” shall mean any Lender, as reasonably determined by the
Administrative Agent, that (a) has failed to fund any portion of its Loans or
participations in Swingline Loans required to be funded by it hereunder within
three Business Days of the date required to be funded by it hereunder, unless
such Lender has notified the Administrative Agent in writing of its good faith
determination that one or more conditions to its obligation to fund Loans or
participations in Swingline Loans has not been satisfied, (b) has notified the
Administrative Agent, the Swingline Lender, any Lender and/or Borrower in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it is
unable to or does not intend to comply with its funding obligations under this
Agreement or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after written request by the
Administrative Agent (based on the reasonable belief that it may not fulfill its
funding obligation), to confirm that it will timely and fully comply with the
terms of this Agreement relating to its obligations to fund prospective Loans
and participations in then outstanding Swingline Loans, (d) has otherwise failed
to pay over to the Administrative Agent or any other Lender any amount (other
than amounts referenced in clause (a) above) required to be paid by it hereunder
within three Business Days of the date when due, unless the subject of a good
faith dispute, or (e) is, or whose Parent has become, the subject of any action
or proceeding of a type described in Section 8.01(d) (or any comparable
proceeding initiated by a regulatory authority having jurisdiction over such
Lender or Parent of Lender); provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect company thereof by a Governmental
Authority.
     “Documentation Agent” shall mean UBS Securities LLC and Mizuho Corporate
Bank (USA), each as documentation agent for the Lenders.
     “dollars” or “$” shall mean lawful money of the United States.

6



--------------------------------------------------------------------------------



 



     “Eligible Assignee” shall mean any person to whom it is permitted to assign
Loans and Commitments pursuant to Section 10.04(b)(i); provided that “Eligible
Assignee” shall not include Holdings or any of its Affiliates or Subsidiaries or
any natural person.
     “Environment” shall mean ambient air, indoor air, surface water and
groundwater (including potable water, navigable water and wetlands), the land
surface or subsurface strata, natural resources, the workplace or as otherwise
defined in any Environmental Law.
     “Environmental Claim” shall mean any claim, notice, demand, order, action,
suit, proceeding or other communication alleging liability for or obligation
with respect to any investigation, remediation, removal, cleanup, response,
corrective action, damages to natural resources, personal injury, property
damage, fines, penalties or other costs resulting from, related to or arising
out of (i) the presence, Release or threatened Release in or into the
Environment of Hazardous Material at any location or (ii) any violation or
alleged violation of any Environmental Law, and shall include any claim seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from, related to or arising out of the presence,
Release or threatened Release of Hazardous Material or alleged injury or threat
of injury to health, safety or the Environment.
     “Environmental Law” shall mean any legal requirement of any Governmental
Authority pertaining to (a) the protection of health, safety and the indoor or
outdoor environment, (b) the conservation, management, or use of natural
resources and wildlife, (c) the protection or use of surface water and
groundwater, (d) the management, manufacture, possession, presence, use,
generation, transportation, treatment, storage, disposal, Release, threatened
Release, abatement, removal, remediation or handling of, or exposure to, any
hazardous or toxic substance or material or (e) pollution (including any release
to land surface water and groundwater) and includes, without limitation, the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended by the Superfund Amendments and Reauthorization Act of 1986, 42 USC
9601 et seq., Solid Waste Disposal Act, as amended by the Resource Conservation
and Recovery Act of 1976 and Hazardous and Solid Waste Amendment of 1984, 42 USC
6901 et seq., Federal Water Pollution Control Act, as amended by the Clean Water
Act of 1977, 33 USC 1251 et seq., Clean Air Act of 1966, as amended, 42 USC 7401
et seq., Toxic Substances Control Act of 1976, 15 USC 2601 et seq., Hazardous
Materials Transportation Act, 49 USC App. 1801 et seq., Occupational Safety and
Health Act of 1970, as amended, 29 USC 651 et seq., Oil Pollution Act of 1990,
33 USC 2701 et seq., Emergency Planning and Community Right-to-Know Act of 1986,
42 USC 11001 et seq., National Environmental Policy Act of 1969, 42 USC 4321 et
seq., Safe Drinking Water Act of 1974, as amended, 42 USC 300(f) et seq., any
analogous implementing or successor law, and any amendment, rule, regulation,
order, or directive issued thereunder.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute thereto, as interpreted by the rules and
regulations thereunder, all as the same may be in effect from time to time.
References to sections of ERISA shall be construed also to refer to any
successor sections.
     “ERISA Affiliate” shall mean, an entity, whether or not incorporated, which
is (i) under common control (within the meaning of Section 4001(a)(14) of ERISA)
with Borrower, Holdings or any of their Subsidiaries or (ii) is a member of a
group which includes Borrower or Holdings or any of their Subsidiaries and which
is treated as a single employer under Sections 414(b), (c), (m), or (o) of the
Code with Borrower, Holdings or any of their Subsidiaries.
     “ERISA Event” shall have the meaning assigned to such term in
Section 8.01(g).
     “Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar
Loans.

7



--------------------------------------------------------------------------------



 



     “Eurodollar Loan” shall mean any Revolving Loan bearing interest at a rate
determined by reference to the Adjusted LIBOR Rate in accordance with the
provisions of Article II.
     “Event of Default” shall have the meaning assigned to such term in
Section 8.01.
     “Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of Borrower hereunder, (a) taxes imposed on or measured by its
overall net income or profits (however denominated) and franchise taxes imposed
on it (in lieu of or in addition to net income or profits taxes) by a
jurisdiction (or a political subdivision thereof) as a result of the recipient
being organized or having its principal office or, in the case of any Lender,
its applicable lending office in such jurisdiction, (b) any branch profits taxes
imposed by the United States or any similar tax imposed by any other
jurisdiction described in subclause (a) above, (c) in the case of a Foreign
Lender (other than an assignee of a Compensation Requesting Lender or Tax
Payment Lender pursuant to a request by Borrower under Section 2.15(b)), any
U.S. federal withholding tax that is imposed on amounts payable to such Foreign
Lender pursuant to any Requirements of Law that are in effect at the time such
Foreign Lender becomes a party hereto, except to the extent that such Foreign
Lender’s assignor, if any, was entitled, immediately prior to such assignment,
to receive additional amounts from Borrower with respect to such withholding tax
pursuant to Section 2.14(a); (d) in the case of a Foreign Lender who designates
a new lending office, any U.S. federal withholding tax that is imposed on
amounts payable to such Foreign Lender pursuant to any Requirements of Law that
are in effect at the time of such change in lending office, except to the extent
that such Foreign Lender was entitled, immediately prior to such change in
lending office, to receive additional amounts from Borrower with respect to such
withholding tax pursuant to Section 2.14(a), (e) any U.S. federal withholding
tax that is attributable to a Lender’s failure to comply with Section 2.14(e),
and (f) any U.S. federal withholding taxes imposed pursuant to FATCA on any
“withholdable payment” made to the Administrative Agent, any Lender, or any
other recipient of any payment to be made on account of any obligation of
Borrower hereunder as a result of the Administrative Agent, such Lender, or
other recipient failing to comply with the requirements of FATCA to establish
and maintain an exemption from withholding thereunder, but only if the
Administrative Agent, such Lender, or such other recipient has the ability under
FATCA to establish and maintain an exemption from withholding thereunder.
     “FATCA” shall mean Sections 1471 through 1474 of the Code and any Treasury
regulations promulgated thereunder or official interpretations thereof.
     “Federal Funds Effective Rate” shall mean, for any day, the rate per annum
equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System of the United States
arranged by federal funds brokers on such day, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day for such transactions received by the Administrative
Agent from three federal funds brokers of recognized standing selected by it.
     “Fees” shall mean the Commitment Fees and the Administrative Agent Fees.
     “Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such person.
     “Foreign Lender” shall mean any Lender that is not a “United States person”
as defined in Section 7701(a)(30) of the Code.

8



--------------------------------------------------------------------------------



 



     “Foreign Subsidiary” shall mean each Subsidiary organized and existing
under the law of a jurisdiction other than the United States, any state or
territory thereof, the District of Columbia or any political subdivision of the
United States, any state or territory thereof or the District of Columbia.
     “Fund” shall mean any person that is (or will be) engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business.
     “GAAP” shall mean generally accepted accounting principles in the United
States applied on a consistent basis.
     “Governmental Authority” shall mean the government of the United States or
any other nation, or of any political subdivision thereof, whether state,
provincial or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union, the European Central Bank or the Organisation for Economic
Co-operation and Development).
     “Guaranteed Obligations” shall have the meaning assigned to such term in
Section 7.01.
     “Guarantor” shall mean Holdings and each Subsidiary that guarantees the
Obligations under Section 6.06(j).
     “Hazardous Materials” shall mean the following: hazardous substances;
hazardous wastes; polychlorinated biphenyls (“PCBs”) or any substance or
compound containing PCBs; asbestos or any asbestos-containing materials in any
form or condition; radon or any other radioactive materials including any
source, special nuclear or by-product material; petroleum, crude oil or any
fraction thereof; and any other pollutant or contaminant or chemicals, wastes,
materials, compounds, constituents or substances, subject to regulation or which
can give rise to liability under any Environmental Laws.
     “Holdings” shall have the meaning assigned to such term in the preamble
hereto.
     “Increase Effective Date” shall have the meaning assigned to such term in
Section 2.18(a).
     “Increase Joinder” shall have the meaning assigned to such term in
Section 2.18(c).
     “Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money (excluding from this clause
(a) and clause (b) below intraday over advances and overnight overdrafts;
provided that, such obligations are not outstanding for more than two
(2) Business Days), (b) all obligations of such person evidenced by bonds,
debentures, notes or similar instruments, or upon which interest payments are
customarily made, (c) all obligations of such person under conditional sale or
other title retention agreements relating to property purchased by such person
to the extent of the value of such property (other than customary reservations
or retentions of title under agreements with suppliers entered into in the
ordinary course of business), (d) all obligations, other than intercompany
items, of such person issued or assumed as the deferred purchase price of
property or services purchased by such person (excluding account payables that
are not more than 180 days past due), which would appear as liabilities on a
balance sheet of such person, (e) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on, or payable out of the proceeds of
production from, property owned or acquired by such person, whether or not the
obligations secured thereby have been assumed, (f) all Contingent Obligations of
such person other than Contingent Obligations of the Subsidiaries or parent of
such person with respect

9



--------------------------------------------------------------------------------



 



to Indebtedness of such person, (g) the principal portion of all obligations of
such person under (i) capital lease obligations and (ii) any synthetic lease,
tax retention operating lease, off-balance sheet loan or similar off-balance
sheet financing product of such person where such transaction is considered
borrowed money indebtedness for tax purposes but is classified as an operating
lease in accordance with GAAP, and after giving effect in any of the foregoing
in this clause (g) to any third-party indemnification, (h) all obligations of
such person with respect to Redeemable Preferred Stock, and (i) the maximum
amount of all standby letters of credit (other than those entered for purposes
of bid and performance bonds) issued or bankers’ acceptances facilities created
for the account of such person and, without duplication, all drafts drawn
thereunder (to the extent unreimbursed). The Indebtedness of any person shall
include the Indebtedness of any partnership or unincorporated joint venture for
which such person is legally obligated.
     “Indemnified Taxes” shall mean all Taxes other than Excluded Taxes.
     “Indemnitee” shall have the meaning assigned to such term in
Section 10.03(b).
     “Index Debt” shall mean Borrower’s long-term senior unsecured, non-credit
enhanced publically held debt.
     “Information” shall have the meaning assigned to such term in
Section 10.12.
     “Interest Election Request” shall mean a request by Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08(b), substantially
in the form of Exhibit D.
     “Interest Payment Date” shall mean (a) with respect to any ABR Loan
(including Swingline Loans), the last Business Day of each March, June,
September and December to occur during any period in which such Loan is
outstanding, (b) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Loan with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and (c) with respect to any Revolving Loan or Swingline Loan, the Maturity Date
or such earlier date on which the Revolving Commitments are terminated, as the
case may be.
     “Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as Borrower may elect; provided that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, and (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing; provided, however, that an Interest Period shall be limited to the
extent required under Section 2.03(d).
     “Lender Addendum” shall mean with respect to any Lender on the Closing
Date, a lender addendum in the form of Exhibit E, to be executed and delivered
by such Lender on the Closing Date as provided in Section 10.15.

10



--------------------------------------------------------------------------------



 



     “Lenders” shall mean (a) the financial institutions that have become a
party hereto pursuant to a Lender Addendum and (b) any financial institution
that has become a party hereto pursuant to an Assignment and Assumption, other
than, in each case, any such financial institution that has ceased to be a party
hereto pursuant to an Assignment and Assumption. Unless the context clearly
indicates otherwise, the term “Lenders” shall include the Swingline Lender.
     “LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate per annum determined by the Administrative Agent to be
the arithmetic mean of the offered rates for deposits in dollars with a term
comparable to such Interest Period that appears on the Telerate British Bankers
Assoc. Interest Settlement Rates Page at approximately 11:00 a.m., London,
England time, on the second full London Business Day preceding the first day of
such Interest Period; provided, however, that (i) if no comparable term for an
Interest Period is available, the LIBOR Rate shall be determined using the
weighted average of the offered rates for the two terms most nearly
corresponding to such Interest Period and (ii) if there shall at any time no
longer exist a Telerate British Bankers Assoc. Interest Settlement Rates Page,
“LIBOR Rate” shall mean, with respect to each day during each Interest Period
pertaining to Eurodollar Borrowings comprising part of the same Borrowing, the
rate per annum equal to the rate at which the Administrative Agent is offered
deposits in dollars at approximately 11:00 a.m., London, England time, two
London Business Days prior to the first day of such Interest Period in the
London interbank market for delivery on the first day of such Interest Period
for the number of days comprised therein and in an amount comparable to its
portion of the amount of such Eurodollar Borrowing to be outstanding during such
Interest Period. Notwithstanding the foregoing, for purposes of clause (c) of
the definition of Alternate Base Rate, the rates referred to above shall be the
rates as of 11:00 a.m., London, England time, on the date of determination
(rather than the second London Business Day preceding the date of
determination).
     “Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind (including any agreement to give any
of the foregoing, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the Uniform Commercial Code
as adopted and in effect in the relevant jurisdiction or other similar recording
or notice statute, and any lease in the nature thereof).
     “Loan Documents” shall mean this Agreement and the Notes (if any).
     “Loan Parties” shall mean collectively, Borrower, Holdings and each other
Guarantor.
     “Loans” shall mean, as the context may require, a Revolving Loan or a
Swingline Loan (and shall include any Revolving Loans contemplated by
Section 2.18).
     “London Business Day” shall mean any day on which banks are generally open
for dealings in dollar deposits in the London interbank market.
     “Margin Stock” shall have the meaning assigned to such term in
Regulation U.
     “Market Disruption Loans” shall mean Loans the rate of interest applicable
to which is based upon the Market Disruption Rate, and the Applicable Margin
with respect thereto shall be the same as the Applicable Margin then applicable
to ABR Loans; provided that, other than with respect to the rate of interest
applicable thereto, Market Disruption Loans shall for all purposes hereunder and
under the other Loan Documents be treated as ABR Loans.

11



--------------------------------------------------------------------------------



 



     “Market Disruption Rate” shall mean, for any day, a fluctuating rate per
annum (rounded upwards, if necessary, to the nearest 1/100th of 1%) equal to the
Alternate Base Rate for such day. Any change in the Market Disruption Rate shall
be effective as of the opening of business on the effective day of any change in
the relevant component of the Market Disruption Rate.
     “Material Adverse Effect” shall mean an event or condition that
constitutes, or would reasonably be expected to result in, a material adverse
effect on (a) the business, assets, operations or condition, financial or
otherwise, of Holdings and its Subsidiaries, taken as a whole, (b) the ability
of any Loan Party to perform its obligations under this Agreement or (c) the
validity or enforceability of or the rights and remedies of the Administrative
Agent or the Lenders under this Agreement.
     “Material Subsidiary” shall mean any Subsidiary of Holdings (a) with a net
book value in excess of $100,000,000, calculated as of the end of the most
recent fiscal quarter or (b) whose revenues for the immediately preceding twelve
month period exceeded $100,000,000.
     “Maturity Date” shall mean September 7, 2014.
     “Maximum Rate” shall have the meaning assigned to such term in
Section 10.14.
     “MNPI” shall have the meaning assigned to such term in Section 10.01(d).
     “Multiemployer Plan” shall mean a Plan covered by Title IV of ERISA which
is a multiemployer plan as defined in Section 3(37) or 4001(a)(3) of ERISA.
     “Multiple Employer Plan” shall mean a Plan covered by Title IV of ERISA,
other than a Multiemployer Plan, to which Borrower, Holdings, any Subsidiary of
either, or any ERISA Affiliate and at least one employer other than Borrower,
Holdings, any Subsidiary of either, or any ERISA Affiliate are contributing
sponsors.
     “Net Funded Indebtedness” of any person shall mean, without duplication,
(i) the sum of (a) all obligations of such person for borrowed money (excluding
from this clause (a) and clause (b) below intraday over advances and overnight
overdrafts, provided that, such obligations are not outstanding for more than
two (2) Business Days), plus (b) all obligations of such person evidenced by
bonds, debentures, notes or similar instruments, or upon which interest payments
are customarily made, plus (c) all Contingent Obligations of such person with
respect to Net Funded Indebtedness of another person, plus (d) the principal
portion of all obligations of such person under (i) capital lease obligations
and (ii) any synthetic lease, tax retention operating lease, off-balance sheet
loan or similar off-balance sheet financing product of such person where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an operating lease in accordance with GAAP, and after giving
effect to any of the foregoing in this clause (d) to any third-party
indemnification, plus (e) all obligations of such person with respect to
Redeemable Preferred Stock, less (ii) cash and Cash Equivalents (other than
restricted cash). The Net Funded Indebtedness of any person shall include the
Net Funded Indebtedness of any partnership or unincorporated joint venture for
which such person is legally obligated. For the avoidance of doubt, Net Funded
Indebtedness shall exclude any actual fair value adjustment arising from any
interest rate swap transactions entered into in the ordinary course of business
and not for investment or speculative purposes.
     “Net Worth” shall mean, as of any date, all of the shareholders’ equity or
net worth (excluding, for the avoidance of doubt, Redeemable Preferred Stock) of
Holdings and its Subsidiaries, on a consolidated basis, as determined in
accordance with GAAP.

12



--------------------------------------------------------------------------------



 



     “Notes” shall mean any promissory note of Borrower payable to the order of
a Lender evidencing the Revolving Loans or Swingline Loans issued pursuant to
this Agreement, if any, substantially in the form of Exhibit F-1 or F-2.
     “Obligations” shall mean (a) obligations of any Loan Party from time to
time arising under or in respect of the due and punctual payment of (i) the
principal of, and interest (including interest accruing during the pendency of
any bankruptcy, insolvency, receivership or other similar proceeding, regardless
of whether allowed or allowable in such proceeding) on the Loans, when and as
due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise and (ii) all other monetary obligations, including fees,
costs, expenses and indemnities, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), of any Loan
Party under this Agreement and the other Loan Documents, and (b) the due and
punctual performance of all covenants, agreements, obligations and liabilities
of any Loan Party under or pursuant to this Agreement and the other Loan
Documents.
     “Organizational Documents” shall mean, with respect to any person, (i) in
the case of any corporation, the certificate of incorporation, memorandum of
association and by-laws (or similar documents) of such person, (ii) in the case
of any limited liability company, the certificate of formation and operating
agreement (or similar documents) of such person, (iii) in the case of any
limited partnership, the certificate of formation and limited partnership
agreement (or similar documents) of such person, (iv) in the case of any general
partnership, the partnership agreement (or similar document) of such person and
(v) in any other case, the functional equivalent of the foregoing.
     “Other Taxes” shall mean all present or future stamp or documentary taxes
or any other excise, property or similar taxes, charges or levies arising from
any payment made hereunder or under any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document (and any interest, additions to tax or
penalties applicable thereto).
     “Participant” shall have the meaning assigned to such term in
Section 10.04(d).
     “Participant Register” shall have the meaning assigned to such term in
Section 10.04(d).
     “PBGC” shall mean the Pension Benefit Guaranty Corporation established
pursuant to Subtitle A of Title IV of ERISA and any successor thereto.
     “person” shall mean any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
     “Plan” shall mean any employee benefit plan (as defined in Section 3(3) of
ERISA) which is either (i) maintained or sponsored by Borrower, Holdings, any
Subsidiary of either or any ERISA Affiliate or (ii) to which Borrower, Holdings,
any Subsidiary of either or any ERISA Affiliate is then making or accruing an
obligation to make contributions or with respect to which Borrower, Holdings,
any Subsidiary of either or any ERISA Affiliate has any liability, contingent or
otherwise.
     “Private Side Communications” shall have the meaning assigned to such term
in Section 10.01(d).
     “Private Siders” shall have the meaning assigned to such term in
Section 10.01(d).

13



--------------------------------------------------------------------------------



 



     “Pro Rata Percentage” of any Revolving Lender at any time shall mean the
percentage of the total Revolving Commitments of all Revolving Lenders
represented by such Lender’s Revolving Commitment; provided that for purposes of
Section 2.17(b) and (c), “Pro Rata Percentage” shall mean the percentage of the
total Revolving Commitments (disregarding the Revolving Commitment of any
Defaulting Lender to the extent its Swingline Exposure is reallocated to the
non-Defaulting Lenders) represented by such Lender’s Revolving Commitment. If
the Revolving Commitments have terminated or expired, the Pro Rata Percentage
shall be determined based upon the Revolving Commitments most recently in
effect, after giving effect to any assignments.
     “Prohibited Person” shall mean any person or entity:

  i.   listed in the Annex to, or otherwise subject to the provisions of,
Executive Order No. 13224 — Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism, effective
September 24, 2001;     ii.   that is located, organized or chartered in a
country that is subject to comprehensive sanctions by the United States
Government (as of 8/29/2010 — Cuba, Iran and Sudan); and     iii.   that is
named on any Restricted Party Lists put forth by any United States Government
agency including: (1) the “Specially Designated Nationals” list; (2) the Denied
Persons List; (3) the Entity List; (4) the Unverified Parties List; and (5) the
Debarred Parties List.

     “property” shall mean any right, title or interest in or to property or
assets of any kind whatsoever, whether real, personal or mixed and whether
tangible or intangible and including Capital Stock or other ownership interests
of any person and whether now in existence or owned or hereafter entered into or
acquired, including all Real Property.
     “Public Siders” shall have the meaning assigned to such term in
Section 10.01(d).
     “Real Property” shall mean, collectively, all right, title and interest
(including any leasehold, mineral or other estate) in and to any and all parcels
of or interests in real property owned, leased or operated by any person,
whether by lease, license or other means, together with, in each case, all
easements, hereditaments and appurtenances relating thereto, all improvements
and appurtenant fixtures and equipment, all general intangibles and contract
rights and other property and rights incidental to the ownership, lease or
operation thereof.
     “Redeemable Preferred Stock” of any person means any preferred stock issued
by such person which is at any time prior to the Maturity Date either
(a) mandatorily redeemable (by sinking fund or similar payment or otherwise) or
(b) redeemable at the option of the holder thereof.
     “Register” shall have the meaning assigned to such term in
Section 10.04(c).
     “Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
     “Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
     “Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

14



--------------------------------------------------------------------------------



 



     “Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
     “Related Parties” shall mean, with respect to any person, such person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such person and of such person’s Affiliates.
     “Release” shall mean any spilling, leaking, seepage, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping,
disposing, depositing, dispersing, emanating or migrating of any Hazardous
Material in, into, onto or through the Environment.
     “Reportable Event” shall mean a “reportable event” as defined in
Section 4043 of ERISA with respect to which the notice requirements to the PBGC
have not been waived.
     “Required Lenders” shall mean Lenders having more than 50% of the sum of
all Loans outstanding and unused Commitments; provided that the Loans and unused
Commitments held or deemed held by any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.
     “Required Minority Shares” shall mean Capital Stock of a Subsidiary
organized under the laws of jurisdiction other than the United States or any
Governmental Authority thereof that is required by the applicable laws and
regulations of such foreign jurisdiction to be owned by the government of such
foreign jurisdiction or individual or corporate citizens of such foreign
jurisdiction in order for such Subsidiary to transaction business in such
foreign jurisdiction.
     “Requirements of Law” shall mean, with respect to any person, the
Organizational Documents of such person and any law applicable to or binding
upon such person or any of its property or to which such person or any of its
property is subject or otherwise pertaining to any or all of the transactions
contemplated by this Agreement and the other Loan Documents.
     “Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof with responsibility for the administration of the obligations of such
person in respect of this Agreement.
     “Restricted Payment” shall mean any dividend or other distribution (whether
in cash, securities or other property) with respect to any Capital Stock or
other equity interest of any Loan Party or any Subsidiary, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such Capital Stock or other
equity interest or of any option, warrant or other right to acquire any such
Capital Stock or other equity interest.
     “Revolving Borrowing” shall mean a Borrowing comprised of Revolving Loans.
     “Revolving Commitment” shall mean, with respect to each Lender, the
commitment, if any, of such Lender to make Revolving Loans hereunder up to the
amount set forth on Schedule I to the Lender Addendum executed and delivered by
such Lender or by an Increase Joinder, or in the Assignment and Assumption
pursuant to which such Lender assumed its Revolving Commitment, as applicable,
as the same may be (a) reduced from time to time pursuant to Section 2.07 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 10.04. The aggregate amount of the Lenders’ Revolving
Commitments on the Closing Date is $700,000,000.

15



--------------------------------------------------------------------------------



 



     “Revolving Exposure” shall mean, with respect to any Lender at any time,
the aggregate principal amount at such time of all outstanding Revolving Loans
of such Lender plus the aggregate amount at such time of such Lender’s Swingline
Exposure.
     “Revolving Lender” shall mean a Lender with a Revolving Commitment.
     “Revolving Loan” shall mean a Loan made by the Lenders to Borrower pursuant
to Section 2.01. Each Revolving Loan shall either be an ABR Loan or a Eurodollar
Loan.
     “Sale and Lease-Back Transaction” shall mean any arrangement with any
person providing for the leasing by Holdings or any Subsidiary of any property,
whereby such property had been sold or transferred by Holdings or any Subsidiary
to such person.
     “SEC” shall mean the Securities and Exchange Commission or any successor
thereto.
     “Securities Act” shall mean the Securities Act of 1933.
     “Single Employer Plan” shall mean any Plan which is covered by Title IV of
ERISA and adopted solely by Borrower, Holdings, any Subsidiary of either or any
ERISA Affiliate or by a group consisting of Borrower, Holdings, any Subsidiary
of either or one or more ERISA Affiliates.
     “Solvent” shall mean, with respect to any person as of a particular date,
that on such date (a) such person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
normal course of business, (b) such person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such person’s ability to
pay as such debts and liabilities mature in their ordinary course, (c) such
person is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which such person’s assets would constitute
unreasonably small capital after giving due consideration to the prevailing
practice in the industry in which such person is engaged or is to engage and
(d) the book value of the assets of such person as set forth on such person’s
balance sheet is greater than the total amount of liabilities, including,
without limitation, contingent liabilities, of such person. In computing the
amount of contingent liabilities at any time, it is intended that such
liabilities will be computed as the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
     “Statutory Reserves” shall mean for any Interest Period for any Eurodollar
Borrowing, the average maximum rate at which reserves (including any marginal,
supplemental or emergency reserves) are required to be maintained during such
Interest Period under Regulation D by member banks of the United States Federal
Reserve System in New York City with deposits exceeding one billion dollars
against “Eurocurrency liabilities” (as such term is used in Regulation D.
Eurodollar Borrowings shall be deemed to constitute Eurodollar liabilities and
to be subject to such reserve requirements without benefit of or credit for
proration, exceptions or offsets which may be available from time to time to any
Lender under Regulation D.
     “Subsidiary” shall mean, with respect to any person (the “parent”) at any
date, (i) any person the accounts of which would be consolidated with those of
the parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, (ii) any other
corporation, limited liability company, association or other business entity of
which securities or other ownership interests representing more than 50% of the
voting power of all Capital Stock entitled (without regard to the occurrence of
any contingency) to vote in the election of the Board of Directors thereof are,
as of such date, owned, controlled or held by the parent and/or one or more
subsidiaries of the

16



--------------------------------------------------------------------------------



 



parent, (iii) any partnership (a) the sole general partner or the managing
general partner of which is the parent and/or one or more subsidiaries of the
parent or (b) the only general partners of which are the parent and/or one or
more subsidiaries of the parent and (iv) any other person that is otherwise
Controlled by the parent and/or one or more subsidiaries of the parent. Unless
the context requires otherwise, “Subsidiary” refers to a Subsidiary of Holdings.
     “Swap Contract” shall mean (a) any and all interest rate swap transactions,
basis swaps, credit derivative transactions, forward rate transactions,
commodity swaps, commodity options, forward commodity contracts, equity or
equity index swaps or options, bond or bond price or bond index swaps or options
or forward bond or forward bond price or forward bond index transactions,
interest rate options, forward foreign exchange transactions, cap transactions,
floor transactions, collar transactions, currency swap transactions,
cross-currency rate swap transactions, currency options, spot contracts, or any
other similar transactions or any combination of any of the foregoing (including
any options to enter into any of the foregoing), whether or not any such
transaction is governed by or subject to any master agreement, and (b) any and
all transactions of any kind, and the related confirmations, which are subject
to the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement
(any such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement.
     “Swap Termination Value” shall mean, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s) (net
of debit and credit values) determined in accordance therewith, such termination
value(s), and (b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) (including both debit and
credit values) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
     “Swingline Commitment” shall mean the commitment of the Swingline Lender to
make loans pursuant to Section 2.16, as the same may be reduced from time to
time pursuant to Section 2.07 or Section 2.16. The amount of the Swingline
Commitment shall initially be $60,000,000, but shall in no event exceed the
Revolving Commitment.
     “Swingline Exposure” shall mean at any time the aggregate principal amount
at such time of all outstanding Swingline Loans. The Swingline Exposure of any
Revolving Lender at any time shall equal its Pro Rata Percentage of the
aggregate Swingline Exposure (disregarding the Swingline Exposure of any
Defaulting Lender to the extent its Swingline Exposure is reallocated to the
non-Defaulting Lenders) at such time.
     “Swingline Lender” shall have the meaning assigned to such term in the
preamble hereto.
     “Swingline Loan” shall mean any loan made by the Swingline Lender pursuant
to Section 2.16.
     “Syndication Agent” shall mean Deutsche Bank AG New York Branch and
Citibank, N.A., each as syndication agent for the Lenders,
     “Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

17



--------------------------------------------------------------------------------



 



     “Tax Payment Lender” shall mean a Lender that Borrower is required to pay
any additional amount to, or to any Governmental Authority for the account of
such Lender, pursuant to Section 2.14.
     “Telerate British Bankers Assoc. Interest Settlement Rates Page” shall mean
the display designated as Reuters Screen LIBOR01 Page (or such other page as may
replace such page on such service for the purpose of displaying the rates at
which dollar deposits are offered by leading banks in the London interbank
deposit market).
     “Termination Event” shall mean (a) with respect to any Single Employer
Plan, the occurrence of a Reportable Event or the substantial cessation of
operations (within the meaning of Section 4062(e) of ERISA), (b) the withdrawal
of Borrower, Holdings, any Subsidiary of either or any ERISA Affiliate from a
Multiple Employer Plan during a plan year in which it was a substantial employer
(as such term is defined in Section 4001(a)(2) of ERISA), or the termination of
a Multiple Employer Plan, (c) the distribution of a notice of intent to
terminate a Single Employer Plan in a distress termination (within the meaning
of Section 4041(c) of ERISA) pursuant to Section 4041(a)(2) of ERISA, (d) the
institution of proceedings to terminate or the actual termination of a Single
Employer Plan by the PBGC under Section 4042 of ERISA, (e) any event or
condition which would constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Single
Employer Plan, or (f) the complete or partial withdrawal of Borrower, Holdings,
any Subsidiary of either or any ERISA Affiliate from a Multiemployer Plan or the
termination of a Multiemployer Plan.
     “Total Assets” shall mean all assets of Holdings and its Subsidiaries as
shown on its most recent quarterly consolidated balance sheet, as determined in
accordance with GAAP.
     “Total Capitalization” shall mean the sum of (a) Net Worth plus (b) all Net
Funded Indebtedness of Holdings and its Subsidiaries.
     “Total Consolidated Revenue” shall mean consolidated revenue of Holdings
and its Subsidiaries as of the end of a fiscal quarter for the immediately prior
four quarter period.
     “Transactions” shall mean, collectively, the transactions to occur on or
prior to the Closing Date pursuant to the Loan Documents, including (a) the
execution, delivery and performance of the Loan Documents and the initial
borrowings hereunder and (b) the payment of all fees and expenses to be paid on
or prior to the Closing Date and owing in connection with the foregoing.
     “Type,” when used in reference to any Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBOR Rate or the Alternate Base Rate.
     “United States” shall mean the United States of America.
     “Wholly Owned Subsidiary” shall mean any Subsidiary if all of the Capital
Stock of such Subsidiary (other than directors’ qualifying shares and Required
Minority Shares, in each case only to the extent required by applicable law) is
owned by Borrower or Holdings directly or through other Wholly Owned
Subsidiaries.
     Section 1.02 Classification of Loans and Borrowings.
     For purposes of this Agreement, Loans may be classified and referred to by
Class (e.g., a “Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”).
Borrowings also may be classified and

18



--------------------------------------------------------------------------------



 



referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a
“Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving
Borrowing”).
     Section 1.03 Terms Generally.
     The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise
(a) any definition of or reference to any Loan Document, agreement, instrument
or other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any person shall
be construed to include such person’s successors and assigns, (c) the words
“herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (e) any reference to any law or regulation
herein shall refer to such law or regulation as amended, modified or
supplemented from time to time and (f) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
     Section 1.04 Accounting Terms; GAAP.
     Except as otherwise expressly provided herein, all financial statements to
be delivered pursuant to this Agreement shall be prepared in accordance with
GAAP as in effect from time to time and all terms of an accounting or financial
nature shall be construed and interpreted in accordance with GAAP, as in effect
on the date hereof unless otherwise agreed to by Borrower and the Required
Lenders.
     Section 1.05 Resolution of Drafting Ambiguities.
     Each Loan Party acknowledges and agrees that it was represented by counsel
in connection with the execution and delivery of the Loan Documents to which it
is a party, that it and its counsel reviewed and participated in the preparation
and negotiation hereof and thereof and that any rule of construction to the
effect that ambiguities are to be resolved against the drafting party shall not
be employed in the interpretation hereof or thereof.
ARTICLE II
THE CREDITS
     Section 2.01 Commitments.
     Subject to the terms and conditions and relying upon the representations
and warranties herein set forth, each Lender agrees, severally and not jointly,
to make one or more Revolving Loans in dollars to Borrower, at any time and from
time to time during the Availability Period in accordance with the terms hereof,
in an aggregate principal amount at any time outstanding that will not result
after giving effect to any Revolving Borrowing in such Lender’s Revolving
Exposure exceeding such Lender’s Revolving Commitment.

19



--------------------------------------------------------------------------------



 



     Subject to the terms, conditions and limitations set forth herein, Borrower
may borrow, pay or prepay and reborrow Revolving Loans.
     Section 2.02 Loans.
          (a) Each Revolving Loan shall be made as part of a Revolving Borrowing
consisting of Revolving Loans made by the Lenders ratably in accordance with
their respective Revolving Commitments; provided that the failure of any Lender
to make a Revolving Loan shall not in itself relieve any other Lender of its
obligation to lend hereunder (it being understood, however, that no Lender shall
be responsible for the failure of any other Lender to make any Revolving Loan
required to be made by such other Lender). ABR Loans comprising any Revolving
Borrowing shall be in an aggregate principal amount that is (A) an integral
multiple of $1.0 million and not less than $1.0 million or (B) equal to the
remaining available balance of the aggregate Revolving Commitments, and the
Eurodollar Loans comprising any Revolving Borrowing shall be in an aggregate
principal amount that is (A) an integral multiple of $1.0 million and not less
than $5.0 million or (B) equal to the remaining available balance of the
aggregate Revolving Commitments.
          (b) Subject to Sections 2.10 and 2.11, each Revolving Borrowing shall
be comprised entirely of ABR Loans or Eurodollar Loans as Borrower may request
pursuant to Section 2.03. Each Lender may at its option make any Eurodollar Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option (i) shall not affect the
obligation of Borrower to repay such Loan in accordance with the terms of this
Agreement, or (ii) create any enhanced rights in Administrative Agent or any
Lender under this Agreement, including under Sections 2.11, 2.12, 2.14 and
10.03,that are additional to or more favorable than the rights thereof had such
option not been exercised. Revolving Borrowings of more than one Type may be
outstanding at the same time; provided that Borrower shall not be entitled to
request any Revolving Borrowing that, if made, would result in more than eight
Eurodollar Borrowings outstanding hereunder at any one time. For purposes of the
foregoing, Revolving Borrowings having different Interest Periods, regardless of
whether they commence on the same date, shall be considered separate Borrowings.
          (c) Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds to such
account in New York City as the Administrative Agent may designate not later
than 1:00 pm, New York City time, and the Administrative Agent shall promptly
credit the amounts so received to an account as directed by Borrower in the
applicable Borrowing Request delivered to or maintained with the Administrative
Agent or, if a Borrowing shall not occur on such date because any condition
precedent specified in Article V shall not have been met, return the amounts so
received to the respective Lenders.
          (d) Unless the Administrative Agent shall have received notice from a
Lender prior to the date (in the case of any Eurodollar Borrowing), and at least
2 hours prior to the time (in the case of any ABR Borrowing), of any Borrowing
that such Lender will not make available to the Administrative Agent such
Lender’s ratable portion of such Borrowing, the Administrative Agent may assume
that such Lender has made its ratable portion available to the Administrative
Agent at the time of such Borrowing in accordance with paragraph (c) above, and
the Administrative Agent may, in reliance upon such assumption, make available
to Borrower on such date a corresponding amount. If the Administrative Agent
shall have so made funds available, then, to the extent that such Lender shall
not have made its ratable portion of such Borrowing available to the
Administrative Agent, each of such Lender and Borrower severally agrees to repay
to the Administrative Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to Borrower until the date such amount is repaid to the Administrative
Agent at (i) in the case of Borrower, the interest rate applicable at the time
to the Loans comprising such Borrowing and (ii) in the case of such

20



--------------------------------------------------------------------------------



 



Lender, the greater of the Federal Funds Effective Rate and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation. If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount shall constitute such Lender’s Loan as part of
such Borrowing for purposes of this Agreement, and Borrower’s obligation to
repay the Administrative Agent such corresponding amount pursuant to this
Section 2.02(d) shall cease. If Borrower and such Lender shall pay such interest
to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to Borrower the amount of such
interest paid by Borrower for such period. Any payment by Borrower shall be
without prejudice to any claim Borrower may have against a Lender that shall
have failed to make such payment to the Administrative Agent.
          (e) Notwithstanding any other provision of this Agreement, Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.
     Section 2.03 Borrowing Procedure.
     To request a Revolving Borrowing, Borrower shall notify the Administrative
Agent by delivering, by hand delivery or telecopier, a duly completed and
executed Borrowing Request to the Administrative Agent (i) in the case of a
Borrowing comprised of Eurodollar Loans, not later than 11:00 a.m., New York
City time, three Business Days prior to the requested date of the proposed
Borrowing or (ii) in the case of a Borrowing comprised of ABR Loans, not later
than 10:00 a.m., New York City time, on the requested date of the proposed
borrowing. Each Borrowing Request shall be irrevocable and shall specify the
following information in compliance with Section 2.02:
          (a) the aggregate amount of such Revolving Borrowing;
          (b) the requested date of such Revolving Borrowing, which shall be a
Business Day;
          (c) whether such Revolving Borrowing is to be for ABR Loans or
Eurodollar Loans;
          (d) in the case of Eurodollar Loans, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;
          (e) the location and number of Borrower’s account to which funds are
to be disbursed, which shall comply with the requirements of Section 2.02(c);
and
          (f) that the conditions set forth in Sections 4.02(b)-(d) have been
satisfied as of the date of the Borrowing Request.
     If no election as to the Type of Loans is specified, then the requested
Revolving Borrowing shall be deemed to be for Eurodollar Loans with an Interest
Period of one month’s duration. If no Interest Period is specified with respect
to any requested Eurodollar Loan, then Borrower shall be deemed to have selected
an Interest Period of one month’s duration. Promptly following receipt of a
Borrowing Request, in accordance with this Section 2.03, the Administrative
Agent shall advise each Lender of the details thereof and of the amount of such
Lender’s pro rata portion of the Loan to be made as part of the requested
Borrowing.

21



--------------------------------------------------------------------------------



 



     Section 2.04 Evidence of Debt; Repayment of Loans.
          (a) Promise to Repay. Borrower hereby unconditionally promises to pay
(i) to the Administrative Agent for the account of each Revolving Lender, the
then unpaid principal amount outstanding of each Revolving Loan of such
Revolving Lender on the Maturity Date and (ii) to the Swingline Lender, the then
unpaid principal amount outstanding of each Swingline Loan on the earlier of the
Maturity Date and the first date after such Swingline Loan is made that is the
15th or last day of a calendar month and is at least two Business Days after
such Swingline Loan is made; provided that on each date that a Revolving
Borrowing is made, Borrower shall repay the unpaid principal amount of all
Swingline Loans that were outstanding on the date such Revolving Borrowing was
requested. All payments or repayments of Loans shall be made in dollars.
          (b) Lender and Administrative Agent Records. Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the Indebtedness of Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time under this Agreement. The
Administrative Agent shall maintain records including (i) the amount of each
Loan made hereunder, the Type and Class thereof and the Interest Period
applicable thereto; (ii) the amount of any principal or interest due and payable
or to become due and payable from Borrower to each Lender hereunder; and
(iii) the amount of any sum received by the Administrative Agent hereunder for
the account of the Lenders and each Lender’s share thereof. The entries made in
the records maintained by the Administrative Agent and each Lender pursuant to
this paragraph shall be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided that the failure of any Lender or the
Administrative Agent to maintain such records or any error therein shall not in
any manner affect the obligations of Borrower to repay the Loans in accordance
with their terms. In the event of any conflict between the records maintained by
any Lender and the records of the Administrative Agent in respect of such
matters, the records of the Administrative Agent shall control in the absence of
manifest error.
          (c) Promissory Notes. Any Lender by written notice to Borrower (with a
copy to the Administrative Agent) may request that Loans of any Class made by it
be evidenced by a Note. In such event, Borrower shall prepare, execute and
deliver to such Lender a Note payable to such Lender or its registered assigns
in the form of Exhibit F-1 or F-2, as the case may be. Thereafter, the Loans
evidenced by such Note and interest thereon shall at all times (including after
assignment pursuant to Section 10.04) be represented by one or more promissory
notes in such form payable to the payee named therein or its registered assigns.
     Section 2.05 Fees.
          (a) Commitment Fee. Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee (a “Commitment Fee”) equal to
the Applicable Fee per annum on the average daily unused amount of each
Commitment of such Lender during the period from and including the date hereof
to but excluding the date on which such Commitment terminates. Accrued
Commitment Fees shall be payable in arrears (i) on the last Business Day of
March, June, September and December of each year, commencing on the first such
date to occur after the date hereof, and (ii) on the date on which such
Commitment terminates. Commitment Fees shall be computed on the basis of a year
of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). For purposes of computing
Commitment Fees with respect to Revolving Commitments, a Revolving Commitment of
a Lender shall be deemed to be used to the extent of the outstanding Revolving
Loans of such Lender (and the Swingline Exposure of such Lender shall be
disregarded for such purpose).

22



--------------------------------------------------------------------------------



 



          (b) Administrative Agent Fees. Borrower agrees to pay to the
Administrative Agent, for its own account, the administrative fees payable in
the amounts and at the times separately agreed upon between Borrower and the
Administrative Agent (the “Administrative Agent Fees”).
          (c) All Fees shall be paid on the dates due, in immediately available
funds in dollars, to the Administrative Agent for distribution, if and as
appropriate, among the Lenders. Once paid, none of the Fees shall be refundable
under any circumstances except with respect to Administrative Agent Fees, as
otherwise agreed in writing by the Administrative Agent and Borrower.
     Section 2.06 Interest on Loans.
          (a) ABR Loans. Subject to the provisions of Section 2.06(c), each
Revolving Loan during the period such Revolving Loan is an ABR Loan, and each
Swingline Loan, shall bear interest at a rate per annum equal to the Alternate
Base Rate in effect from time to time plus the Applicable Margin in effect from
time to time.
          (b) Eurodollar Loans. Subject to the provisions of Section 2.06(c),
each Revolving Loan, during the period such Revolving Loan is a Eurodollar Loan,
shall bear interest at a rate per annum equal at all times during each Interest
Period for such Revolving Loan to the Adjusted LIBOR Rate in effect therefor
plus the Applicable Margin in effect from time to time.
          (c) Default Rate. Notwithstanding the foregoing, if any principal of
or interest on any Loan or any fee or other amount payable by Borrower hereunder
is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such amount shall thereafter, to the extent permitted by applicable
law, bear interest, after as well as before judgment, at a rate per annum equal
to (i) in the case of amounts constituting principal on any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section 2.06 or (ii) in the case of any other outstanding amount, 2%
plus the rate applicable to ABR Loans as provided in Section 2.06(a) (in either
case, the “Default Rate”).
          (d) Interest Payment Dates. Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan; provided that
(i) interest accrued pursuant to Section 2.06(c) shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan (other than a
prepayment of an ABR Loan or a Swingline Loan without a permanent reduction in
Revolving Commitments), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurodollar Loan prior to the end of
the current Interest Period therefor, accrued interest on such Eurodollar Loan
shall be payable on the effective date of such conversion.
          (e) Interest Calculation. All interest hereunder shall be computed on
the basis of a year of 360 days, except that interest computed by reference to
the Alternate Base Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate or Adjusted LIBOR Rate shall be determined by the
Administrative Agent in accordance with the provisions of this Agreement and
such determination shall be conclusive absent manifest error.
          (f) Currency for Payment of Interest. All interest paid or payable
hereunder shall be paid in dollars.

23



--------------------------------------------------------------------------------



 



     Section 2.07 Termination and Reduction of Commitments.
          (a) Termination of Commitments. The Revolving Commitments and the
Swingline Commitment shall automatically terminate on the Maturity Date.
          (b) Optional Terminations and Reductions. At its option, Borrower may
at any time terminate, or from time to time permanently reduce, the Commitments
of any Class; provided that (i) each reduction of the Commitments of any Class
shall be in an amount that is an integral multiple of $1.0 million and not less
than $5.0 million and (ii) the Revolving Commitments shall not be terminated or
reduced if, after giving effect to any concurrent prepayment of the Revolving
Loans in accordance with Section 2.09, the aggregate amount of Revolving
Exposures would exceed the aggregate amount of Revolving Commitments.
          (c) Borrower Notice. Borrower shall notify the Administrative Agent in
writing of any election to terminate or reduce the Revolving Commitments under
Section 2.07(b) at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of any of the Commitments delivered by Borrower may state that
such notice is conditioned upon the effectiveness of another credit facility or
the closing of a securities offering, in which case such notice may be revoked
by Borrower (by notice to the Administrative Agent, who promptly agrees to
provide a copy of such notice to the Lenders, on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of any of the Commitments shall be permanent. Each reduction of the Revolving
Commitments shall be made ratably among the Revolving Lenders in accordance with
their respective Revolving Commitments.
     Section 2.08 Interest Elections.
          (a) Generally. Each Revolving Borrowing initially shall be of the Type
specified in the applicable Borrowing Request and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, Borrower may elect to convert all or a portion of such
Borrowing to a different Type or to continue all or a portion of such Borrowing
and, in the case of a Eurodollar Borrowing, may elect Interest Periods therefor,
all as provided in this Section 2.08. Borrower may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing. Notwithstanding anything to the contrary,
Borrower shall not be entitled to request any conversion or continuation that,
if made, would result in more than eight Eurodollar Borrowings outstanding
hereunder at any one time. This Section 2.08 shall not apply to Swingline
Borrowings, which may not be converted or continued.
          (b) Interest Election Notice. To make an election pursuant to this
Section 2.08, Borrower shall deliver, by hand delivery or telecopier, a duly
completed and executed Interest Election Request to the Administrative Agent not
later than the time that a Borrowing Request would be required under
Section 2.03 if Borrower were requesting Loans of the Type resulting from such
election to be made on the effective date of such election. Each Interest
Election Request shall be irrevocable. Each Interest Election Request shall
specify the following information in compliance with Section 2.02:
          (i) the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, or if outstanding Borrowings are being combined, allocation to each
resulting Borrowing (in which case the

24



--------------------------------------------------------------------------------



 



information to be specified pursuant to clauses (iii) and (iv) below shall be
specified for each resulting Borrowing);
          (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
          (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
          (iv) if the resulting Borrowing is a Eurodollar Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.
     If any such Interest Election Request requests a Eurodollar Borrowing but
does not specify an Interest Period, then Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
     Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s pro rata portion of each resulting Borrowing.
          (c) Automatic Conversion. If an Interest Election Request with respect
to a Eurodollar Borrowing is not timely delivered prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
continued as a Eurodollar Borrowing with an Interest Period of one month’s
duration. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing, the Administrative Agent or the Required Lenders
may require, by notice to Borrower, that (i) no outstanding Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.
     Section 2.09 Optional and Mandatory Prepayments of Loans.
          (a) Optional Prepayments. Borrower shall have the right at any time
and from time to time to prepay any Borrowing, in whole or in part, without
premium or penalty subject to the requirements of this Section 2.09; provided
that each partial prepayment shall be in an amount that is an integral multiple
of $1.0 million and not less than $5.0 million with respect to Eurodollar
Borrowings and $1.0 million with respect to ABR Borrowings or such lesser amount
as needed to prepay the entire outstanding principal amount of such Borrowing.
          (b) Revolving Loan Prepayments.
          (i) In the event of the termination of all the Revolving Commitments,
Borrower shall, on the date of such termination, repay or prepay all outstanding
Revolving Borrowings and all outstanding Swingline Loans.
          (ii) In the event of any partial reduction of the Revolving
Commitments, then (A) at or prior to the effective date of such reduction, the
Administrative Agent shall notify Borrower and the Revolving Lenders of the sum
of the Revolving Exposures after giving effect thereto and (B) if the sum of the
Revolving Exposures would exceed the aggregate amount of Revolving Commitments
after giving effect to such reduction, then Borrower shall, on the date of

25



--------------------------------------------------------------------------------



 



such reduction, first, repay or prepay Swingline Loans and second, repay or
prepay Revolving Borrowings, in an aggregate amount sufficient to eliminate such
excess.
          (iii) In the event that the sum of all Lenders’ Revolving Exposures
exceeds the Revolving Commitments then in effect, Borrower shall, without notice
or demand, immediately first, repay or prepay Swingline Loans and second, repay
or prepay Revolving Borrowings (in whole or in part), in an aggregate amount
sufficient to eliminate such excess.
          (iv) In the event that the aggregate Swingline Exposure exceeds the
Swingline Commitment then in effect, Borrower shall, without notice or demand,
immediately repay or prepay Swingline Loans in an aggregate amount sufficient to
eliminate such excess.
          (c) Application of Prepayments. Prior to any optional or mandatory
prepayment hereunder, Borrower shall select the Borrowing or Borrowings to be
prepaid in whole or in part and shall specify such selection in the notice of
such prepayment pursuant to Section 2.09(d), subject to the provisions of this
Section 2.09(c).
          (d) Notice of Prepayment. Borrower shall notify the Administrative
Agent (and, in the case of prepayment of a Swingline Loan, the Swingline Lender)
by written notice of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of prepayment, (ii) in the case of prepayment of
an ABR Borrowing, not later than 11:00 a.m., New York City time, on the same
Business Day as the date of prepayment and (iii) in the case of prepayment of a
Swingline Loan, not later than 11:00 a.m., New York City time, on the date of
prepayment. Each such notice shall be irrevocable; provided that a notice of
prepayment delivered by Borrower may state that such notice is conditioned upon
the effectiveness of another credit facility or the closing of a securities
offering, in which case such notice may be revoked by Borrower (by notice to the
Administrative Agent on or prior to the specified prepayment date) if such
condition is not satisfied. Each such notice shall specify the prepayment date,
the principal amount of each Borrowing or portion thereof to be prepaid and, in
the case of a mandatory prepayment, a reasonably detailed calculation of the
amount of such prepayment. Promptly following receipt of any such notice (other
than a notice relating solely to Swingline Loans), the Administrative Agent
shall advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of a Credit
Extension of the same Type as provided in Section 2.02, except as necessary to
apply fully the required amount of a mandatory prepayment. Each prepayment of a
Borrowing shall be applied ratably to the Loans included in the prepaid
Borrowing and otherwise in accordance with this Section 2.09. Prepayments shall
be accompanied by accrued and unpaid interest to the extent required by
Section 2.06 and any breakage payments to the extent required by Section 2.12.
     Section 2.10 Alternate Rate of Interest.
     If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:
          (a) the Administrative Agent determines (which determination shall be
final and conclusive absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Adjusted LIBOR Rate for such Interest Period;
or
          (b) the Administrative Agent determines or is advised in writing by
the Required Lenders that the Adjusted LIBOR Rate for such Interest Period will
not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Eurodollar Borrowing for such Interest
Period;

26



--------------------------------------------------------------------------------



 



then the Administrative Agent shall give written notice thereof to Borrower and
the Lenders as promptly as practicable thereafter and, until the Administrative
Agent notifies Borrower and the Lenders that the circumstances giving rise to
such notice no longer exist, (i) any Eurodollar Borrowing requested to be made
on the first day of such Interest Period shall be made as a Market Disruption
Loan, (ii) any Borrowing that were to have been converted on the first day of
such Interest Period to a Eurodollar Borrowing shall be continued as a Market
Disruption Loan and (iii) any outstanding Eurodollar Borrowing shall be
converted, on the last day of the then-current Interest Period if occurring
during the period the circumstances in clause (a) or (b) above remain in effect,
to a Market Disruption Loan.
     Section 2.11 Yield Protection.
          (a) Increased Costs Generally. If any Change in Law shall:
          (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in, by
any Lender (except any reserve requirement reflected in the Adjusted LIBOR
Rate);
          (ii) subject any Lender to any tax of any kind whatsoever with respect
to this Agreement or change the basis of taxation of payments to such Lender in
respect thereof (except for Indemnified Taxes or Other Taxes indemnifiable under
Section 2.14 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender); or
          (iii) impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Loans made by
such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Eurodollar Loan), or to increase the cost to such
Lender or such Lender’s holding company, if any, or to reduce the amount of any
sum received or receivable by such Lender hereunder (whether of principal,
interest or any other amount) then, upon written request of such Lender (with a
copy to the Administrative Agent), Borrower will pay to such Lender, such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.
          (b) Capital Requirements. If any Lender determines (in good faith, but
in its sole absolute discretion) that any Change in Law affecting such Lender or
any lending office of such Lender or such Lender’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by such Lender, to a level below that which such Lender
or such Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s policies and the policies of such
Lender’s holding company with respect to capital adequacy), then from time to
time upon written request of such Lender (with a copy to the Administrative
Agent) Borrower will pay to such Lender, such additional amount or amounts as
will compensate such Lender or such Lender’s holding company for any such
reduction suffered.
          (c) Certificates for Reimbursement. A certificate of a Lender setting
forth the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section 2.11 and delivered to Borrower shall be conclusive absent manifest
error. Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.

27



--------------------------------------------------------------------------------



 



          (d) Delay in Requests. Failure or delay on the part of any Lender to
demand compensation pursuant to this Section 2.11 shall not constitute a waiver
of such Lender’s right to demand such compensation; provided that Borrower shall
not be required to compensate a Lender pursuant to this Section 2.11 for any
increased costs incurred or reductions suffered more than six months prior to
the date that such Lender notifies Borrower of the Change in Law giving rise to
such increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).
          (e) Mitigation. Each Lender requesting compensation under this
Section 2.11 shall use commercially reasonable efforts to mitigate, avoid, or
eliminate the amount of any such increased costs in accordance with
Section 2.15, so long as taking such efforts would not be materially
disadvantageous to such Lender or expose any Lender to an unreimbursed cost or
expense.
     Section 2.12 Breakage Payments.
     In the event of (a) the payment or prepayment, whether optional or
mandatory, of any principal of any Eurodollar Loan earlier than the last day of
an Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan earlier than the last day of
the Interest Period applicable thereto, (c) the failure (for a reason other than
the failure of a Lender to fund a Loan required to be funded hereunder) to
borrow, convert, continue or prepay any Revolving Loan on the date specified in
any notice delivered by Borrower pursuant hereto or (d) the assignment of any
Eurodollar Loan earlier than the last day of the Interest Period applicable
thereto as a result of a request by Borrower pursuant to Section 2.15(b), then,
in any such event, upon written demand by a Lender (with a copy to
Administrative Agent) Borrower shall compensate such Lender for the loss, cost
and expense incurred by such Lender as a result of such event. In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount reasonably determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Eurodollar Loan had such event not occurred, at the Adjusted LIBOR Rate
that would have been applicable to such Eurodollar Loan, for the period from the
date of such event to the last day of the then current Interest Period therefor
(or, in the case of a failure to borrow, convert or continue, for the period
that would have been the Interest Period for such Eurodollar Loan), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the Eurodollar market. A certificate of any Lender
setting forth in reasonable detail any amount or amounts that such Lender is
entitled to receive pursuant to this Section 2.12, accompanied by related
calculations, shall be delivered to Borrower (with a copy to the Administrative
Agent) and shall be conclusive and binding absent manifest error. Borrower shall
pay such Lender the amount shown as due on any such certificate within ten days
after receipt thereof.
     Section 2.13 Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
          (a) Payments Generally. Borrower shall make each payment required to
be made by it hereunder or under any other Loan Document (whether of principal,
interest, fees or of amounts payable under Section 2.11, 2.12, 2.14 or 10.03, or
otherwise) on or before the time expressly required hereunder or under such
other Loan Document for such payment (or, if no such time is expressly required,
prior to 2:00 p.m., New York City time), on the date when due, in immediately
available funds, without setoff, deduction or counterclaim. Any amounts received
after such time on any date may, in the discretion of the Administrative Agent,
be deemed to have been received on the next succeeding Business Day for purposes
of calculating interest thereon. All such payments shall be made to the
Administrative Agent at its offices at Stamford, Connecticut, except payments to
be made directly to the Swingline Lender as

28



--------------------------------------------------------------------------------



 



expressly provided herein and except that payments pursuant to Sections 2.11,
2.12, 2.14 and 10.03 shall be made directly to the persons entitled thereto and
payments pursuant to other Loan Documents shall be made to the persons specified
therein. The Administrative Agent shall distribute any such payments received by
it for the account of any other person to the appropriate recipient promptly
following receipt thereof. If any payment under any Loan Document shall be due
on a day that is not a Business Day, unless specified otherwise, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments under each Loan Document shall be made in
dollars.
          (b) Pro Rata Treatment.
          (i) Each payment by Borrower of interest in respect of the Loans shall
be applied to the amounts of such obligations owing to the Lenders pro rata
according to the respective amounts then due and owing to the Lenders.
          (ii) Each payment by Borrower on account of principal of the Revolving
Borrowings shall be made pro rata according to the respective outstanding
principal amounts of the Revolving Loans then held by the Revolving Lenders,
except as expressly provided in Section 2.18(d).
          (c) Insufficient Funds. If at any time insufficient funds are received
by and available to the Administrative Agent to pay fully all amounts of
principal, interest and fees then due hereunder, such funds shall be applied (i)
first, toward payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties. It is understood that the
foregoing does not apply to any adequate protection payments under any federal,
state or foreign bankruptcy, insolvency, receivership or similar proceeding, and
that the Administrative Agent may, subject to any applicable federal, state or
foreign bankruptcy, insolvency, receivership or similar orders, distribute any
adequate protection payments it receives on behalf of the Lenders to the Lenders
in its sole discretion (i.e., whether to pay the earliest accrued interest, all
accrued interest on a pro rata basis or otherwise).
          (d) Sharing of Set-Off. If any Lender shall, by exercising any right
of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or other Obligations resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of its
Loans and accrued interest thereon or other Obligations greater than its pro
rata share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:
          (i) if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and
          (ii) the provisions of this paragraph shall not be construed to apply
to (A) any payment made by Borrower pursuant to and in accordance with the
express terms of this Agreement or (B) any payment obtained by a Lender as
consideration for the assignment of or

29



--------------------------------------------------------------------------------



 



sale of a participation in any of its Loans to any assignee or participant,
other than to Holdings or any Subsidiary thereof (as to which the provisions of
this paragraph shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Requirements of Law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Loan Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Loan
Party in the amount of such participation. If under applicable bankruptcy,
insolvency or any similar law any Beneficiary receives a secured claim in lieu
of a setoff or counterclaim to which this Section 2.13(d) applies, such
Beneficiary shall to the extent practicable, exercise its rights in respect of
such secured claim in a manner consistent with the rights to which the
Beneficiary is entitled under this Section 2.13(d) to share in the benefits of
the recovery of such secured claim.
          (e) Borrower Default. Unless the Administrative Agent shall have
received notice from Borrower prior to the date on which any payment is due to
the Administrative Agent for the account of the Lenders hereunder that Borrower
will not make such payment, the Administrative Agent may assume that Borrower
has made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Lenders the amount due. In such event,
if Borrower has not in fact made such payment, then each of the Lenders
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
     Section 2.14 Taxes.
          (a) Payments Free of Taxes. Any and all payments by or on account of
any obligation of the Loan Parties hereunder or under any other Loan Document
shall be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes; provided that if the applicable withholding
agent shall be required by applicable Requirements of Law (as determined in the
good faith discretion of the applicable withholding agent) to deduct any
Indemnified Taxes (including any Other Taxes) from such payments, then (i) the
sum payable shall be increased by the Loan Parties as necessary so that after
all required deductions have been made (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or Lender,
as the case may be, receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the applicable withholding agent shall
make such deductions and (iii) the applicable withholding shall timely pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable Requirements of Law.
          (b) Payment of Other Taxes by Borrower. Without limiting the
provisions of paragraph (a) above, Borrower shall timely pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable Requirements
of Law.
          (c) Indemnification by Borrower. Borrower shall indemnify the
Administrative Agent and each Lender, within 20 days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable by the Administrative Agent or such Lender, as the
case may be, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to Borrower
by a Lender (with a copy to the Administrative Agent), or by the Administrative
Agent on its

30



--------------------------------------------------------------------------------



 



own behalf or on behalf of a Lender, shall be conclusive absent manifest error.
Notwithstanding anything herein to the contrary, no Administrative Agent or
Lender shall be indemnified for any Indemnified Taxes or Other Taxes hereunder
unless such Administrative Agent or Lender shall make written demand on Borrower
for such reimbursement no later than six months after the earlier of (i) the
date on which the relevant Governmental Authority makes written demand upon the
Administrative Agent or Lender for payment of such Indemnified Taxes or Other
Taxes, and (ii) the date on which such Administrative Agent or Lender has made
payment of such Indemnified Taxes or Other Taxes; provided that if the
Indemnified Taxes or Other Taxes imposed or asserted giving rise to such claims
are retroactive, then the six-month period referred to above shall be extended
to include the period of retroactive effect thereof.
          (d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by Borrower to a Governmental Authority,
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
          (e) Status of Lenders. Any Lender that is a Foreign Lender shall
deliver to Borrower and to the Administrative Agent (i) on or prior to the date
on which such Lender becomes a Lender under this Agreement such properly
completely and executed documentation prescribed by applicable Requirements of
Law as will permit payments hereunder or under any other Loan Document to be
made without withholding and (ii) from time to time thereafter as required by
applicable Requirements of Law or upon the request of Borrower or the
Administrative Agent, but only if such Lender is legally entitled to do so, such
properly completed and executed documentation prescribed by applicable
Requirements of Law as will permit payments hereunder or any other Loan Document
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if requested by Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable Requirements of Law or
reasonably requested by Borrower or the Administrative Agent as will enable
Borrower or the Administrative Agent to determine whether or not such Lender is
subject to information reporting requirements.
     Without limiting the generality of the foregoing, in the event that
Borrower is resident for tax purposes in the United States of America, any
Foreign Lender shall deliver to Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement and from time
to time thereafter as required by applicable Requirements of Law or upon the
reasonable request of Borrower or the Administrative Agent, but only if such
Foreign Lender is legally entitled to do so, whichever of the following is
applicable:
          (i) duly completed copies of Internal Revenue Service Form W-8BEN (or
any successor forms) claiming eligibility for benefits of an income tax treaty
to which the United States is a party,
          (ii) duly completed copies of Internal Revenue Service Form W-8ECI (or
any successor forms),
          (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (A) a
certificate, in substantially the form of Exhibit I, or any other form approved
by the Administrative Agent, to the effect that such Foreign Lender is not (1) a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (2) a “10 percent
shareholder” of Borrower within the meaning of Section 881(c)(3)(B) of the Code,
or (3) a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code, and that no

31



--------------------------------------------------------------------------------



 



payments in connection with the Loan Documents are effectively connected with
such Foreign Lender’s conduct of a U.S. trade or business and (B) duly completed
copies of Internal Revenue Service Form W-8BEN (or any successor forms),
          (iv) to the extent a Foreign Lender is not the beneficial owner (for
example, where the Foreign Lender is a partnership or participating Lender
granting a typical participation), and Internal Revenue Service Form W-8IMY,
accompanied by an Internal Revenue Service Form W-8ECI, an Internal Revenue
Service Form W-8BEN, a certificate in substantially the form of Exhibit I, an
Internal Revenue Service Form W-9, and/or other certification documents from
each beneficial owner, as applicable; provided that, if the Foreign Lender is a
partnership (and not a participating Lender) and one or more beneficial owners
of such Foreign Lender are claiming the portfolio interest exemption, such
Foreign Lender may provide a certificate, in substantially the form of
Exhibit I, on behalf of such beneficial owner(s), or
          (v) any other form prescribed by applicable Requirements of Law as a
basis for claiming exemption from or a reduction in United States federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable Requirements of Law to permit Borrower and the
Administrative Agent to determine the withholding or deduction required to be
made.
     Each Foreign Lender shall, from time to time after the initial delivery by
such Foreign Lender of the documentation prescribed by applicable Requirements
of Law to permit the payments hereunder or under any other Loan Document to be
made without withholding or at a reduced rate of withholding, whenever a lapse
in time, change in law or change in such Foreign Lender’s circumstances renders
such documentation so delivered obsolete or inaccurate, (1) if such Foreign
Lender is entitled to an exemption from or a reduction in withholding tax with
respect to any payments hereunder or under any other Loan Document, promptly
deliver to Borrower and the Administrative Agent (in such number of copies as
shall be requested by the recipient) renewals, amendments or additional or
successor documentation, properly completed and duly executed by such Foreign
Lender, together with any other certificate or statement of exemption required
in order to confirm or establish such Foreign Lender’s status or that such
Foreign Lender is entitled to an exemption from or reduction in withholding tax
or (2) if such Foreign Lender is not entitled to an exemption from or reduction
in withholding tax with respect to any payments hereunder or under any other
Loan Document, promptly notify Administrative Agent and Borrower of its
inability to deliver any such forms, certificates or other evidence.
     Any Lender that is not a Foreign Lender and is not an “exempt recipient”
described in Treasury regulation section 1.6049-4(c)(1)(ii)(A) or (M), shall
deliver to Borrower and the Administrative Agent on or prior to the date on
which such Lender becomes a Lender under this Agreement (and from time to time
thereafter as required by applicable Requirements of Law or upon the reasonable
request of Borrower or the Administrative Agent), duly executed and properly
completed copies of Internal Revenue Service Form W-9 (or successor forms)
certifying that it is not subject to United States federal backup withholding
tax.
     In the case of a Lender that would be subject to United States federal
withholding tax imposed by FATCA on payments made on account of any obligation
of Borrower hereunder if such Lender fails to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall provide such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Borrower as may be necessary for Borrower to comply with
its

32



--------------------------------------------------------------------------------



 



obligations under FATCA, to determine that such Lender has complied with such
Lender’s obligations under FATCA, or to determine the amount to deduct and
withhold from any such payments.
          (f) Treatment of Certain Refunds. If the Administrative Agent or a
Lender determines, in its sole discretion, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by a Loan
Party or with respect to which a Loan Party has paid additional amounts pursuant
to this Section 2.14, it shall pay to the applicable Loan Party an amount equal
to such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by such Loan Party under this Section with respect to the
Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that such Loan
Party, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to such Loan Party (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender or in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This paragraph shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes that it deems confidential) to Borrower or any other person.
Notwithstanding anything to the contrary, in no event will the Administrative
Agent or any Lender be required to pay any amount to a Loan Party the payment of
which would place the Administrative Agent or such Lender in a less favorable
net after-tax position than the Administrative Agent or such Lender would have
been in if the Indemnified Taxes or Other Taxes giving rise to such refund had
never been imposed in the first instance.
          (g) Payments. For purposes of this Section 2.14, (i) any payments by
the Administrative Agent to a Lender of any amounts received by the
Administrative Agent from Borrower on behalf of such Lender shall be treated as
a payment from Borrower to such Lender and (ii) if a Lender is treated as a
partnership by a jurisdiction imposing an Indemnified Tax, any withholding or
payment of such Indemnified Tax by the Lender in respect of any of such Lender’s
partners shall be considered a withholding or payment of such Indemnified Tax by
Borrower.
     Section 2.15 Mitigation Obligations; Replacement of Lenders.
          (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.11, or requires Borrower to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.14, then such Lender shall use commercially reasonable
efforts to designate a different lending office (including an existing office in
another jurisdiction) for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the reasonable judgment of such Lender, such designation,
change, or assignment (i) would avoid the imposition of, or in the future
eliminate or reduce, amounts payable pursuant to Section 2.11 or 2.14, as the
case may be and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be materially disadvantageous to such Lender.
Borrower hereby agrees to pay all reasonable and documented costs and expenses
incurred by any Lender in connection with any such designation or assignment. A
certificate setting forth such costs and expenses and accompanying calculations
submitted by such Lender to Borrower shall be conclusive absent manifest error.
          (b) Replacement of Lenders. If any Lender requests compensation under
Section 2.11, or if Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.14, or if any Lender is a Defaulting Lender, or if Borrower exercises
its replacement rights under Section 10.02(c), then Borrower may at any time, at
its sole expense and effort (except that assignment costs and expenses
associated with a replacement of a

33



--------------------------------------------------------------------------------



 



Defaulting Lender may be recovered from such Defaulting Lender), upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Sections 10.04(b) and (g)), all of its
interests, rights and obligations under this Agreement and the other Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:
          (i) Borrower shall have paid to the Administrative Agent the
processing and recordation fee specified in Section 10.04(b);
          (ii) subject to Section 2.17, such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and participations
in Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents (including any
amounts under Section 2.12), from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or Borrower (in the case of
all other amounts);
          (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.11 or payments required to be made pursuant to
Section 2.14, such assignment will result in a reduction in such compensation or
payments thereafter; and
          (iv) such assignment does not conflict with applicable Requirements of
Law.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.
Each Lender agrees that, if Borrower elects to replace such Lender in accordance
with this Section 2.15(b), such Lender shall promptly execute and deliver to the
Administrative Agent an Assignment and Assumption to evidence the assignment and
shall deliver to the Administrative Agent any Note (if Notes have been issued in
respect of such Lender’s Loans) subject to such Assignment and Assumption, and
such Lender being replaced shall no longer constitute a “Lender” hereunder and
all of its Commitments shall be deemed terminated, and the Eligible Assignee
replacing such Lender shall constitute a “Lender” hereunder (including
assumption of the Commitment, if any, and other obligations of the Lender being
so replaced); provided that the failure of any such Lender to execute an
Assignment and Assumption shall not render such assignment invalid and such
assignment shall be recorded in the Register.
     Section 2.16 Swingline Loans.
          (a) Swingline Commitment. Subject to the terms and conditions set
forth herein, the Swingline Lender agrees, in reliance upon the agreements of
the other Lenders set forth in this Section 2.16 and in its discretion, to make
Swingline Loans to Borrower from time to time during the Availability Period, in
an aggregate principal amount at any time outstanding (i) not to exceed
$60,000,000 or (ii) after giving effect to any Swingline Loan, that will not
result in the aggregate Revolving Exposures exceeding the aggregate Revolving
Commitments; provided that Borrower shall not use the proceeds of any Swingline
Loan to refinance an outstanding Swingline Loan. Within the foregoing limits and
subject to the terms and conditions set forth herein, Borrower may borrow, repay
and reborrow Swingline Loans.
          (b) Swingline Loans. To request a Swingline Loan, Borrower shall
deliver, by hand delivery or telecopier, a duly completed and executed Borrowing
Request to the Administrative Agent

34



--------------------------------------------------------------------------------



 



and the Swingline Lender, not later than 12:00 noon, New York City time, on the
day of a proposed Swingline Loan. Each such notice shall be irrevocable and
shall specify the requested date (which shall be a Business Day) and the amount
of the requested Swingline Loan. Each Swingline Loan shall be an ABR Loan. The
Swingline Lender shall make each Swingline Loan available to Borrower to an
account as directed by Borrower in the applicable Borrowing Request maintained
with the Administrative Agent by 3:00 p.m., New York City time, on the requested
date of such Swingline Loan. Borrower shall not request a Swingline Loan if at
the time of or immediately after giving effect to the Extension of Credit
contemplated by such request a Default has occurred and is continuing or would
result therefrom. Swingline Loans shall be made in minimum amounts of $1.0
million and integral multiples of $500,000 above such amount.
          (c) Prepayment. Borrower shall have the right at any time and from
time to time to repay any Swingline Loan, in whole or in part, upon giving
written notice to the Swingline Lender and the Administrative Agent before 12:00
(noon), New York City time, on the proposed date of prepayment.
          (d) Participations. The Swingline Lender may at any time in its
discretion, by written notice given to the Administrative Agent (provided such
notice requirement shall not apply if the Swingline Lender and the
Administrative Agent are the same entity) not later than 11:00 a.m., New York
City time, on the next succeeding Business Day following such notice require the
Revolving Lenders to acquire participations on such next succeeding Business Day
in all or a portion of the Swingline Loans then outstanding. Such notice shall
specify the aggregate amount of Swingline Loans in which Revolving Lenders will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each Revolving Lender, specifying in such notice such
Lender’s Pro Rata Percentage of such Swingline Loan or Loans. Each Revolving
Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above, to pay to the Administrative Agent, for the account of the
Swingline Lender, such Lender’s Pro Rata Percentage of such Swingline Loan or
Loans. Each Revolving Lender acknowledges and agrees that its obligation to
acquire participations in Swingline Loans pursuant to this paragraph is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever (so long as and to
the extent such payment shall not cause such Lender’s Revolving Exposure to
exceed such Lender’s Revolving Commitment). Each Revolving Lender shall comply
with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.02(c) with respect
to Loans made by such Lender (and Section 2.02 shall apply, mutatis mutandis, to
the payment obligations of the Revolving Lenders), and the Administrative Agent
shall promptly pay to the Swingline Lender the amounts so received by it from
the Revolving Lenders. The Administrative Agent shall notify Borrower of any
participations in any Swingline Loan acquired by the Revolving Lenders pursuant
to this paragraph, and thereafter payments in respect of such Swingline Loan
shall be made to the Administrative Agent and not to the Swingline Lender. Any
amounts received by the Swingline Lender from Borrower (or other party on behalf
of Borrower) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent. Any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Revolving Lenders that shall have made their payments pursuant to this
paragraph, as their interests may appear. The purchase of participations in a
Swingline Loan pursuant to this paragraph shall not relieve Borrower of any
default in the payment thereof.

35



--------------------------------------------------------------------------------



 



     Section 2.17 Defaulting Lenders.
     Notwithstanding any provision of this Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then the following provisions shall apply
for so long as such Lender is a Defaulting Lender:
          (a) the Commitment Fee shall cease to accrue on the Commitment of such
Lender so long as it is a Defaulting Lender;
          (b) if any Swingline Exposure exists at the time a Lender becomes a
Defaulting Lender then:
          (i) if no Default or Event of Default shall exist, all or any part of
such Swingline Exposure shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Pro Rata Percentages but only to the extent the
sum of all non-Defaulting Lenders’ Revolving Exposures plus such Defaulting
Lender’s Swingline Exposure does not exceed the total of all non-Defaulting
Lenders’ Revolving Commitments; or
          (ii) if the reallocation described in clause (i) above cannot, or can
only partially, be effected, Borrower shall within one Business Day following
notice by the Administrative Agent prepay such Defaulting Lender’s Swingline
Exposure;
          (c) so long as any Lender is a Defaulting Lender, the Swingline Lender
shall not be required to fund any Swingline Loan, unless it is satisfied that
the related exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and participations in any such newly made Swingline Loan
shall be allocated among non-Defaulting Lenders in accordance with their
respective Pro Rata Percentages (and Defaulting Lenders shall not participate
therein); and
          (d) any amount payable to such Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise and including any amount that
would otherwise be payable to such Defaulting Lender pursuant to Section 2.13(d)
but excluding Section 2.15(b)) shall, in lieu of being distributed to such
Defaulting Lender, be retained by the Administrative Agent in a segregated
non-interest bearing account and, subject to any applicable Requirements of Law,
be applied at such time or times as may be determined by the Administrative
Agent (i) first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder, (ii) second, pro rata, to the payment of
any amounts owing by such Defaulting Lender to the Swingline Lender hereunder,
(iii) third, to the funding of any Loan or the funding or cash collateralization
of any participation in any Swingline Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent, (iv) fourth, if so determined by the
Administrative Agent and Borrower, held in such account as cash collateral for
future funding obligations of the Defaulting Lender under this Agreement, (v)
fifth, pro rata, to the payment of any amounts owing to Borrower or the Lenders
as a result of any judgment of a court of competent jurisdiction obtained by
Borrower or any Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement and (vi)
sixth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if such payment is (A) a prepayment of the
principal amount of any Loans and (B) made at a time when the conditions set
forth in Section 5.02 are satisfied, such payment shall be applied solely to
prepay the Loans of all non-Defaulting Lenders pro rata prior to being applied
to the prepayment of any Loans owed to any Defaulting Lender.
In the event that the Administrative Agent, Borrower or the Swingline Lender, as
the case may be, each agrees that a Defaulting Lender has adequately remedied
all matters that caused such Lender to be a

36



--------------------------------------------------------------------------------



 



Defaulting Lender, then the Swingline Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment and on such date
such Lender shall purchase at par such of the Loans of the other Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Pro Rata Percentage. The rights and
remedies against a Defaulting Lender under this Section 2.17 are in addition to
other rights and remedies that Borrower, the Administrative Agent, the Swingline
Lender and the non-Defaulting Lenders may have against such Defaulting Lender.
The arrangements permitted or required by this Section 2.17 shall be permitted
under this Agreement, notwithstanding any limitation on Liens or the pro rata
sharing provisions or otherwise.
     Section 2.18 Increase in Commitments.
          (a) Borrower Request. Borrower may from time to time prior to the
Maturity Date by written notice to the Administrative Agent elect to request an
increase to the existing Revolving Commitments by an amount not in excess of
$150.0 million in the aggregate and in minimum increments of not less than
$50.0 million unless such increase is of an existing Lender’s Revolving
Commitment, in which case such increase shall be in an amount of not less than
$5.0 million. Each such notice shall specify (i) the date (each, an “Increase
Effective Date”) on which Borrower proposes that the increased or new
Commitments shall be effective, which shall be a date not less than five
Business Days after the date on which such notice is delivered to the
Administrative Agent and (ii) the identity of one or more banks or other
financial institutions (which may be, but need not be, one or more of the
existing Lenders) which at the time agree to, in the case of any such person
that is an existing Lender, increase its Commitment and, in the case of any
other such person (an “Additional Lender”), become a party to this Agreement;
provided that no existing Lender shall have any obligation whatsoever to agree
to increase its Commitment.
          (b) Conditions. The increased or new Commitments shall become
effective, as of such Increase Effective Date; provided that:
               (i) each of the conditions set forth in Section 4.02 shall be
satisfied;
               (ii) no Event of Default shall have occurred and be continuing
and after giving pro forma effect to the borrowings to be made on the Increase
Effective Date and to any change in Net Funded Indebtedness as of the date of
the most recent financial statements delivered pursuant to Section 5.01(a) or
(b), Holdings shall be in compliance with the covenant set forth in
Section 5.02;
               (iii) Borrower shall make any payments required pursuant to
Section 2.12 in connection with any adjustment of Revolving Loans pursuant to
Section 2.18(d);
               (iv) the Administrative Agent shall grant its consent, not to be
unreasonably withheld, for any person becoming an Additional Lender; and
               (v) Borrower shall deliver or cause to be delivered any legal
opinions or other documents reasonably requested by the Administrative Agent in
connection with any such transaction.
          (c) Terms of New Loans and Commitments. The terms and provisions of
Revolving Loans made pursuant to new Commitments shall be identical to the
Revolving Loans. The increased or new Commitments shall be effected by a joinder
agreement (the “Increase Joinder”) executed by Borrower, the Administrative
Agent, each Additional Lender, and each Lender whose Commitment is to be
increased, in form and substance satisfactory to each of them. The Increase
Joinder may, without the

37



--------------------------------------------------------------------------------



 



consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 2.18. In
addition, unless otherwise specifically provided herein, all references in Loan
Documents to Revolving Loans shall be deemed, unless the context otherwise
requires, to include references to Revolving Loans made pursuant to new
Commitments made pursuant to this Agreement.
          (d) Adjustment of Revolving Loans. Each Revolving Lender that is
acquiring a new or additional Revolving Commitment on the Increase Effective
Date shall make a Revolving Loan, the proceeds of which will be used to prepay
the Revolving Loans of the other Revolving Lenders immediately prior to such
Increase Effective Date, so that, after giving effect thereto, the Revolving
Loans outstanding are held by the Revolving Lenders pro rata based on their
Revolving Commitments after giving effect to such Increase Effective Date. If
there is a new borrowing of Revolving Loans on such Increase Effective Date, the
Revolving Lenders after giving effect to such Increase Effective Date shall make
such Revolving Loans in accordance with Section 2.01.
          (e) Equal and Ratable Benefit. The Revolving Loans and Revolving
Commitments established pursuant to this Section shall constitute Revolving
Loans and Revolving Commitments under, and shall be entitled to all the benefits
afforded by, this Agreement and the other Loan Documents, and shall, without
limiting the foregoing, benefit equally and ratably from the guarantee in
Article VII.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     Holdings and Borrower represents and warrants to the Administrative Agent
and each of the Lenders that:
     Section 3.01 Organization and Good Standing.
     Holdings, Borrower and each of their Subsidiaries (a) is duly incorporated,
organized, or formed, validly existing and in good standing (or equivalent)
under the laws of the jurisdiction of its incorporation, organization, or
formation, (b) is duly qualified as a foreign entity authorized to do business,
and is in good standing, in every other jurisdiction where its ownership, lease,
or operation of properties and conduct of its business requires such
qualification, and (c) has the requisite corporate or equivalent power and
authority to own its properties and to carry on its business as now conducted,
except in each case referenced in clause (b) or (c) above as would not,
individually or in the aggregate, have a Material Adverse Effect.
     Section 3.02 Due Authorization.
     Each Loan Party (a) has the requisite corporate power and authority to
execute, deliver and perform this Agreement and the other Loan Documents to
which it is a party and to incur the obligations herein and therein provided for
and (b) has been duly authorized by all necessary corporate action to execute,
deliver and perform this Agreement and the other Loan Documents to which it is a
party.
     Section 3.03 No Conflicts.
     Neither the execution and delivery of this Agreement and the other Loan
Documents to which each Loan Party is a party, nor the consummation of the
transactions contemplated herein and therein, nor the performance of and
compliance with the terms and provisions hereof and thereof by such Loan Party
will (a) violate any provision of its Organizational Documents, (b) violate,
contravene or conflict with in

38



--------------------------------------------------------------------------------



 



any material respect any Requirement of Law (other than its Organizational
Documents) or any regulation (including Regulation U and Regulation X), order,
writ, judgment, injunction, decree or permit applicable to it, (c) violate,
contravene or conflict with contractual provisions of, or cause an event of
default under, any material indenture, loan agreement, mortgage, deed of trust,
contract or other agreement or instrument to which it is a party or by which it
or its Subsidiaries may be bound or (d) result in or require the creation of any
Lien upon or with respect to its or its Subsidiaries’ material properties,
except in each case referenced in clause (c) or (d) above as would not,
individually or in the aggregate, have a Material Adverse Effect.
     Section 3.04 Consents.
     No consent, approval, authorization or order of, or filing, registration or
qualification with, any Governmental Authority or third party is required by any
Loan Party under any material Requirement of Law in connection with the
execution, delivery or performance by it of this Agreement or any of the other
Loan Documents to which it is a party, except in each case as has been obtained
or made.
     Section 3.05 Enforceable Obligations.
     This Agreement and the other Loan Documents to which each Loan Party is a
party have been, or when delivered hereunder will be, duly executed and
delivered by or on behalf of it and constitute the legal, valid and binding
obligations of such Loan Party, enforceable against such Loan Party in
accordance with their respective terms, except as may be limited by Debtor
Relief Laws or similar laws affecting creditors’ rights generally and by general
equitable principles (regardless of whether considered in a proceeding in equity
or at law).
     Section 3.06 Financial Condition.
     The financial statements delivered to the Administrative Agent pursuant to
Sections 4.01(c), 5.01(a), and 5.01(b): (a) have been prepared in accordance
with GAAP, except as expressly noted therein and except to the extent of items
that are immaterial in the aggregate and (b) present fairly in all material
respects the consolidated financial condition, results of operations and cash
flows of Holdings and its Subsidiaries as of such dates and for such periods
therein indicated, provided that any such quarterly financial statements are
unaudited and are subject to audit and year-end adjustments and lack footnotes
and other presentation items.
     Section 3.07 No Default.
     No Default or Event of Default has occurred and is continuing.
     Section 3.08 Litigation.
     As of the Closing Date, except as disclosed in Holdings’ SEC filings or
otherwise disclosed in writing to the Administrative Agent, there are no
actions, suits, investigations or legal, equitable, arbitration or
administrative proceedings pending or, to the knowledge of any Loan Party,
threatened against any Loan Party, which if adversely determined would have or
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.
     Section 3.09 Taxes.
     Holdings, Borrower and each of their Subsidiaries have filed, or caused to
be filed, all material tax returns (federal, state, local and foreign) required
to be filed and paid all amounts of taxes shown

39



--------------------------------------------------------------------------------



 



thereon to be due (including interest and penalties) and have paid all other
taxes, fees, assessments and other governmental charges (including mortgage
recording taxes, documentary stamp taxes and intangibles taxes) owing by it,
except for such taxes (a) that are not yet delinquent, (b) that are being
contested in good faith and by proper proceedings, and against which adequate
reserves are being maintained in accordance with GAAP or (c) where the failure
to do so would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.
     Section 3.10 Compliance with Law.
     Except as disclosed in Holdings’ SEC filings or otherwise disclosed in
writing to the Administrative Agent, Holdings, Borrower and each of their
Subsidiaries is in compliance with all laws, rules, regulations, orders and
decrees applicable to it or to its properties, except (a) as may be being
contested in good faith and (b) instances in which the failure to comply
therewith has not had or would not reasonably be expected to have a Material
Adverse Effect.
     Section 3.11 ERISA.
     Except as would not result or reasonably be expected to result in a
Material Adverse Effect:
          (a) During the five-year period prior to the date on which this
representation is made or deemed made: (i) no Termination Event has occurred,
and, to the best knowledge of Borrower or Holdings, no event or condition has
occurred or exists as a result of which any Termination Event would be
reasonably expected to occur; (ii) there has been no failure to meet the minimum
funding standards under Section 430 of the Code or Section 303 of ERISA
(determined without regard to any waiver of funding provisions therein) with
respect to any Plan; (iii) each Plan (excluding any Multiemployer Plan) has been
maintained, operated, and funded in material compliance with its terms and the
provisions of ERISA, the Code, and any other applicable federal or state laws;
and (iv) no Lien in favor of the PBGC or a Plan has arisen or is reasonably
likely to arise on account of any Plan.
          (b) The aggregate actuarial present value of all accumulated plan
benefits of all Single Employer Plans (determined utilizing the assumptions used
for purposes of Statement of Financial Accounting Standards No. 35) did not, as
of the most recent valuation dates reflected in Holdings’ annual financial
statements contained in Holdings’ most recent Form 10-K, exceed the aggregate
fair market value of the assets of all such Single Employer Plans, except as
disclosed in Holdings’ financial statements.
          (c) None of Borrower, Holdings, any Subsidiary of either or any ERISA
Affiliate has incurred, or, to the best knowledge of Borrower or Holdings, is
reasonably expected to incur, any withdrawal liability under ERISA to any
Multiemployer Plan or Multiple Employer Plan. None of Borrower, Holdings, any
Subsidiary of either or any ERISA Affiliate has received any notification that
any Multiemployer Plan is in reorganization (within the meaning of Section 4241
of ERISA), is insolvent (within the meaning of Section 4245 of ERISA), or has
been terminated (within the meaning of Title IV of ERISA).
          (d) No prohibited transaction (within the meaning of Section 406 of
ERISA or Section 4975 of the Code) or breach of fiduciary responsibility has
occurred with respect to a Plan which has subjected or would be reasonably
likely to subject Borrower, Holdings, any Subsidiary of either, or any ERISA
Affiliate to any material liability under Sections 406, 409, 502(i), or 502(l)
of ERISA or Section 4975 of the Code, or under any agreement or other instrument
pursuant to which Borrower, Holdings, any Subsidiary of either, or any ERISA
Affiliate has agreed or is required to indemnify any person against any such
liability.

40



--------------------------------------------------------------------------------



 



          (e) The aggregate actuarial present value of all accumulated
post-retirement benefit obligations of Borrower, Holdings, their Subsidiaries
and the ERISA Affiliates (determined utilizing the assumptions used for purposes
of Statement of Financial Accounting Standards No. 106) under Plans which are
welfare benefit plans (as defined in Section 3(1) of ERISA), as of the most
recent valuation dates reflected in Holdings’ annual financial statements
contained in Holdings’ most recent form 10-K, are reflected on such financial
statements in accordance with Statement of Financial Accounting Standards
No. 106.
     Section 3.12 Use of Proceeds; Margin Stock.
     The proceeds of the Loans hereunder will be used solely for the purposes
specified in Section 5.08. Borrower is not incurring the Indebtedness hereunder
for the purpose, directly or indirectly, of purchasing or carrying Margin Stock.
Neither Holdings nor any of its Subsidiaries is engaged principally, or as one
of its important activities, in the business of extending credit for the purpose
of purchasing or carrying Margin Stock.
     Section 3.13 Investment Company Act.
     Neither Holdings nor any of its Subsidiaries, is an “investment company”
registered or required to be registered under the Investment Company Act of
1940, as amended, or controlled by such a company.
     Section 3.14 Solvency.
     Each Loan Party is and, after the consummation of the transactions
contemplated by this Agreement, will be Solvent.
     Section 3.15 Disclosure.
     Neither this Agreement nor any financial statements delivered to the
Administrative Agent nor any other document, certificate or statement furnished
to the Lenders by or on behalf of Borrower or Holdings in connection with the
transactions contemplated hereby, when taken as a whole and considered together
with disclosures made in any other Loan Documents or filings by either Loan
Party with the SEC, contains any untrue statement of a material fact or omits to
state a material fact necessary in order to make the statements contained
therein or herein, in light of the circumstances under which they were made,
taken as a whole, not misleading in any material respect on the date made or
delivered; provided, that with respect to any projected financial information,
Borrower represents only that such information was prepared in good faith based
upon assumptions believed by the Loan Parties to be reasonable at the time so
prepared (it being recognized that projections as to future events are not to be
viewed as facts and that actual results may be materially different from the
projected results).
     Section 3.16 Environmental Matters.
     Except as would not result or reasonably be expected to result in a
Material Adverse Effect: (a) each of the properties of Holdings, Borrower and
their Subsidiaries (the “Properties”) and all operations at the Properties are
in substantial compliance with all applicable Environmental Laws, (b) there is
no undocumented or unreported violation of any Environmental Law with respect to
the Properties or the businesses operated by Holdings, Borrower and their
Subsidiaries (the “Businesses”) that Borrower or Holdings are aware of, and
(c) there are no conditions relating to the Businesses or Properties that have
given rise to or would reasonably be expected to give rise to a material
liability under any applicable Environmental Laws.

41



--------------------------------------------------------------------------------



 



     Section 3.17 Insurance.
     The properties of Holdings, Borrower and their respective Subsidiaries are
insured with financially sound and reputable insurance companies, in such
amounts (after giving effect to any self-insurance compatible with the following
standards), with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where Borrower or its Subsidiaries operate.
     Section 3.18 Anti-Terrorism Laws.
     Neither Holdings nor any of its Subsidiaries and, to the knowledge of
Holdings, none of its Affiliates and none of their respective officers,
directors, brokers or agents:
          (a) has violated or is in violation of Anti-Terrorism Laws; or
          (b) (i) that is reasonably identifiable as acting or benefiting in any
capacity in connection with the Loans is a Prohibited Person or (ii) that is
reasonably identifiable as acting or benefiting in any capacity in connection
with the Loans, in either case (A) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Prohibited Persons, (B) deals in, or otherwise engages in any transaction
related to, any property or interests in property blocked pursuant to any
Anti-Terrorism Law or (C) engages in or conspires to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.
ARTICLE IV
CONDITIONS TO CREDIT EXTENSIONS
     Section 4.01 Conditions to Initial Credit Extension.
     The obligation of each Lender to fund the initial Credit Extension
requested to be made by it shall be subject to the prior or concurrent
satisfaction or waiver of each of the conditions precedent set forth in this
Section 4.01.
          (a) Loan Documents. There shall have been delivered to the
Administrative Agent an executed signature page of each Loan Party to each of
the Loan Documents to which it is a party.
          (b) Corporate Documents. The Administrative Agent shall have received:
          (i) a certificate of the secretary or assistant secretary of each Loan
Party dated the Closing Date, certifying (A) that attached thereto is a true and
complete copy of each Organizational Document of such Loan Party certified (to
the extent applicable) as of a recent date by the Secretary of State (or
applicable Governmental Authority) of the jurisdiction of its incorporation,
(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors of such Loan Party authorizing the execution,
delivery and performance of the Loan Documents to which such person is a party
and, in the case of Borrower, the borrowings hereunder, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect and (C) as to the incumbency and specimen signature of each officer
executing any Loan Document or any other document delivered in connection
herewith on behalf of such

42



--------------------------------------------------------------------------------



 



Loan Party (together with a certificate of another officer as to the incumbency
and specimen signature of the secretary or assistant secretary executing the
certificate in this clause (i));
          (ii) a certificate as to the good standing (or equivalent) of each
Loan Party (in so-called “long-form” if available) as of a recent date, from
such Secretary of State (or other applicable Governmental Authority); and
          (iii) such other documents as the Lenders or the Administrative Agent
may reasonably request.
          (c) Financial Statements. Receipt by the Administrative Agent of a
copy of (i) the annual consolidated financial statements (including balance
sheets, income statements and cash flow statements) of Holdings and its
Subsidiaries for fiscal years 2008 and 2009, audited by independent public
accountants of recognized national standing, and (ii) the quarterly consolidated
financial statements (including balance sheets, income statements and cash flow
statements) of Holdings and its Subsidiaries for fiscal quarter ended as of
June 30, 2010.
          (d) Officers’ Certificate. The Administrative Agent shall have
received a certificate, dated the Closing Date and signed by the chief executive
officer and the treasurer or other senior financial officer of Borrower,
certifying compliance with the conditions precedent set forth in this
Section 4.01 and Sections 4.02(b), (c) and (d).
          (e) Opinions of Counsel. The Administrative Agent shall have received,
on behalf of itself and the Lenders, a favorable written opinion of Fulbright &
Jaworski L.L.P., special counsel for the Loan Parties, and a favorable written
opinion of local Bermuda counsel for Holdings, both opinions to be (A) dated the
Closing Date, (B) addressed to the Administrative Agent and the Lenders, and
(C) covering the matters set forth in Exhibit G.
          (f) Fees. The Arranger and Administrative Agent shall have received
all Fees due and payable thereto by Borrower on or prior to the Closing Date,
including, to the extent invoiced, reimbursement or payment of all out-of-pocket
expenses (including the legal fees and expenses of Vinson & Elkins LLP, special
counsel to the Administrative Agent, and the fees and expenses of any
consultants and other advisors) required to be reimbursed or paid by Borrower
hereunder or under any other Loan Document.
          (g) USA PATRIOT ACT. The Lenders and the Administrative Agent shall
have received the information required under Section 10.13 to be delivered by
each Loan Party on or prior to the Closing Date and which was identified by the
Lenders and Administrative Agent to Borrower.
     Notwithstanding the foregoing, the Commitments of the Lenders shall expire
if the foregoing conditions are not satisfied (or waived pursuant to
Section 10.02) on or prior to 3:00 p.m., New York City time, on October 29,
2010.
     Section 4.02 Conditions to All Credit Extensions.
     The obligation of each Lender to make any Credit Extension (including the
initial Credit Extension) shall be subject to, and to the satisfaction of, each
of the conditions precedent set forth below.
          (a) Notice. The Administrative Agent shall have received a Borrowing
Request as required by Section 2.03 (or such notice shall have been deemed given
in accordance with Section 2.03) if Revolving Loans are being requested, or, in
the case of the Borrowing of a Swingline Loan, the Swingline

43



--------------------------------------------------------------------------------



 



Lender and the Administrative Agent shall have received a Borrowing Request as
required by Section 2.16(b).
          (b) No Default. Each Loan Party shall be in compliance in all material
respects with all the terms and provisions set forth herein and in each other
Loan Document on its part to be observed or performed, and, at the time of and
immediately after giving effect to such Credit Extension and the application of
the proceeds thereof, no Default or Event of Default shall have occurred and be
continuing on such date.
          (c) Representations and Warranties. Each of the representations and
warranties made by any Loan Party set forth in Article III hereof or in any
other Loan Document shall be true and correct in all material respects (except
that any representation and warranty that is qualified as to “materiality” or
“Material Adverse Effect” shall be true and correct in all respects) on and as
of the date of such Credit Extension with the same effect as though made on and
as of such date, except to the extent such representations and warranties
expressly relate to an earlier date.
          (d) No Legal Bar. No order, judgment or decree of any Governmental
Authority shall purport to restrain any Lender from making any Loans to be made
by it. No injunction or other restraining order shall have been issued, shall be
pending or noticed with respect to any action, suit or proceeding seeking to
enjoin or otherwise prevent the consummation of, or to recover any damages or
obtain relief as a result of, the transactions contemplated by this Agreement or
the making of Loans hereunder.
     Each of the delivery of a Borrowing Request and the acceptance by Borrower
of the proceeds of such Credit Extension shall constitute a representation and
warranty by each Loan Party that on the date of such Credit Extension (both
immediately before and after giving effect to such Credit Extension and the
application of the proceeds thereof) the conditions contained in Sections
4.02(b)-(d) have been satisfied. Borrower shall provide such information
(including calculations in reasonable detail of the covenants in Section 5.02)
as the Administrative Agent may reasonably request to confirm that the
conditions in Sections 4.02(b)-(d) have been satisfied.
ARTICLE V
AFFIRMATIVE COVENANTS
     Borrower and Holdings warrant, covenant and agree with each Lender that so
long as this Agreement shall remain in effect and until the Commitments have
been terminated and the Obligations payable under any Loan Document shall have
been paid in full, unless the Required Lenders shall otherwise consent in
writing:
     Section 5.01 Information Covenants.
     Holdings and Borrower will furnish, or cause to be furnished, to the
Administrative Agent, which in turn shall distribute promptly to the Lenders:
          (a) Annual Financial Statements. As soon as available, and in any
event within 75 days after the close of each fiscal year of Holdings, a
consolidated balance sheet, income statement and statement of cash flows of
Holdings and its Subsidiaries, as of the end of such fiscal year, setting forth
in comparative form figures for the preceding fiscal year, all such financial
information described above to be in reasonable form and detail and, in each
case, audited by independent certified public accountants of recognized national
standing reasonably acceptable to the Lenders and whose opinion shall be
furnished

44



--------------------------------------------------------------------------------



 



to the Lenders, and shall be to the effect that such financial statements have
been prepared in accordance with GAAP (except to the extent of items that are
immaterial in the aggregate and except for changes with which such accountants
concur) and shall not be limited as to the scope of the audit or qualified in
any respect. Notwithstanding the above, it is understood and agreed that
delivery of Holdings’ applicable report on Form 10-K shall satisfy the
requirements of this Section 5.01(a).
          (b) Quarterly Financial Statements. As soon as available, and in any
event within 45 days after the close of each fiscal quarter of Holdings (other
than the fourth fiscal quarter), a consolidated balance sheet, income statement
and statement of cash flows of Holdings and its Subsidiaries as of the end of
such fiscal quarter, in each case setting forth in comparative form figures for
the corresponding period of the preceding fiscal year, all such financial
information described above to be in reasonable form and detail and reasonably
acceptable to the Lenders, and, in each case, accompanied by a certificate of a
Financial Officer of Holdings to the effect that such quarterly financial
statements fairly present in all material respects the financial condition of
such person and have been prepared in accordance with GAAP (except to the extent
of items that are immaterial in the aggregate), subject to changes resulting
from audit and normal year-end audit adjustments. Notwithstanding the above, it
is understood and agreed that delivery of Holdings’ applicable report on Form
10-Q shall satisfy the requirements of this Section 5.01(b).
          (c) Officer’s Certificate. Within 75 days of the end of each fiscal
year and within 45 days of the end of each fiscal quarter (other than the fourth
fiscal quarter), a certificate of a Financial Officer of Borrower substantially
in the form of Exhibit H: (i) setting forth calculations demonstrating
compliance by Holdings with the financial covenant set forth in Section 5.02 as
of the end of such fiscal period; (ii) stating that no Default or Event of
Default exists, or if any Default or Event of Default does exist, specifying the
nature and extent thereof and what action Borrower proposes to take with respect
thereto; and (iii) notifying the Administrative Agent of the posting of any
documents referred to in Section 5.01(a) and (b).
          (d) Electronic Delivery Permitted. Documents required to be delivered
pursuant to Section 5.01(a), (b) and (e) (to the extent such documents are filed
with the SEC) may be delivered electronically, including by filing with the SEC,
and if so delivered, shall be deemed to have been delivered on the date (i) on
which Holdings posts such documents, or provides a link thereto on Holdings’
website on the Internet at www.nabors.com/Public/index.asp.com; (ii) on which
such documents are posted on Holdings’ or Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or sponsored by the
Administrative Agent); or (iii) filed with the SEC. Notwithstanding anything
contained in this Section 5.01(d), in every instance Borrower or Holdings shall
be required to provide paper copies of the compliance certificate required by
Section 5.01(c) to the Administrative Agent. Except for such compliance
certificates, the Administrative Agent shall have no obligation to maintain
copies of the documents referred to in Sections 5.01(a), (b) and (e) and in any
event the Administrative Agent shall have no obligation to request the delivery
of the documents referred to in Section 5.01(a), (b), (c) or (e).
          (e) Notices. Upon Holdings or Borrower obtaining knowledge thereof, it
will give written notice to the Administrative Agent within five Business Days
of (i) the occurrence of a Default or Event of Default, specifying the nature
and extent thereof and what action it proposes to take with respect thereto,
(ii) any change in the rating of the Index Debt and (iii) the occurrence of any
of the following with respect to Holdings or Borrower (A) the pendency or
commencement of any litigation, arbitration or governmental proceeding against
it, or any of its Subsidiaries, which, if adversely determined, would have or
would reasonably be expected to have a Material Adverse Effect or (B) the
institution of any proceedings against Holdings, Borrower or any of their
Subsidiaries, with respect to, or the receipt of notice by such person of
potential liability or responsibility for violation or alleged violation

45



--------------------------------------------------------------------------------



 



of, any federal, state or local law, rule or regulation (including, without
limitation, any Environmental Law), the violation of which constitutes a
Material Adverse Effect. Borrower will immediately give written notice to the
Administrative Agent of any change in the fiscal year of Borrower or Holdings.
          (f) ERISA. Upon Borrower, Holdings or any Subsidiary of either or any
ERISA Affiliate obtaining knowledge thereof, Borrower will give written notice
to the Administrative Agent promptly (and in any event within five Business
Days) of any of the following which would result in or reasonably would be
expected to result in a Material Adverse Effect: (i) any event or condition,
including, but not limited to, any Reportable Event, that constitutes, or would
be reasonably expected to lead to, a Termination Event; (ii) with respect to any
Multiemployer Plan, the receipt of notice as prescribed in ERISA or otherwise of
any withdrawal liability assessed against Borrower or any Subsidiary of Borrower
or any ERISA Affiliate, or of a determination that any Multiemployer Plan is in
reorganization or insolvent (both within the meaning of Title IV of ERISA); or
(iii) the failure to make full payment on or before the due date (including
extensions) thereof of all amounts which Borrower, Holdings, or any Subsidiary
of either or any ERISA Affiliate is required to contribute to each Plan pursuant
to its terms and as required to meet the minimum funding standard set forth in
ERISA and the Code with respect thereto; in each case together with a
description of any such event or condition or a copy of any such notice and a
statement by an officer of Borrower briefly setting forth the details regarding
such event, condition, or notice, and the action, if any, which has been or is
being taken or is proposed to be taken with respect thereto.
          (g) Other Information. With reasonable promptness upon any such
request, such other information regarding the business, properties or financial
condition of Borrower as any Lender may reasonably request.
     Section 5.02 Net Funded Indebtedness-to-Capitalization.
     As of the end of each fiscal quarter thereof, Holdings shall maintain a
ratio of (a) the aggregate principal amount of Net Funded Indebtedness of
Holdings and its Subsidiaries to (b) Total Capitalization that is less than or
equal to .60 to 1.0.
     Section 5.03 Preservation of Existence and Franchises.
          (a) Each of Holdings and its Subsidiaries will do all things necessary
to preserve and keep in full force and effect its legal existence and rights,
franchises and foreign qualifications, except as permitted by Section 6.02, or
to the extent such entity determines that the preservation and maintenance of
the same is no longer desirable in the conduct of its business and that the loss
thereof is not disadvantageous to the Lenders, or the failure to preserve and
maintain the same could not reasonably be expected, in the aggregate, to result
in a Material Adverse Effect.
          (b) Holdings and Borrower will, and will cause each of their
Subsidiaries to, generally maintain its properties in good condition and not
waste or otherwise permit such properties to deteriorate, reasonable wear and
tear excepted, except to the extent that the failure to so maintain such
property or to avoid waste or deterioration could not reasonably be expected to
result in a Material Adverse Effect; provided that this Section 5.03(b) shall
not apply to property that is lost or damaged in connection with a casualty
event or is subjected to a condemnation or other taking.

46



--------------------------------------------------------------------------------



 



     Section 5.04 Books and Records.
     Holdings and Borrower will, and will cause each of their Subsidiaries to,
keep complete and accurate books and records, in all material respects in
accordance with consistent accounting practices on the basis of GAAP (including
the establishment and maintenance of appropriate reserves).
     Section 5.05 Compliance with Law.
     Holdings and Borrower will, and will cause each of their Subsidiaries to,
comply with all Requirements of Law and all other laws (including, without
limitation, all Environmental Laws and ERISA laws), rules, regulations
(including without limitation, Regulation U and Regulation X), and orders, and
all restrictions imposed by any Governmental Authority, applicable to it and its
properties, except where the failure to so comply would not reasonably be
expected to have a Material Adverse Effect or would not violate any restrictions
on its ability to incur or assume Indebtedness.
     Section 5.06 Payment of Taxes and Other Indebtedness.
     Holdings and Borrower will, and will cause each of their Subsidiaries to,
pay, settle or discharge (a) all taxes, assessments and governmental charges or
levies imposed upon it, or upon its income or profits, or upon any of its
properties, before they shall become delinquent, (b) all lawful claims
(including claims for labor, materials and supplies) which, if unpaid, might
give rise to a Lien upon any of its properties, and (c) all of its other
Indebtedness as it shall become due (to the extent such repayment is not
otherwise prohibited by this Agreement); provided, however, that Holdings and
its Subsidiaries shall not be required to pay any such tax, assessment, charge,
levy, claim or Indebtedness (i) which is being contested in good faith by
appropriate proceedings and as to which adequate reserves therefor have been
established in accordance with GAAP, or (ii) with respect to which the failure
to make any such payment would not have or would not be reasonably expected to
have a Material Adverse Effect.
     Section 5.07 Insurance.
     Holdings and Borrower will, and will cause their Subsidiaries to, at all
times maintain in full force and effect insurance (including worker’s
compensation insurance and general liability insurance) in such amounts,
covering such risks and liabilities and with such deductibles or self-insurance
retentions as are in accordance with normal industry practice.
     Section 5.08 Use of Proceeds.
     The proceeds of the Loans shall be used for working capital and general
corporate purposes of Borrower and its Subsidiaries, including capital
expenditures.
     Section 5.09 Audits/Inspections.
     Upon reasonable notice and during normal business hours, at the reasonable
request of any Lender, Holdings and Borrower will, and will cause their
Subsidiaries to, permit representatives appointed by the Administrative Agent,
including independent accountants, agents, attorneys, and appraisers to visit
and inspect Holdings’, Borrower’s and their Subsidiaries’ property, including
its books and records, its accounts receivable and inventory, Holdings’,
Borrower’s and their Subsidiaries’ facilities and its other business assets, and
to make photocopies or photographs thereof and to write down and record any
information such representative obtains, and shall permit the Administrative
Agent or its representatives to investigate and verify the accuracy of
information provided to the Administrative Agent and to discuss all such matters
with officers of Holdings and Borrower; provided that any nonpublic

47



--------------------------------------------------------------------------------



 



information obtained by any person during such audit or inspection shall be
treated as confidential information in accordance with the disclosure standards
set forth in Section 10.12. Any information obtained by the Administrative Agent
shall be made available to any Lender upon such Lender’s request.
ARTICLE VI
NEGATIVE COVENANTS
     Holdings and Borrower warrant, covenant and agree with each Lender that, so
long as this Agreement shall remain in effect and until the Commitments have
been terminated and the Obligations have been paid in full, unless the Required
Lenders shall otherwise consent in writing:
     Section 6.01 Nature of Business.
     Holdings will not materially alter the character of its and its
Subsidiaries’ (taken as whole) line of business from that conducted as of the
Closing Date.
     Section 6.02 Fundamental Changes.
     Borrower will not consolidate or amalgamate with or merge into any other
person or convey, transfer or lease its properties and assets substantially as
an entirety to any person unless:
     (i) the person formed by such consolidation or amalgamation or into which
Borrower is merged or the person which acquires by conveyance or transfer, or
which leases, the properties and assets of Borrower substantially as an entirety
shall be a person organized and existing under the laws of the United States of
America, any State thereof or the District of Columbia, and shall expressly
assume, by an appropriate supplement hereto, executed and delivered to the
Administrative Agent, in form satisfactory to the Administrative Agent, the
Obligations on the part of Borrower to be performed;
     (ii) immediately after giving effect to such transaction, no Default or
Event of Default shall have occurred and be continuing; and
     (iii) Borrower has delivered to the Administrative Agent an officer’s
certificate and an opinion of counsel, each stating that such consolidation,
amalgamation, merger, conveyance, transfer or lease and any such appropriate
supplement comply with this Section 6.02 and that all conditions precedent
herein provided for relating to such transaction have been complied with.
     Holdings shall not consolidate or amalgamate with or merge into any other
person or convey, transfer or lease its properties and assets substantially as
an entirety to any person unless:
     (i) the person formed by such consolidation or amalgamation or into which
Holdings is merged or the person which acquires by conveyance or transfer, or
which leases, the properties and assets of Holdings substantially as an entirety
shall expressly assume, by an appropriate supplement hereto, executed and
delivered to the Administrative Agent, in form satisfactory to the
Administrative Agent, the due and punctual payment of all Obligations and the
performance of every covenant of this Agreement on the part of Holdings to be
performed;
     (ii) immediately after giving effect to such transaction, no Default or
Event of Default shall have occurred and be continuing; and

48



--------------------------------------------------------------------------------



 



     (iii) Holdings has delivered to the Administrative Agent an officer’s
certificate and an opinion of counsel, each stating that such consolidation,
amalgamation, merger, conveyance, transfer or lease and such supplement comply
with this Section 6.02 and that all conditions precedent herein provided for
relating to such transaction have been complied with.
Provided, that upon any consolidation or amalgamation of Holdings or Borrower
with, or merger of Holdings or Borrower into, any other person, or any
conveyance, transfer or lease of the properties and assets of Holding or
Borrower substantially as an entirety in accordance with this Section 6.02, the
successor person formed by such consolidation or amalgamation or into which
Holdings or Borrower is merged or to which such conveyance, transfer or lease is
made shall succeed to, and be substituted for, and may exercise every right and
power of Holdings or Borrower under this Agreement with the same effect as if
such successor person had been named as the respective Loan Party herein, and
thereafter, except in the case of a lease to another person, the predecessor
person shall be relieved of all Obligations and covenants under this Agreement.
     Section 6.03 Affiliate Transactions.
Other than transactions between or among any Loan Party and any other Loan Party
or Wholly Owned Subsidiary of a Loan Party, Borrower will not, nor will it
permit its Subsidiaries to, enter into any material transaction or series of
related transactions which in the aggregate would be material, whether or not in
the ordinary course of business, with any Affiliate other than on terms and
conditions substantially as favorable to Borrower and its Subsidiaries as would
be obtainable in a comparable arm’s-length transaction with a person other than
an Affiliate; provided that the foregoing restriction shall not apply to
(i) transactions pursuant to any contract or agreement outstanding as of
(x) with respect to Borrower, the Closing Date or (y) with respect to any
Subsidiary of Borrower, the Closing Date, or if later, the date such Subsidiary
first became a Subsidiary of Borrower, and (ii) transactions otherwise
specifically permitted herein.
     Section 6.04 Liens.
     Holdings will not, nor will it permit any Subsidiary to, issue, assume,
guarantee or suffer to exist any Indebtedness if such Indebtedness is secured by
a Lien upon any properties of Holdings or any Subsidiary or upon any securities
or Indebtedness of any Subsidiary (whether such properties, securities or
Indebtedness is now owned or hereafter acquired) without in any such case
effectively providing that the Obligations shall be secured equally and ratably
with (or prior to) such Indebtedness, except that the foregoing restrictions
shall not apply to:
          (a) Liens on any property acquired, constructed or improved by
Holdings or any Subsidiary (or Liens on the securities of a special purpose
Subsidiary which holds no material assets other than the property being
acquired, constructed or improved) after the date of this Agreement which are
created within 360 days after such acquisition (or in the case of property
constructed or improved, after the completion and commencement of commercial
operation of such property, whichever is later) to secure or provide for the
payment of the purchase price or cost thereof; provided that in the case of such
construction or improvement the Liens shall not apply to any property owned by
Holdings or any Subsidiary before such construction or improvement other than
(1) unimproved real property on which the property so constructed, or the
improvement, is located or (2) personal property which is so improved;
          (b) Liens existing on the Closing Date, existing Liens on property
acquired (including Liens on any property acquired from a person which is
consolidated with or merged with or into Holdings or a Subsidiary) or Liens
outstanding at the time any corporation, partnership or other entity becomes a
Subsidiary; provided that such Liens shall only apply to property owned by such
corporation,

49



--------------------------------------------------------------------------------



 



partnership or other entity at the time it becomes a Subsidiary or that is
acquired thereafter other than from Holdings or another Subsidiary;
          (c) Liens in favor of Holdings or any Subsidiary;
          (d) Liens in favor of domestic or foreign governmental bodies to
secure advances or other payments pursuant to any contract or statute or to
secure indebtedness incurred to finance the purchase price or cost of
constructing or improving the property subject to such Liens, including Liens to
secure debt of the pollution control or industrial revenue bond type;
          (e) Liens consisting of pledges or deposits by Holdings or any
Subsidiary under workers’ compensation laws, unemployment insurance laws or
similar legislation, or good faith deposits in connection with bids, tenders,
contracts (other than for the payment of debt) or leases to which Holdings or
any Subsidiary is a party, or deposits to secure public or statutory obligations
of Holdings or any Subsidiary or deposits of cash or United States government
bonds to secure surety or appeal bonds to which it is a party, or deposits as
security for contested taxes or import or customs duties or for the payment of
rent, in each case incurred in the ordinary course of business;
          (f) Liens imposed by law, including carriers’, warehousemen’s,
repairman’s, landlords’ and mechanics’ liens, in each case for sums not yet due
or being contested in good faith by appropriate proceedings if a reserve or
other appropriate provisions, if any, as shall be required by GAAP shall have
been made in respect thereof;
          (g) Liens for taxes, assessments or other governmental charges that
are not yet delinquent or which are being contested in good faith by appropriate
proceedings provided appropriate reserves required pursuant to GAAP have been
made in respect thereof;
          (h) Liens in favor of issuers of surety or performance bonds or
letters of credit or bankers’ acceptances issued pursuant to the request of and
for the account of Holdings or any Subsidiary in the ordinary course of its
business;
          (i) Liens consisting of encumbrances, easements or reservations of, or
rights of others for, licenses, rights of way, sewers, electric lines, telegraph
and telephone lines and other similar purposes, or Liens consisting of zoning or
other restrictions as to the use of real properties or Liens incidental to the
conduct of the business of Holdings or a Subsidiary or to the ownership of its
properties which do not materially adversely affect the value of said properties
or materially impair their use in the operation of the business of Holdings or a
Subsidiary;
          (j) Liens arising by virtue of any statutory or common law provisions
relating to bankers’ liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a depository institution;
provided that;
          (i) such deposit account is not a dedicated cash collateral account
and is not subject to restrictions against access by Holdings or any Subsidiary
in excess of those set forth by regulations promulgated by the Federal Reserve
Board; and
          (ii) such deposit account is not intended by Holdings or any
Subsidiary to provide collateral to the depository institution;
          (k) Liens arising from Uniform Commercial Code financing statement
filings regarding leases Holdings and its Subsidiaries enter into in the
ordinary course of business;

50



--------------------------------------------------------------------------------



 



          (l) any Lien over goods (or any documents relating thereto) arising
either in favor of a bank issuing a form of documentary credit in connection
with the purchase of such goods or by way of retention of title by the supplier
of such goods where such goods are supplied on credit, subject to such retention
of title, and in both cases where such goods are acquired in the ordinary course
of business;
          (m) any Lien pursuant to any order of attachment, execution,
enforcement, distraint or similar legal process arising in connection with court
proceedings; provided that such process is effectively stayed, discharged or
otherwise set aside within 30 days;
          (n) any lease, sublease and sublicense granted to any third party
constituting a mortgage and any mortgage pursuant to farm-in and farm-out
agreements, operating agreements, development agreements and any other similar
arrangements, which are customary in the oil and gas industry or in the ordinary
course of business of Holdings or any Subsidiary; or
          (o) any extension, renewal or replacement (or successive extensions,
renewals or replacements), in whole or in part, of any mortgage referred to in
the foregoing clauses (a) through (n), inclusive; provided that the principal
amount of debt secured thereby shall not exceed the principal amount of debt so
secured at the time of such extension, renewal or replacement, and that such
extension, renewal or replacement shall be limited to all or a part of the
property which secured the mortgage so extended, renewed or replaced (plus
improvements in such property).
In addition to the foregoing, Holdings and any Subsidiary may issue, assume or
guarantee secured Indebtedness that, with certain other Indebtedness described
in the following sentence, does not exceed 10% of Consolidated Net Tangible
Assets in the aggregate. For purposes of the foregoing calculation in the
immediately preceding sentence, all attributable debt in respect of Sale and
Lease-Back Transactions of Holdings and its Subsidiaries under the exception in
Section 6.07 outstanding and unpaid shall be included, without duplication, in
“Indebtedness”.
     Section 6.05 Burdensome Agreements.
     Neither Holdings nor any of its Subsidiaries shall enter into any
contractual obligation (other than this Agreement or any other Loan Document)
that materially limits the ability (a) of any Subsidiary of Holdings to make
Restricted Payments to Holdings, or to otherwise transfer property to Holdings,
(b) of any Subsidiary of Holdings to guarantee the Indebtedness of Holdings, or
(c) of Holdings or any Subsidiary of Holdings to create, incur, assume or suffer
to exist Liens on property of such person, in each case, other than:
     (i) encumbrances or restrictions contained in, or existing by reason of,
any agreement or instrument existing on the date hereof;
     (ii) encumbrances or restrictions contained in, or existing by reason of,
any agreement or instrument relating to property existing at the time of the
acquisition thereof, so long as such encumbrances or restrictions relate only to
the property so acquired;
     (iii) encumbrances or restrictions contained in, or existing by reason of,
any agreement or instrument relating to any debt of, or otherwise to, any
Subsidiary of Holdings at the time such Subsidiary was merged or consolidated
with or into, or acquired by, Holdings or a Subsidiary of Holdings or became a
Subsidiary of Holdings and not created in contemplation thereof;
     (iv) encumbrances or restrictions contained in, or existing by reason of,
any agreement or instrument effecting a renewal, extension, refinancing, refund
or replacement (or successive extensions,

51



--------------------------------------------------------------------------------



 



renewals, refinancings, refunds or replacements) of debt issued under an
agreement referred to in clauses (i) through (iii) above, so long as the
encumbrances and restrictions contained in any such renewal, extension,
refinancing, refund or replacement agreement, taken as a whole, are not
materially more restrictive than the encumbrances and restrictions contained in
the original agreement, as determined in good faith by Holdings;
     (v) temporary encumbrances or restrictions with respect to a Subsidiary of
Holdings under an agreement that has been entered into for the disposition of
all or substantially all of the outstanding Capital Stock of or assets of such
Subsidiary, provided that such disposition is otherwise permitted hereunder;
     (vi) customary restrictions on cash, other deposits or assets imposed by
customers and other persons under contracts entered into in the ordinary course
of business;
     (vii) encumbrances or restrictions contained in any agreement or instrument
relating to Indebtedness that prohibit the transfer of all or substantially all
of the assets of the obligor under such agreement or instrument unless the
transferee assumes the obligations of the obligor under such agreement or
instrument or such assets may be transferred subject to such prohibition;
     (viii) encumbrances or restrictions with respect to property under an
agreement that has been entered into for the disposition of such property,
provided that such disposition is otherwise permitted hereunder;
     (ix) encumbrances or restrictions contained in, or existing by reason of,
any agreement or instrument governing Indebtedness of any Foreign Subsidiary of
Holdings, which encumbrances or restrictions are not applicable to any person,
or the properties or assets of any person, other than any such Foreign
Subsidiary of Holdings and the subsidiaries of such Foreign Subsidiary;
     (x) encumbrances or restrictions with respect to property under a charter,
lease or other agreement that has been entered into for the employment of such
property; and
     (xi) encumbrances or restrictions contained in joint venture agreements,
partnership agreements and other similar agreements with respect to a joint
ownership arrangement restricting the disposition or distribution of assets or
property of such joint venture, partnership or other joint ownership entity, or
any of such person’s subsidiaries, if such encumbrances or restrictions are not
applicable to the property or assets of any other person.
     Section 6.06 Subsidiary Indebtedness.
     Borrower will not permit any of its Subsidiaries to contract, create,
incur, assume or permit to exist any Indebtedness, other than:
          (a) Indebtedness in respect of current accounts payable and accrued
expenses incurred in the ordinary course of business;
          (b) Indebtedness owing by a Subsidiary of Borrower to Holdings or a
Subsidiary of Holdings;
          (c) purchase money Indebtedness to finance the acquisition,
construction, or improvement, or capital lease of assets (including equipment)
or property; provided that (i) such Indebtedness when incurred shall not exceed
the purchase price of the asset(s) financed and all fees, costs

52



--------------------------------------------------------------------------------



 



and expenses relating thereto, including attorney and legal, accounting, expert,
and professional advisor fees and expenses; and (ii) no such Indebtedness shall
be refinanced for a principal amount in excess of the principal balance
outstanding thereon at the time of such refinancing plus all fees, costs and
expenses relating thereto, including attorney and legal, accounting, expert, and
professional advisor fees and expenses;
          (d) Indebtedness incurred after the Closing Date in connection with
the acquisition of a person or property (including by consolidation or merger)
as long as such Indebtedness existed prior to such acquisition and was not
created in anticipation thereof;
          (e) Indebtedness existing on the Closing Date;
          (f) Indebtedness under performance guaranties, performance bonds and
letters of credit issued in the ordinary course of business and serving as a
performance guaranty;
          (g) Indebtedness under documentary credits issued in connection with
the purchase of goods in the ordinary course of business;
          (h) Indebtedness (x) under unsecured overdraft lines of credit or for
working capital purposes in foreign countries with financial institutions and
(y) arising from the honoring by a bank or other person of a check, draft or
similar instrument inadvertently drawing against insufficient funds;
          (i) any other Indebtedness in a principal amount not to exceed ten
percent (10%) of Consolidated Net Tangible Assets in the aggregate, at any one
time outstanding;
          (j) Indebtedness not otherwise permitted under any other clause of
this Section 6.06 so long as each Subsidiary of Borrower incurring such
Indebtedness has delivered to the Administrative Agent (A) a guaranty in a form
and substance reasonably satisfactory to the Administrative Agent and (B) a
certificate of a Responsible Officer certifying the adoption of board
resolutions authorizing such subsidiary guaranty; and
          (k) extensions, refinancings, renewals or replacements (or successive
extensions, refinancings, renewals, or replacements), in whole or in part, of
the Indebtedness permitted above which, in the case of any such extension,
refinancing, renewal or replacement, does not increase the amount of the
Indebtedness being extended, refinanced, renewed or replaced, other than amounts
incurred to pay the costs of such extension, refinancing, renewal or
replacement.
     Section 6.07 Sale and Lease-Back Transactions. Holdings will not, nor will
it permit any Subsidiary to, enter into any Sale and Lease-Back Transaction,
other than any Sale and Lease-Back Transaction:
          (a) entered into within 360 days of the later of the acquisition or
placing into service of the property subject thereto by Holdings or such
Subsidiary;
          (b) involving a lease of less than five years;
          (c) entered into in connection with an industrial revenue bond or
pollution control financing;
          (d) between Holdings and/or one or more Subsidiaries;

53



--------------------------------------------------------------------------------



 



          (e) as to which Borrower or such Subsidiary would be entitled to incur
debt secured by a mortgage on the property to be leased in an amount equal to
the attributable debt with respect to such Sale and Lease-Back Transaction
without equally and ratably securing the Obligations (1) under clauses
(a) through (n) of Section 6.04 or (2) under the last paragraph of Section 6.04;
or
          (f) as to which Borrower will apply an amount equal to the net
proceeds from the sale of the property so leased to (1) the retirement (other
than any mandatory retirement), within 360 days of the effective date of any
such Sale and Lease-Back Transaction, of securities or of funded debt of
Borrower or a Subsidiary or (2) the purchase or construction of other property,
provided that such property is owned by Borrower or a Subsidiary free and clear
of all mortgages.
     Section 6.08 Compliance with Anti-Terrorism Laws. Holdings will not, nor
will it cause or permit any of its Subsidiaries to:
          (a) directly or indirectly, in connection with the Loans, knowingly
(i) conduct any business or engage in making or receiving any contribution of
funds, goods or services to or for the benefit of any Prohibited Person,
(ii) deal in, or otherwise engage in any transaction relating to, any property
or interests in property blocked pursuant to any Anti-Terrorism Law or
(iii) engage in or conspire to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law.
          (b) directly or indirectly, in connection with the Loans, knowingly
cause or permit any of the funds of such Loan Party that are used to repay the
Loans to be derived from any unlawful activity with the result that the making
of the Loans would be in violation of any Anti-Terrorism Law.
          (c) knowingly cause or permit (i) a Prohibited Person to have any
direct or indirect interest in or benefit of any nature whatsoever in the Loan
Parties or (ii) any of the funds or properties of the Loan Parties that are used
to repay the Loans to constitute property of, or be beneficially owned directly
or indirectly by, a Prohibited Person.
Borrower shall deliver to the Lenders a certification, as to its compliance with
this Section 6.08, no more frequently than quarterly in conjunction with the
delivery of financial statements in accordance with Section 5.01(b), confirming
Borrower’s compliance with this Section 6.08.
ARTICLE VII
GUARANTEE
     Section 7.01 The Guarantee.
     Each Guarantor hereby guarantees, as a primary obligor and not merely as a
surety to each Beneficiary and its successors and assigns, the prompt payment in
full when due (whether at stated maturity, by required prepayment, declaration,
demand, by acceleration or otherwise) of the principal of and interest on
(including any interest, fees, costs or charges that would accrue but for the
provisions of the Title 11 of the United States Code after any bankruptcy or
insolvency petition under Title 11 of the United States Code) the Loans made by
the Lenders to, and the Notes held by each Lender of, Borrower, and all other
Obligations from time to time owing to the Beneficiaries by any Loan Party under
any Loan Document, in each case strictly in accordance with the terms thereof
(such obligations being herein collectively called the “Guaranteed
Obligations”). Each Guarantor hereby agrees that if Borrower shall fail to pay
in full when due (whether at stated maturity, by acceleration or otherwise) any
of the Guaranteed Obligations, each Guarantor will promptly pay the same in
cash, without any demand or

54



--------------------------------------------------------------------------------



 



notice whatsoever, and that in the case of any extension of time of payment or
renewal of any of the Guaranteed Obligations, the same will be promptly paid in
full when due (whether at extended maturity, by acceleration or otherwise) in
accordance with the terms of such extension or renewal.
     Section 7.02 Obligations Unconditional.
     The obligations of each Guarantor under Section 7.01 shall constitute a
guaranty of payment and to the fullest extent permitted by applicable
Requirements of Law, are absolute, irrevocable and unconditional, irrespective
of the value, genuineness, validity, regularity or enforceability of the
Guaranteed Obligations of Borrower under this Agreement, the Notes, if any, or
any other agreement or instrument referred to herein or therein, or any
substitution, release or exchange of any other guarantee of or security for any
of the Guaranteed Obligations, and, irrespective of any other circumstance
whatsoever that might otherwise constitute a legal or equitable discharge or
defense of a surety or a guarantor (except for payment in full). Without
limiting the generality of the foregoing, it is agreed that the occurrence of
any one or more of the following shall not alter or impair the liability of any
Guarantor hereunder which shall remain absolute, irrevocable and unconditional
under any and all circumstances as described above:
          (a) at any time or from time to time, without notice to Any Guarantor,
the time for any performance of or compliance with any of the Guaranteed
Obligations shall be extended, or such performance or compliance shall be
waived;
          (b) any of the acts mentioned in any of the provisions of this
Agreement or the Notes, if any, or any other agreement or instrument referred to
herein or therein shall be done or omitted; or
          (c) the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Guaranteed Obligations shall be amended in any
respect, or any right under the Loan Documents or any other agreement or
instrument referred to herein or therein shall be amended or waived in any
respect or any other guarantee of any of the Guaranteed Obligations or any
security therefor shall be released or exchanged in whole or in part or
otherwise dealt with.
     Each Guarantor hereby expressly waives diligence, presentment, demand of
payment, protest and all notices whatsoever, and any requirement that any
Beneficiary exhaust any right, power or remedy or proceed against Borrower under
this Agreement or the Notes, if any, or any other agreement or instrument
referred to herein or therein, or against any other person under any other
guarantee of, or security for, any of the Guaranteed Obligations. Each Guarantor
waives any and all notice of the creation, renewal, extension, waiver,
termination or accrual of any of the Guaranteed Obligations and notice of or
proof of reliance by any Beneficiary upon this Guarantee or acceptance of this
Guarantee, and the Guaranteed Obligations, and any of them, shall conclusively
be deemed to have been created, contracted or incurred in reliance upon this
Guarantee, and all dealings between Borrower and the Beneficiaries shall
likewise be conclusively presumed to have been had or consummated in reliance
upon this Guarantee. This Guarantee shall be construed as a continuing,
absolute, irrevocable and unconditional guarantee of payment without regard to
any right of offset with respect to the Guaranteed Obligations at any time or
from time to time held by Beneficiaries, and the obligations and liabilities of
each Guarantor hereunder shall not be conditioned or contingent upon the pursuit
by the Beneficiaries or any other person at any time of any right or remedy
against Borrower or against any other person which may be or become liable in
respect of all or any part of the Guaranteed Obligations or against any
collateral security or guarantee therefor or right of offset with respect
thereto. This Guarantee shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon each Guarantor and the
successors and assigns thereof, and shall inure to the benefit of the Lenders,
and their respective successors and assigns,

55



--------------------------------------------------------------------------------



 



notwithstanding that from time to time during the term of this Agreement there
may be no Guaranteed Obligations outstanding.
     Section 7.03 Reinstatement.
     The obligations of each Guarantor under this Article VII shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of Borrower or other Loan Party in respect of the Guaranteed
Obligations is rescinded or must be otherwise restored by any holder of any of
the Guaranteed Obligations, whether as a result of any proceedings in bankruptcy
or reorganization or otherwise.
     Section 7.04 Subrogation.
     Each Guarantor hereby agrees that until the indefeasible payment and
satisfaction in full in cash of all Guaranteed Obligations and the expiration
and termination of the Commitments of the Lenders under this Agreement it shall
waive any claim and shall not exercise any right or remedy, direct or indirect,
arising by reason of any performance by it of its guarantee in Section 7.01,
whether by subrogation or otherwise, against Borrower or any other obligor of
any of the Guaranteed Obligations or any security for any of the Guaranteed
Obligations.
     Section 7.05 Remedies.
     Each Guarantor agrees that, as between such Guarantor and the Lenders, the
obligations of Borrower under this Agreement and the Notes, if any, may be
declared to be forthwith due and payable as provided in Section 8.02 (and shall
be deemed to have become automatically due and payable in the circumstances
provided in Section 8.02) for purposes of Section 7.01, notwithstanding any
stay, injunction or other prohibition preventing such declaration (or such
obligations from becoming automatically due and payable) as against Borrower and
that, in the event of such declaration (or such obligations being deemed to have
become automatically due and payable), such obligations (whether or not due and
payable by Borrower) shall forthwith become due and payable by each Guarantor
for purposes of Section 7.01.
     Section 7.06 Instrument for the Payment of Money.
     Each Guarantor hereby acknowledges that the guarantee in this Article VII
constitutes an instrument for the payment of money, and consents and agrees that
any Lender or the Administrative Agent, at its sole option, in the event of a
dispute by Any Guarantor in the payment of any moneys due hereunder, shall have
the right to bring a motion-action under New York CPLR Section 3213.
     Section 7.07 Continuing Guarantee.
     The guarantee in this Article VII is a continuing guarantee of payment, and
shall apply to all Guaranteed Obligations whenever arising.
     Section 7.08 General Limitation on Guarantee Obligations.
     In any action or proceeding involving any state corporate limited
partnership or limited liability company law, or any applicable state, federal
or foreign bankruptcy, insolvency, reorganization or other law affecting the
rights of creditors generally, if the obligations of Any Guarantor under
Section 7.01 would otherwise be held or determined to be void, voidable, invalid
or unenforceable, or subordinated to the claims of any other creditors, on
account of the amount of its liability under Section 7.01, then,

56



--------------------------------------------------------------------------------



 



notwithstanding any other provision to the contrary, the amount of such
liability shall, without any further action by any Loan Party or any other
person, be automatically limited and reduced to the highest amount that is valid
and enforceable and not subordinated to the claims of other creditors as
determined in such action or proceeding.
     Section 7.09 Release of Guarantor.
     Upon receipt of a written request from Borrower, the Administrative Agent
will execute and deliver, at Borrower’s expense, all documents as may reasonably
be requested to effect a release of a Guarantor (other than Holdings) that
ceases to exist in accordance with Section 5.03(a) or is no longer required to
guarantee the Obligations under Section 6.06(j).
ARTICLE VIII
EVENTS OF DEFAULT
     Section 8.01 Events of Default.
     An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):
          (a) Payment. Borrower shall: (i) default in the payment when due of
any principal of any of the Loans or (ii) default, and such default shall
continue for three or more Business Days, in the payment when due of any
interest on the Loans or of any fees owing hereunder, or (iii) default, and such
default shall continue for five (5) or more Business Days, in the payment of any
other amounts owing hereunder, under any of the other Loan Documents or in
connection herewith or therewith.
          (b) Representations. Any representation, warranty or statement made or
deemed to be made by any Loan Party herein, in any of the other Loan Documents,
or in any statement or certificate delivered or required to be delivered
pursuant hereto or thereto shall prove untrue in any material respect on the
date as of which it was deemed to have been made.
          (c) Covenants. Any Loan Party shall:
          (i) default in the due performance or observance of any term, covenant
or agreement contained in Sections 5.01(e), 5.02, or Article VI, inclusive; or
          (ii) default in the due performance or observance by it of any term,
covenant or agreement (other than those referred to in subsections (a), (b), or
(c)(i) of this Section 8.01) contained in this Agreement or any other Loan
Document to which it is party and such default shall continue unremedied for a
period of at least 30 days after such notice is given by the Administrative
Agent or any Lender to Borrower.
          (d) Bankruptcy, etc. The occurrence of any of the following with
respect to any Loan Party or any of its Material Subsidiaries (i) a court or
Governmental Authority having jurisdiction in the premises shall enter a decree
or order for relief in respect of such Loan Party or any such Material
Subsidiary in an involuntary case under any applicable Debtor Relief Law now or
hereafter in effect, or appoint a receiver, liquidator, assignee, custodian,
trustee, sequestrator or similar official of such Loan Party or any such
Material Subsidiary or for any material part of its property or ordering the
winding up or liquidation of its affairs; or (ii) an involuntary case under any
applicable Debtor Relief Law now or hereafter in effect is commenced against
such Loan Party or any such Material Subsidiary and such

57



--------------------------------------------------------------------------------



 



petition remains unstayed and in effect for a period of 60 consecutive days (or
120 consecutive days if a foreign proceeding) ; or (iii) such Loan Party or any
such Material Subsidiary shall commence a voluntary case under any applicable
Debtor Relief Law now or hereafter in effect, or consent to the entry of an
order for relief in an involuntary case under any such law, or consent to the
appointment or taking possession by a receiver, liquidator, assignee, custodian,
trustee, sequestrator or similar official of such person or any material part of
its property or make any general assignment for the benefit of creditors; or
(iv) such Loan Party or any such Material Subsidiary shall admit in writing its
inability to pay its debts generally as they become due or any action shall be
taken by any Loan Party in furtherance of any of the aforesaid purposes.
          (e) Defaults under Other Agreements. With respect to any Indebtedness
of such Loan Party or any of its Subsidiaries (other than Indebtedness
outstanding under this Agreement) or any Swap Contract with a Swap Termination
Value under $100,000,000, having an outstanding principal amount in excess of
$100,000,000 in the aggregate (i) such Loan Party or any such Subsidiary shall
(A) default in making any payment when due (after giving effect to any
applicable grace period with respect thereto) with respect to such Indebtedness,
or (B) default (after giving effect to any applicable grace period with respect
thereto) in the observance or performance of any other covenant or agreement
relating to such Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist, in each case the effect of which default or other event or
condition is to cause or permit the holder or the holders of such Indebtedness
(or any trustee or agent on behalf of such holders) to cause (determined without
regard to whether any notice or lapse of time is required) such Indebtedness to
become due prior to its stated maturity; or (ii) such Indebtedness shall be
declared due and payable, or required to be prepaid, other than by a regularly
scheduled required prepayment prior to the stated maturity thereof; or
(iii) such Indebtedness shall mature and remain unpaid.
          (f) Judgments. One or more judgments, orders, or decrees shall be
entered against any Loan Party or any of its Material Subsidiaries involving a
liability of $100,000,000 or more, in the aggregate, (to the extent not paid or
covered by insurance provided by a carrier who has not disputed coverage) and
such judgments, orders or decrees shall be final and unappealable and shall not
have been paid in accordance with their terms when due, or vacated, satisfied,
discharged, or stayed or bonded pending appeal within 60 days from the entry
thereof; provided that if such judgment, order or decree provides for periodic
payments over time then such Loan Party or such Subsidiary shall have a grace
period of 30 days with respect to each such periodic payment but only so long as
no Lien attaches during such period.
          (g) ERISA. The occurrence of any ERISA Event (as defined below) that,
when taken together with all other ERISA Events that have occurred, would have
or would be reasonably expected to have a Material Adverse Effect: (i) any
failure to meet the minimum funding standards under Section 303 of ERISA or
Section 430 of the Code, whether or not waived, shall exist with respect to any
Plan, or any lien shall arise on the assets of Borrower or Holdings or any
Subsidiary of either or any ERISA Affiliate in favor of the PBGC or a Plan;
(ii) a Termination Event shall occur with respect to a Single Employer Plan
which is likely to result in the termination of such Plan in a distress
termination under Section 4041(c) of ERISA or by the PBGC under Section 4042 of
ERISA; (iii) Borrower, Holdings, any Subsidiary of either, or any ERISA
Affiliate shall incur any liability in connection with a withdrawal from,
reorganization of (within the meaning of Section 4241 of ERISA), or insolvency
(within the meaning of Section 4245 of ERISA) of a Multiemployer Plan or
Multiple Employer Plan; or (iv) any prohibited transaction (within the meaning
of Section 406 of ERISA or Section 4975 of the Code) or breach of fiduciary
responsibility shall occur with respect to any Plan which would be reasonably
expected to subject Borrower, Holdings, any Subsidiary of either or any ERISA
Affiliate to any liability under Sections 406, 409, 502(i), or 502(l) of ERISA
or Section 4975 of the Code, or under any agreement or other instrument pursuant
to which Borrower, Holdings, any Subsidiary of either or any

58



--------------------------------------------------------------------------------



 



ERISA Affiliate has agreed or is required to indemnify any person against any
such liability (each of (i) through (iv) an “ERISA Event”).
          (h) Change of Control. There shall occur a Change of Control.
          (i) Validity of Loan Documents. Any Loan Document or any material
provisions thereof shall at any time and for any reason (other than satisfaction
in full of the Obligations) be declared by a court of competent jurisdiction to
be null and void, or a proceeding shall be commenced by any Loan Party or any
other person, or by any Governmental Authority, seeking to establish the
invalidity or unenforceability thereof (exclusive of questions of interpretation
of any provision thereof), or any Loan Party shall repudiate or deny any portion
of its liability or obligation for the Obligations.
     Section 8.02 Acceleration; Remedies.
     Upon the occurrence of an Event of Default (other than an event described
in Section 8.01(d)) then, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to Borrower, take either or both of the
following actions, without prejudice to the rights of the Administrative Agent
or any Lender to enforce its claims against any Loan Party, at the same or
different times: (i) terminate forthwith the Commitments and (ii) declare the
Loans then outstanding to be forthwith due and payable in whole or in part,
whereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and any unpaid accrued Fees and all other
Obligations of Borrower accrued hereunder and under any other Loan Document,
shall become forthwith due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by each
Loan Party, anything contained herein or in any other Loan Document to the
contrary notwithstanding; and in any event, with respect to an event described
in Section 8.01(d), the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and any unpaid accrued Fees and all other Obligations of Borrower accrued
hereunder and under any other Loan Document, shall automatically become due and
payable, without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived by each Loan Party, anything contained
herein or in any other Loan Document to the contrary notwithstanding.
Notwithstanding the fact that enforcement powers reside primarily with the
Administrative Agent and each Lender has, to the extent permitted by any
Requirement of Law, a separate right of payment and shall be considered a
separate “creditor” holding a separate “claim” within the meaning of Section
101(5) of the Bankruptcy Code or any other Debtor Relief Law.
     Section 8.03 Allocation of Payments After Event of Default.
     Notwithstanding any other provisions of this Agreement, but subject to
Section 2.17(d), after the occurrence of an Event of Default and the exercise of
remedies by the Administrative Agent or the Lenders pursuant to Section 9.02 (or
after the Commitments shall automatically terminate and the Loans (with accrued
interest thereon) and all other amounts under the Loan Documents shall
automatically become due and payable in accordance with the terms of such
Section), all amounts collected or received by the Administrative Agent or any
Lender on account of amounts outstanding under any of the Loan Documents shall
be paid over or delivered as follows:
     (a) First, to the payment of all reasonable costs and expenses or fees,
including compensation to the Administrative Agent and its agents and counsel,
and all expenses, liabilities and advances made or incurred by the
Administrative Agent in connection with the enforcement of rights hereunder and
all amounts for which the Administrative Agent is entitled to indemnification
pursuant to the provisions of any Loan Document, together with interest on each

59



--------------------------------------------------------------------------------



 



such amount at the highest rate then in effect under this Agreement from and
after the date such amount is due, owing or unpaid until paid in full;
     (b) Second, to the payment of all other reasonable costs and expenses,
including compensation to the other Beneficiaries and their agents and counsel
and all costs, liabilities and advances made or incurred by the other
Beneficiaries in connection with the enforcement of rights hereunder, together
with interest on each such amount at the highest rate then in effect under this
Agreement from and after the date such amount is due, owing or unpaid until paid
in full;
     (c) Third, without duplication of amounts applied pursuant to clauses
(a) and (b) above, to the indefeasible payment in full in cash, pro rata, of
interest and other amounts constituting Obligations (other than principal) and,
in each case equally and ratably in accordance with the respective amounts
thereof then due and owing;
     (d) Fourth, to the indefeasible payment in full in cash, pro rata, of
principal amount of the Obligations and any premium thereon; and
     (e) Fifth, the balance, if any, to the person lawfully entitled thereto
(including the applicable Loan Party or its successors or assigns) or as a court
of competent jurisdiction may direct.
In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (e) of this Section 9.03, the Loan Parties
shall remain liable, jointly and severally, for any deficiency.
ARTICLE IX
THE AGENTS
     Section 9.01 Appointment and Authority.
     Each of the Lenders hereby irrevocably appoints UBS AG, Stamford Branch, to
act on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of the Administrative Agent and the Lenders, and neither Borrower nor
any other Loan Party shall have rights as a third party beneficiary of any of
such provisions (except as explicitly set forth herein).
     Section 9.02 Rights as a Lender.
     The person serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include each person serving as the Administrative
Agent hereunder in its individual capacity. Such person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
Borrower or any Subsidiary or other Affiliate thereof as if such person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.

60



--------------------------------------------------------------------------------



 



     Section 9.03 Exculpatory Provisions.
     The Administrative Agent shall have no duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent shall not:
          (a) be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
          (b) have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its judgment or the judgment
of its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Requirements of Law; and
          (c) except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Borrower or any of its Affiliates that is
communicated to or obtained by the person serving as the Administrative Agent or
any of its Affiliates in any capacity.
     The Administrative Agent shall not be liable for any action taken or not
taken by it (x) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 10.02) or (y) in the absence of its own
gross negligence or willful misconduct. The Administrative Agent shall not be
deemed to have knowledge of any Default unless and until notice describing such
Default is given to the Administrative Agent by Borrower or a Lender.
     The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent, such as deliverables under Article IV. Without limiting
the generality of the foregoing, the use of the term “agent” in this Agreement
with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead, such term us used merely as a matter of
market custom and is intended to create or reflect only an administrative
relationship between independent contracting parties.
     Section 9.04 Reliance by Administrative Agent.
     The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by

61



--------------------------------------------------------------------------------



 



it to have been made by the proper person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan that by its terms must be fulfilled to the satisfaction of a
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan. The Administrative
Agent may consult with legal counsel (who may be counsel for a Loan Party),
independent accountants and other experts selected by it, and shall be entitled
to rely upon the advice of any such counsel, accountants or experts and shall
not be liable for any action taken or not taken by it in accordance with such
advice.
     Section 9.05 Delegation of Duties.
     The Administrative Agent may perform any and all of its duties and exercise
its rights and powers hereunder or under any other Loan Document by or through,
or delegate any and all such rights and powers to, any one or more sub agents
appointed by the Administrative Agent. The Administrative Agent and any such sub
agent may perform any and all of its duties and exercise its rights and powers
by or through their respective Related Parties. The exculpatory provisions of
this Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities the Administrative Agent.
     Section 9.06 Resignation of Administrative Agent.
          (a) The Administrative Agent may at any time give notice of its
resignation to the Lenders and Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, subject to Borrower’s
consent (unless and Event of Default shall have occurred and be continuing, and
in such case in consultation with Borrower), to appoint a successor, which shall
be a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify Borrower and
the Lenders that no qualifying person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (i) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents and (ii) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this paragraph. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this paragraph). The fees payable by
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article X and Section 10.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.
          (b) Any resignation by UBS AG, Stamford Branch as Administrative Agent
pursuant to Section 9.06(a) shall, unless UBS AG, Stamford Branch gives notice
to Borrower otherwise, also

62



--------------------------------------------------------------------------------



 



constitute its resignation as Swingline Lender, and such resignation as
Swingline Lender shall become effective simultaneously with the discharge of the
Administrative Agent from its duties and obligations as set forth in the
immediately preceding paragraph (except as to already outstanding Swingline
Loans, as to which the Swingline Lender shall continue in such capacity until
such Swingline Loans shall have been repaid, or until the successor
Administrative Agent shall succeed to the role of Swingline Lender in accordance
with the next sentence and perform the actions required by the next sentence).
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, unless UBS AG, Stamford Branch and such successor gives notice to
Borrower otherwise, such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring Swingline Lender.
     Section 9.07 Non-Reliance on Administrative Agent and Other Lenders.
     Each Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender further represents and
warrants that it has had the opportunity to review each other document made
available to it on the Platform in connection with this Agreement and has
acknowledged and accepted the terms and conditions applicable to the recipients
thereof. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.
     Section 9.08 Withholding Tax.
     To the extent required by any applicable law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding tax. Without limiting the provisions of Section 2.14(a) or (c), each
Lender shall, and does hereby, indemnify the Administrative Agent, and shall
make payable in respect thereof within 30 days after demand therefor, against
any and all Taxes and any and all related losses, claims, liabilities and
expenses (including fees, charges and disbursements of any counsel for the
Administrative Agent) incurred by or asserted against the Administrative Agent
by the Internal Revenue Service or any other Governmental Authority as a result
of the failure of the Administrative Agent to properly withhold tax from amounts
paid to or for the account of any Lender for any reason (including, without
limitation, because the appropriate form was not delivered or not property
executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstance that rendered the exemption from, or reduction of
withholding tax ineffective). A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section 9.08. The agreements in
this Section 9.08 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations.
     Section 9.09 No Other Duties, etc.
     Anything herein to the contrary notwithstanding, none of the Bookmanagers,
Arrangers, Syndication Agents or Documentation Agents listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender hereunder.

63



--------------------------------------------------------------------------------



 



     Section 9.10 Enforcement.
     Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent, or as the Required Lenders may require or otherwise
direct, for the benefit of all the Lenders; provided, however, that the
foregoing shall not prohibit (a) the Administrative Agent from exercising on its
own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) the Swingline Lender from exercising the rights and remedies that inure to
its benefit (solely in its capacity as Swingline Lender) hereunder and under the
other Loan Documents, (c) any Lender from exercising setoff rights in accordance
with, and subject to, the terms of this Agreement, or (d) any Lender from filing
proofs of claim or appearing and filing pleadings on its own behalf during the
pendency of a proceeding relative to any Loan Party under any bankruptcy or
insolvency law.
ARTICLE X
MISCELLANEOUS
     Section 10.01 Notices.
          (a) Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows:
          (i) if to any Loan Party, to Borrower at:
Nabors Industries, Inc.
515 West Greens Road
Suite 1200
Houston, Texas 77067
Attention: General Counsel
Telecopier No.: 281-775-8431
          (ii) if to the Administrative Agent, to it at:
UBS AG, Stamford Branch
677 Washington Boulevard
Stamford, Connecticut 06901
Attention: Marouan Grissa
Telecopier No.: (203) 719-4176
Email: DL-UBSAgency@UBS.com
          (iii) if to a Lender, to it at its address (or telecopier number) set
forth in its Administrative Questionnaire; and

64



--------------------------------------------------------------------------------



 



          (iv) if to the Swingline Lender, to it at:
UBS Loan Finance LLC
677 Washington Boulevard
Stamford, Connecticut 06901
Attention: Marouan Grissa
Telecopier No.: (203) 719-4176
Email: DL-UBSAgency@UBS.com
     Notices sent by hand or overnight courier service, or mailed by certified
or registered mail, shall be deemed to have been given when received; notices
sent by telecopier shall be deemed to have been given when sent (except that, if
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b). Any party hereto may change its address or telecopier number for
notices and other communications hereunder by written notice to Borrower, the
Administrative Agent and the Swingline Lender.
          (b) Electronic Communications. Notices and other communications to the
Lenders hereunder may (subject to the provisions of this Section 10.01) be
delivered or furnished by electronic communication (including e mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it (including pursuant to the
provisions of this Section 10.01); provided that approval of such procedures may
be limited to particular notices or communications.
     Each Loan Party hereby agrees that it will provide to the Administrative
Agent all information, documents and other materials that it is obligated to
furnish to the Administrative Agent or the Lenders pursuant to this Agreement
and any other Loan Document, including all notices, requests, financial
statements, financial and other reports, certificates and other information
materials (the “Communications”), by transmitting them in an electronic medium
in a format reasonably acceptable to the Administrative Agent at the address set
forth in Section 10.01(a) above or at such other e-mail address(es) provided to
Borrower from time to time or in such other form as the Administrative Agent
shall require. In addition, each Loan Party agrees to continue to provide the
Communications to the Administrative Agent in the manner specified in this
Agreement or any other Loan Document or in such other form as the Administrative
Agent shall require. Nothing in this Section 10.01 shall prejudice the right of
the Administrative Agent, any Lender or any Loan Party to give any notice or
other communication pursuant to this Agreement or any other Loan Document in any
other manner specified in this Agreement or any other Loan Document or as the
Administrative Agent shall require.
     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

65



--------------------------------------------------------------------------------



 



     To the extent consented to by the Administrative Agent in writing from time
to time, the Administrative Agent agrees that receipt of the Communications
(other than any such Communication that (i) relates to a request for a new, or a
conversion of an existing, Borrowing or other extension of credit (including any
election of an interest rate or interest period relating thereto), (ii) relates
to the payment of any principal or other amount due under this Agreement prior
to the scheduled date therefor, (iii) provides notice of any Default under this
Agreement or (iv) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any borrowing or other extension
of credit hereunder) by the Administrative Agent at its e-mail address(es) set
forth above shall constitute effective delivery of the Communications to the
Administrative Agent for purposes of the Loan Documents.
          (c) Platform. Each Loan Party further agrees that the Administrative
Agent may make the Communications available to the Lenders by posting the
Communications on SyndTrak or a substantially similar secure electronic
transmission system (the “Platform”). The Platform is provided “as is” and “as
available.” The Administrative Agent does not warrant the accuracy or
completeness of the Communications, or the adequacy of the Platform and
expressly disclaim liability for errors or omissions in the communications. No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects, is made by the Administrative Agent in connection with the
Communications or the Platform. In no event shall the Administrative Agent or
any of its Related Parties have any liability to the Loan Parties, any Lender or
any other person for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of any Loan Party’s or the Administrative
Agent’s transmission of communications through the Internet, except to the
extent the liability of such person is found in a final non-appealable judgment
by a court of competent jurisdiction to have resulted from such person’s gross
negligence or willful misconduct.
          (d) Public/Private. Each Loan Party hereby authorizes the
Administrative Agent to distribute (i) to Private Siders all Communications,
including any Communication that Borrower identifies in writing is to be
distributed to Private Siders only (“Private Side Communications”), and (ii) to
Public Siders all Communications other than any Private Side Communication.
Borrower represents and warrants that no Communication (other than Private Side
Communications) contains any MNPI. Borrower agrees to designate as Private Side
Communications only those Communications or portions thereof that it reasonably
believes in good faith constitute MNPI, and agrees to use all commercially
reasonable efforts not to designate any Communications provided under Section
5.01(a), (b) and (c) as Private Side Communications. “Private Siders” shall mean
Lenders’ employees and representatives who have declared that they are
authorized to receive MNPI. “Public Siders” shall mean Lenders’ employees and
representatives who have not declared that they are authorized to receive MNPI;
it being understood that Public Siders may be engaged in investment and other
market-related activities with respect to Borrower’s or its affiliates’
securities or loans. “MNPI” shall mean material non-public information (within
the meaning of United States federal securities laws) with respect to Borrower,
its affiliates and any of their respective securities.
     Each Lender acknowledges that United States federal and state securities
laws prohibit any person from purchasing or selling securities on the basis of
material, non-public information concerning the issuer of such securities or,
subject to certain limited exceptions, from communicating such information to
any other person. Each Lender confirms that it has developed procedures designed
to ensure compliance with these securities laws.
     Each Lender acknowledges that circumstances may arise that require it to
refer to Communications that may contain MNPI. Accordingly, each Lender agrees
that it will use commercially

66



--------------------------------------------------------------------------------



 



reasonable efforts to designate at least one individual to receive Private Side
Communications on its behalf in compliance with its procedures and applicable
law and identify such designee (including such designee’s contact information)
on such Lender’s Administrative Questionnaire. Each Lender agrees to notify the
Administrative Agent in writing from time to time of such Lender’s designee’s
e-mail address to which notice of the availability of Private Side
Communications may be sent by electronic transmission.
     Each Lender that elects not to be given access to Private Side
Communications does so voluntarily and, by such election, (i) acknowledges and
agrees that the Administrative Agent and other Lenders may have access to
Private Side Communications that such electing Lender does not have and
(ii) takes sole responsibility for the consequences of, and waives any and all
claims based on or arising out of, not having access to Private Side
Communications.
     Section 10.02 Waivers; Amendment.
          (a) Generally. No failure or delay by the Administrative Agent or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of any Loan Document or
consent to any departure by any Loan Party therefrom shall in any event be
effective unless the same shall be permitted by this Section 10.02, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. Without limiting the generality of the foregoing,
the making of a Loan shall not be construed as a waiver of any Default,
regardless of whether the Administrative Agent or any Lender may have had notice
or knowledge of such Default at the time. No notice or demand on Borrower in any
case shall entitle Borrower to any other or further notice or demand in similar
or other circumstances.
          (b) Required Consents. Subject to Section 10.02(c), neither this
Agreement nor any other Loan Document nor any provision hereof or thereof may be
waived, amended, supplemented or modified except, in the case of this Agreement,
pursuant to an agreement or agreements in writing entered into by Borrower and
the Administrative Agent or, in the case of any other Loan Document, pursuant to
an agreement or agreements in writing entered into by the Administrative Agent)
and the Loan Party or Loan Parties that are party thereto, in each case with the
written consent of the Required Lenders; provided that no such agreement shall
be effective if the effect thereof would:
          (i) increase the Commitment of any Lender without the written consent
of such Lender (it being understood that no amendment, modification,
termination, waiver or consent with respect to any condition precedent, covenant
or Default shall constitute an increase in the Commitment of any Lender);
          (ii) reduce the principal amount or premium, if any, of any Loan
(except in connection with a payment contemplated by clause (viii) below) or
reduce the rate of interest thereon (other than interest pursuant to
Section 2.06(c)), or reduce any Fees payable hereunder, or change the form or
currency of payment of any Obligation, without the written consent of each
Lender directly affected thereby (it being understood that any amendment or
modification to the financial definitions in this Agreement shall not constitute
a reduction in the rate of interest for purposes of this clause (ii));

67



--------------------------------------------------------------------------------



 



          (iii) (A) change the scheduled final maturity of any Loan, or any
scheduled date of payment (or permitted prepayment) of any Loan, (B) postpone
the date for payment of any interest, premium or fees payable hereunder,
(C) reduce the amount of, waive or excuse any such payment (other than waiver of
any increase in the interest rate pursuant to Section 2.06(c)), or (D) postpone
the scheduled date of expiration of any Commitment beyond the Maturity Date, in
any case, without the written consent of each Lender directly affected thereby;
          (iv) increase the maximum duration of Interest Periods hereunder,
without the written consent of each Lender directly affected thereby;
          (v) permit the assignment or delegation by Borrower of any of its
rights or obligations under any Loan Document, without the written consent of
each Lender;
          (vi) release Holdings or any other Guarantor from its guarantee of the
Guaranteed Obligations, or limit its liability in respect of such guarantee,
without the written consent of each Lender;
          (vii) change Section 2.13(b), (c) or (d) in a manner that would alter
the pro rata sharing of payments or setoffs required thereby or any other
provision in a manner that would alter the pro rata allocation among the Lenders
of Loan disbursements, including the requirements of Sections 2.02(a) and
2.16(d), without the written consent of each Lender directly affected thereby;
          (viii) change any provision of this Section 10.02(b) or Section
10.02(c), without the written consent of each Lender directly affected thereby;
          (ix) change the percentage set forth in the definition of “Required
Lenders” or any other provision of any Loan Document (including this Section)
specifying the number or percentage of Lenders required to waive, amend or
modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each Lender, other than to increase
such percentage or number or to give any additional Lender or group of Lenders
such right to waive, amend or modify or make any such determination or grant any
such consent;
          (x) subordinate the Obligations to any other obligation, without the
written consent of each Lender;
          (xi) change or waive any provision of Article IX as the same applies
to the Administrative Agent, or any other provision hereof as the same applies
to the rights or obligations of the Administrative Agent, in each case without
the written consent of the Administrative Agent; or
          (xii) change or waive any provision hereof relating to Swingline Loans
(including the definition of “Swingline Commitment”), without the written
consent of the Swingline Lender.
Notwithstanding anything to the contrary herein:
          (A) no Defaulting Lender shall have any right to approve or disapprove
any amendment, waiver or consent hereunder, except to the extent the consent of
such Lender would be required under clause (i), (ii) or (iii) in the proviso to
the first sentence of this Section 10.02(b); and

68



--------------------------------------------------------------------------------



 



          (B) any Loan Document may be waived, amended, supplemented or modified
pursuant to an agreement or agreements in writing entered into by Borrower and
the Administrative Agent (without the consent of any Lender) solely to cure a
defect or error.
          (c) Dissenting Lenders. If, in connection with any proposed change,
waiver, discharge or termination of the provisions of this Agreement as
contemplated by Section 10.02(b), the consent of the Required Lenders is
obtained but the consent of one or more of such other Lenders whose consent is
required is not obtained, then Borrower shall have the right to replace all, but
not less than all, of such non-consenting Lender or Lenders (so long as all
non-consenting Lenders are so replaced) with one or more persons pursuant to
Section 2.15(b) so long as at the time of such replacement each such new Lender
consents to the proposed change, waiver, discharge or termination.
     Section 10.03 Expenses; Indemnity; Damage Waiver.
          (a) Costs and Expenses. Borrower shall pay (i) all reasonable and
documented out of pocket expenses incurred by the Administrative Agent and its
respective Affiliates (including the reasonable fees, charges and disbursements
of a single counsel for the Administrative Agent) in connection with the
syndication of the credit facilities provided for herein (including the
obtaining and maintaining of CUSIP numbers for the Loans), the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendment, amendment and restatement, modification
or waiver of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out of pocket expenses incurred by the Administrative Agent or any
Lender (including the fees, charges and disbursements of a single counsel for
the Administrative Agent and a single counsel to the Lenders), in connection
with the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this
Section 10.03, or (B) in connection with the Loans made hereunder, including all
such out of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans and (iii) all documentary and similar
taxes and charges in respect of the Loan Documents.
          (b) Indemnification by Borrower. Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), the Arranger (and any
sub-agent thereof) each Lender, and each Related Party of any of the foregoing
persons (each such person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee) incurred by any Indemnitee or asserted against any
Indemnitee by any party hereto or any third party arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document, or any amendment, amendment and restatement, modification
or waiver of the provisions hereof or thereof, or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, (ii) any Loan or the use or
proposed use of the proceeds therefrom, or (iii) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final judgment (with any time for appeals having expired) to
have resulted from the gross negligence or willful misconduct of such Indemnitee
or (y) result from a claim brought by Borrower or any other Loan Party against
an Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder
or under any

69



--------------------------------------------------------------------------------



 



other Loan Document, if Borrower or such Loan Party has obtained a final
judgment (with any time for appeals having expired) in its favor on such claim
as determined by a court of competent jurisdiction.
          (c) Reimbursement by Lenders. To the extent that Borrower for any
reason fails to indefeasibly pay any amount required under paragraph (a) or (b)
of this Section 10.03 to be paid by it to the Administrative Agent (or any
sub-agent thereof), the Arranger, the Swingline Lender or any Related Party of
any of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), the Swingline Lender or such Related Party, as
the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount (such indemnity shall be effective whether or not the related
losses, claims, damages, liabilities and related expenses are incurred or
asserted by any party hereto or any third party); provided that (i) the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the Swingline Lender in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) or the Swingline Lender in
connection with such capacity and (ii) such indemnity for the Swingline Lender
shall not include losses incurred by the Swingline Lender due to one or more
Lenders defaulting in their obligations to purchase participations of Swingline
Exposure under Section 2.16(d) (it being understood that this proviso shall not
affect the Swingline Lender’s rights against any Defaulting Lender). The
obligations of the Lenders under this paragraph (c) are subject to the
provisions of Section 2.13. For purposes hereof, a Lender’s “pro rata share”
shall be determined based upon its share of the sum of the total Revolving
Exposure and unused Commitments at the time.
          (d) Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable Requirements of Law, no Loan Party shall assert, and
each Loan Party hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof. No Indemnitee referred to in
paragraph (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.
          (e) Payments. All amounts due under this Section shall be payable not
later than 3 Business Days after demand therefor.
     Section 10.04 Successors and Assigns.
          (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent, the Swingline Lender and
each Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of paragraph (b) of this Section 10.04, (ii) by way of participation
in accordance with the provisions of paragraph (d) of this Section 10.04 or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by Borrower shall be null and void). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the

70



--------------------------------------------------------------------------------



 



extent provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the other Indemnitees) any legal or equitable right, remedy
or claim under or by reason of this Agreement.
          (b) Assignments by Lenders.
          (i) Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may at any time assign to one or more assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld or delayed) of:
          (A) Borrower; provided that no consent of Borrower shall be required
for an assignment to a Lender or an Affiliate of a Lender (other than a Foreign
Lender that on the effective date of the assignment would be subject to U.S.
federal withholding tax that is imposed on interest payments payable to such
Foreign Lender pursuant to any Requirements of Law, excluding, however, an
assignee pursuant to a request by Borrower under Section 2.15), an Approved Fund
or, if an Event of Default has occurred and is continuing, any other assignee;
provided, further, that the Borrower shall be deemed to have consented to any
assignment requiring its consent unless it shall object thereto by written
notice within seven (7) Business Days after having received notice thereof;
          (B) the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment of any Revolving
Commitment to an assignee that is a Lender with a Revolving Commitment
immediately prior to giving effect to such assignment; and
          (C) the Swingline Lender.
          (ii) Assignments shall be subject to the following additional
conditions:
          (A) Except in the case of an assignment of the entire remaining amount
of the assigning Lender’s Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date) shall not be less than $10.0 million, in
the case of any assignment in respect of Revolving Loans and/or Revolving
Commitments, unless each of the Administrative Agent and, so long as no Default
has occurred and is continuing, Borrower otherwise consent (each such consent
not to be unreasonably withheld or delayed);
          (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loan or the Commitment assigned, except that
this clause (ii) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate tranches on a non-pro rata basis;
and

71



--------------------------------------------------------------------------------



 



          (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, and the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 10.04, from and after the effective date
specified in each Assignment and Assumption, the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.11, 2.12, 2.14 and 10.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 10.04(d).
          (c) Register. The Administrative Agent, acting solely for this purpose
as an agent of Borrower, shall maintain a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amounts (and stated interest)
of the Loans owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive, and
Borrower, the Administrative Agent and the Lenders shall treat each person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by Borrower, the
Swingline Lender (with respect to Revolving Lenders only) and any Lender (with
respect to its own interest only), at any reasonable time and from time to time
upon reasonable prior notice.
          (d) Participations. Any Lender may at any time, without the consent
of, or notice to, Borrower, the Administrative Agent, the Swingline Lender sell
participations to any person (other than a natural person or Borrower or any of
its Affiliates) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) Borrower, the Administrative Agent and the Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.
     Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in clause
(i), (ii) or (iii) of the first proviso to Section 10.02(b) that affects such
Participant. Subject to paragraph (e) of this Section, Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.11, 2.12 and 2.14
(subject to the requirements of those Sections) to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to paragraph (b)
of this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.

72



--------------------------------------------------------------------------------



 



     Each Lender that sells a participation shall, acting solely for this
purpose as an agent of Borrower, maintain a register on which it enters the name
and address of each Participant and the principal amounts (and stated interest)
of each participant’s interest in the Loans or other obligations under this
Agreement (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to the
Borrower or any other person (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitment or Loan or
its other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Commitment, Loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.
          (e) Limitations on Participant Rights. A Participant shall not be
entitled to receive any greater payment under Sections 2.11, 2.12 and 2.14 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with Borrower’s prior written consent (not to be
unreasonably withheld or delayed).
          (f) Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto. In
the case of any Lender that is a fund that invests in bank loans, such Lender
may, without the consent of Borrower or the Administrative Agent, collaterally
assign or pledge all or any portion of its rights under this Agreement,
including the Loans and Notes or any other instrument evidencing its rights as a
Lender under this Agreement, to any holder of, trustee for, or any other
representative of holders of, obligations owed or securities issued, by such
fund, as security for such obligations or securities.
          (g) Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Requirement of Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
     Section 10.05 Survival of Agreement.
     All covenants, agreements, representations and warranties made by the Loan
Parties in the Loan Documents and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of the Loan Documents and
the making of any Loans, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that the Administrative Agent or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid and so long as the Commitments have not
expired or terminated. The provisions of Sections 2.11, 2.13, 2.14 and Article X
(other than Section 10.12) shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Commitments or the
termination of this Agreement or any provision hereof.

73



--------------------------------------------------------------------------------



 



     Section 10.06 Counterparts; Integration; Effectiveness.
     This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement and the other Loan Documents, and any separate letter agreements with
respect to fees payable to the Administrative Agent, constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 5.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto. Delivery of an executed counterpart of a signature page of this
Agreement by telecopier or other electronic transmission (i.e., a “pdf” or “tif”
document) shall be effective as delivery of a manually executed counterpart of
this Agreement.
     Section 10.07 Severability.
     Any provision of this Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
     Section 10.08 Right of Setoff.
     If an Event of Default shall have occurred and be continuing, each Lender,
and each of their respective Affiliates is hereby authorized at any time and
from time to time, to the fullest extent permitted by applicable Requirements of
Law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of Borrower or any other Loan
Party against any and all of the obligations of Borrower or such Loan Party now
or hereafter existing under this Agreement or any other Loan Document to such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement or any other Loan Document and although such obligations of
Borrower or such Loan Party may be contingent or unmatured or are owed to a
branch or office of such Lender different from the branch or office holding such
deposit or obligated on such indebtedness. The rights of each Lender and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender or their respective
Affiliates may have. Each Lender agrees to notify Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.
     Section 10.09 Governing Law; Jurisdiction; Consent to Service of Process.
          (a) Governing Law. This Agreement and the transactions contemplated
hereby, and all disputes between the parties under or relating to this Agreement
or the facts or circumstances leading to its execution, whether in contract,
tort or otherwise, shall be construed in accordance with and governed by the
laws (including statutes of limitation) of the State of New York, without regard
to conflicts of law principles that would require the application of the laws of
another jurisdiction.
          (b) Submission to Jurisdiction. Each Loan Party hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the

74



--------------------------------------------------------------------------------



 



Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to any Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State
court or, to the fullest extent permitted by applicable law, in such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Loan Party or its properties in the courts of any jurisdiction.
          (c) Venue. Each Loan Party hereby irrevocably and unconditionally
waives, to the fullest extent permitted by applicable Requirements of Law, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in Section 10.09(b). Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
Requirements of Law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.
          (d) Service of Process. Each party hereto irrevocably consents to
service of process in any action or proceeding arising out of or relating to any
Loan Document, in the manner provided for notices (other than telecopier) in
Section 10.01. Nothing in this Agreement or any other Loan Document will affect
the right of any party hereto to serve process in any other manner permitted by
applicable Requirements of Law. Holdings is not organized under the laws the
United States (including the States thereof and the District of Columbia) and
therefore it hereby appoints Borrower as the authorized agent thereof (the
“Authorized Agent”) upon whom process may be served in any action, suit or
proceeding arising out of or based on this Agreement or the Obligations which
may be instituted in the Supreme Court of the State of New York or the United
States District Court for the Southern District of New York, in either case in
the Borough of Manhattan, The City of New York, by any Lender hereunder, and to
the fullest extent permitted by applicable law, Holdings hereby waives any
objection which it may now or hereafter have to the laying of venue of any such
proceeding and expressly and irrevocably accepts and submits, for the benefit of
the Lenders from time to time, to the nonexclusive jurisdiction of any such
court in respect of any such action, suit or proceeding, for itself and with
respect to its properties, revenues and assets. Such appointment shall be
irrevocable unless and until the appointment of a successor authorized agent for
such purpose, and such successor’s acceptance of such appointment, shall have
occurred. Holdings agrees to take any and all actions, including the filing of
any and all documents and instruments, that may be necessary to continue such
appointment in full force and effect as aforesaid. Service of process upon the
Authorized Agent with respect to any such action shall be deemed, in every
respect, effective service of process upon Holdings. Notwithstanding the
foregoing, any action against Holdings arising out of or based on any of the
Loan Documents may also be instituted in any court in the jurisdiction of
organization of Holdings, and Holdings expressly accepts the jurisdiction of any
such court in any such action. Borrower hereby accepts the foregoing appointment
as agent for service of process.
     Section 10.10 Waiver of Jury Trial.
     EACH LOAN PARTY HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE REQUIREMENTS OF LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). Each party hereto (a)
certifies that no representative, agent or attorney of any other party has
represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to

75



--------------------------------------------------------------------------------



 



enforce the foregoing waiver and (b) acknowledges that it and the other parties
hereto have been induced to enter into this Agreement by, among other things,
the mutual waivers and certifications in this Section.
     Section 10.11 Headings.
     Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.
     Section 10.12 Treatment of Certain Information; Confidentiality.
     Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) on a “need-to-know” basis (consistent with its internal
policies), to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and other representatives (it
being understood that the persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any Governmental
Authority or regulatory authority (including any self-regulatory authority),
(c) to the extent required by applicable Requirements of Law or by any subpoena
or similar legal process, (d) to any other party hereto, (e) in connection with
the exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 10.12, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to Borrower and its obligations or (iii) any rating agency
for the purpose of obtaining a credit rating applicable to any Lender, (g) with
the consent of Borrower, or (h) to the extent such Information becomes publicly
available other than as a result of a breach of this Section. For purposes of
this Section, “Information” means all information received from or on behalf of
Borrower or any of its Subsidiaries relating to Holdings, Borrower or any of
their respective Subsidiaries or any of their respective businesses, other than
any such information that is available to the Administrative Agent, any Lender
on a nonconfidential basis prior to disclosure by Borrower or any of its
Subsidiaries; provided that, in the case of information received from Borrower
or any of its Subsidiaries after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such person has
exercised the same degree of care to maintain the confidentiality of such
Information as such person would accord to its own confidential information.
     Section 10.13 USA PATRIOT ACT Notice and Customer Verification.
     Each Lender that is subject to the USA PATRIOT ACT and the Administrative
Agent (for itself and not on behalf of any Lender) hereby notifies Borrower that
pursuant to the “know your customer” regulations and the requirements of the USA
PATRIOT ACT, they are required to obtain, verify and record information that
identifies each Loan Party, which information includes the name, address and tax
identification number (and other identifying information in the event this
information is insufficient to complete verification) that will allow such
Lender or the Administrative Agent, as applicable, to verify the identity of
each Loan Party. This information must be delivered to the Lenders and the
Administrative Agent no later than five days prior to the Closing Date and
thereafter promptly upon request. This notice is given in accordance with the
requirements of the USA PATRIOT ACT and is effective as to the Lenders and the
Administrative Agent.

76



--------------------------------------------------------------------------------



 



     Section 10.14 Interest Rate Limitation.
     Notwithstanding anything herein to the contrary, if at any time the
interest rate applicable to any Loan, together with all fees, charges and other
amounts which are treated as interest on such Loan under applicable Requirements
of Law (collectively, the “Charges”), shall exceed the maximum lawful rate (the
“Maximum Rate”) which may be contracted for, charged, taken, received or
reserved by the Lender holding such Loan in accordance with applicable
Requirements of Law, the rate of interest payable in respect of such Loan
hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender.
     Section 10.15 Lender Addendum.
     Each Lender to become a party to this Agreement on the date hereof shall do
so by delivering to the Administrative Agent a Lender Addendum duly executed by
such Lender, Borrower and the Administrative Agent.
     Section 10.16 Obligations Absolute.
     To the fullest extent permitted by applicable Requirements of Law, all
obligations of the Loan Parties hereunder shall be absolute and unconditional
irrespective of:
          (a) any bankruptcy, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or the like of any Loan Party;
          (b) any lack of validity or enforceability of any Loan Document or any
other agreement or instrument relating thereto against any Loan Party;
          (c) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to any departure from any Loan Document or any other agreement
or instrument relating thereto;
          (d) any exchange, release or non-perfection of any other collateral,
or any release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Obligations;
          (e) any exercise or non-exercise, or any waiver of any right, remedy,
power or privilege under or in respect hereof or any Loan Document; or
          (f) any other circumstances which might otherwise constitute a defense
available to, or a discharge of, the Loan Parties.
     Section 10.17 Judgment Currency.
          (a) Each Loan Party’s obligation hereunder and under the other Loan
Documents to make payments in dollars (pursuant to such obligation, the
“Obligation Currency”) shall not be discharged or satisfied by any tender or
recovery pursuant to any judgment expressed in or converted into any currency
other than the Obligation Currency, except to the extent that such tender or
recovery results

77



--------------------------------------------------------------------------------



 



in the effective receipt by the Administrative Agent or the respective Lender of
the full amount of the Obligation Currency expressed to be payable to the
Administrative Agent or such Lender under this Agreement or the other Loan
Documents. If, for the purpose of obtaining or enforcing judgment against any
Loan Party in any court or in any jurisdiction, it becomes necessary to convert
into or from any currency other than the Obligation Currency (such other
currency being hereinafter referred to as the “Judgment Currency”) an amount due
in the Obligation Currency, the conversion shall be made at the Dollar
Equivalent, and in the case of other currencies, the rate of exchange (as quoted
by the Administrative Agent or if the Administrative Agent does not quote a rate
of exchange on such currency, by a known dealer in such currency designated by
the Administrative Agent) determined, in each case, as of the Business Day
immediately preceding the day on which the judgment is given (such Business Day
being hereinafter referred to as the “Judgment Currency Conversion Date”).
          (b) If there is a change in the rate of exchange prevailing between
the Judgment Currency Conversion Date and the date of actual payment of the
amount due, each Loan Party covenants and agrees to pay, or cause to be paid,
such additional amounts, if any (but in any event not a lesser amount) as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate of exchange prevailing on the Judgment Currency Conversion
Date.
          (c) For the purposes of this Agreement, “Dollar Equivalent” shall
mean, as to any amount denominated in a currency other than the Obligation
Currency as of any date of determination, the amount of dollars that would be
required to purchase the amount of such other currency based upon the spot
selling rate at which the Administrative Agent offers to sell such other
currency for dollars in the London foreign exchange market at approximately
11:00 a.m. London time on such date for delivery two (2) Business Days later.
[Signature Pages Follow]

78



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            NABORS INDUSTRIES, INC.
      By:           Name:           Title:           NABORS INDUSTRIES LTD.
      By:           Name:           Title:        

Signature Page
Credit Agreement

 



--------------------------------------------------------------------------------



 



            UBS AG, STAMFORD BRANCH, as Administrative Agent
    By:           Name:           Title:                 By:           Name:    
      Title:           UBS LOAN FINANCE LLC, as Swingline Lender
      By:           Name:           Title:                 By:           Name:  
        Title:        

Signature Page
Credit Agreement

 



--------------------------------------------------------------------------------



 



Annex I
Applicable Margin

                              Revolving Loans     Applicable   Index Debt Rating
(S&P / Moody’s / Fitch’s)   Eurodollar     ABR     Fee  
Level I
Baa1/BBB+ or higher
    1.500 %     0.500 %     0.300 %
Level II
Baa2/BBB
    2.000 %     1.000 %     0.375 %
Level III
Baa3/BBB- or lower
    2.500 %     1.500 %     0.450 %

     For purposes of the above, (i) if any of Moody’s or S&P or Fitch’s shall
not have in effect a rating for the Index Debt (other than by reason of the
circumstances referred to in the last sentence of this definition), then such
rating agency shall be deemed to have established the same rating as the rating
agency that has in effect a rating for the Index Debt; provided that if none of
Fitch’s, Moody’s or S&P has in effect a rating for the Index Debt (other than by
reason of the circumstances referred to in the last sentence of this
definition), then the Level III rating in the above grid shall be the rating
deemed in effect; (ii) if the ratings established or deemed to have been
established by Fitch’s, Moody’s and S&P for the Index Debt shall fall within two
different Levels, the Applicable Margin shall be based on the higher of the two
Levels, but if the three ratings are separated by more than one rating Level,
the Applicable Margin shall be based on the mean rating Level between the three
ratings; and (iii) if the ratings established or deemed to have been established
by Fitch’s, Moody’s and S&P for the Index Debt shall be changed (other than as a
result of a change in the rating system of Moody’s, S&P or Fitch’s), such change
shall be effective as of the date on which it is first announced by the
applicable rating agency, irrespective of when or whether notice of such change
shall have been furnished by any Loan Party to the Administrative Agent and the
Lenders. Each change in the Applicable Margin shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of Fitch’s, Moody’s or S&P shall change, or if no such rating agency
shall then be in the business of rating corporate debt obligations, the Loan
Parties and the Lenders shall negotiate in good faith to amend this definition
to reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the
Applicable Margin shall be determined by reference to the rating most recently
in effect prior to such change or cessation.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Form of
ADMINISTRATIVE QUESTIONNAIRE
NABORS INDUSTRIES, INC.

                      Agent Address:   UBS AG, Stamford Branch   Return form
to:         
 
           
 
   
 
  677 Washington Boulevard   Telephone:       (203) 719-3000    
 
  Stamford, Connecticut 06901   Facsimile:                              
 
      E-mail:                              

It is very important that all of the requested information be completed
accurately and that this questionnaire be returned promptly. If your institution
is sub-allocating its allocation, please fill out an administrative
questionnaire for each legal entity.
Legal Name of Lender to appear in Documentation:
 

     
Signature Block Information:
   
 
   

  •   Signing Credit Agreement       o Yes       o No     •   Coming in via
Assignment       o Yes       o No

    Type of Lender:                                         

(Bank, Asset Manager, Broker/Dealer, CLO/CDO; Finance Company, Hedge Fund,
Insurance,_Mutual Fund, Pension Fund, Other Regulated Investment Fund, Special
Purpose Vehicle, Other- please_specify)

     
Lender Parent:
   
 
   

      Domestic Address   Eurodollar Address                                    

A-1



--------------------------------------------------------------------------------



 



Contacts/Notification Methods: Borrowings, Paydowns, Interest, Fees, etc.

              Primary Credit Contact   Secondary Credit Contact
 
       
Name:
       
 
       
Company:
       
 
       
Title:
       
 
       
Address:
       
 
       
 
       
 
       
Telephone:
       
 
       
Facsimile:
       
 
       
E-Mail Address:
       
 
       

              Primary Operations Contact   Secondary Operations Contact
 
       
Name:
       
 
       
Company:
       
 
       
Title:
       
 
       
Address:
       
 
       
 
       
 
       
Telephone:
       
 
       
Facsimile:
       
 
       
E-Mail Address:
       
 
       

              Bid Contact   L/C Contact
 
       
Name:
       
 
       
Company:
       
 
       
Title:
       
 
       
Address:
       
 
       
 
       
 
       
Telephone:
       
 
       
Facsimile:
       
 
       
E-Mail Address:
       
 
       

A-2



--------------------------------------------------------------------------------



 



Lender’s Domestic Wire Instructions

     
Bank Name:
   
 
   
ABA/Routing No.:
   
 
   
Account Name:
   
 
   
Account No.:
   
 
   
FFC Account Name:
   
 
   
FFC Account No.:
   
 
   
Attention:
   
 
   
Reference:
   
 
   

Lender’s Foreign Wire Instructions

     
 
   
Currency:
   
 
   
Bank Name:
   
 
   
Swift/Routing No.:
   
 
   
Account Name:
   
 
   
Account No.:
   
 
   
FFC Account Name:
   
 
   
FFC Account No.:
   
 
   
Attention:
   
 
   
Reference:
   
 
   

Agent’s Wire Instructions
[The Agent’s wire instructions will be disclosed at the time of closing.]

     
Bank Name:
   
 
   
ABA/Routing No.:
   
 
   
Account Name:
   
 
   
Account No.:
   
 
   
FFC Account Name:
   
 
   
FFC Account No.:
   
 
   
Attention:
   
 
   
Reference:
   
 
   

A-3



--------------------------------------------------------------------------------



 



Tax Documents
NON-U.S. LENDER INSTITUTIONS:
I. Corporations:
If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).
A U.S. taxpayer identification number is required for any institution submitting
Form W-8ECI. It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S. Please refer to the
instructions when completing the form applicable to your institution. In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms. An original tax form must be submitted.
II. Flow-Through Entities:
If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non- U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. Branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.
Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms. Original tax form(s) must be submitted.
U.S. LENDER INSTITUTIONS:
If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we request that you submit an
original Form W-9.
Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned
prior to the first payment of income. Failure to provide the proper tax form
when requested may subject your institution to U.S. tax withholding.

A-4



--------------------------------------------------------------------------------



 



EXHIBIT B
Form of
Assignment and Assumption
     This Assignment and Assumption (the “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement defined below, receipt of a copy
of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below, (i) all of the Assignor’s rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including participations in any Swingline Loans
included in such facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

         
1.
  Assignor:    
 
     

 
       
2.
  Assignee:    
 
     

 
      [and is an Affiliate/Approved Fund of [identify Lender]1]
 
       
3.
  Borrower:   Nabors Industries, Inc.
 
       
4.
  Administrative Agent:   UBS AG, Stamford Branch, as the administrative agent
under the Credit Agreement
 
       
5.
  Credit Agreement:   The Credit Agreement dated as of September 8, 2010 (as
amended, amended and restated, supplemented or otherwise modified from time to

 

1   Select as applicable.

B-1



--------------------------------------------------------------------------------



 



         
 
      time, the “Credit Agreement”) among Nabors Industries, Inc., a Delaware
corporation (“Borrower”), Nabors Industries Ltd., a Bermuda exempted company
(“Holdings”), the Lenders, one or more financial institutions, includingUBS
SECURITIES LLC, as arrangers (in such capacity, “Arrangers”), as documentation
agent (in such capacity, “Documentation Agent”) and as syndication agent (in
such capacity, “Syndication Agent”),UBS LOAN FINANCE LLC, as swingline lender
(in such capacity, “Swingline Lender”), and UBS AG, STAMFORD BRANCH, as
administrative agent (in such capacity, “Administrative Agent”) for the Lenders.
 
       
6.
  Assigned Interest:    

                              Aggregate Amount of     Amount of            
Commitment/Loans     Commitment/Loans     Percentage Assigned of   Facility
Assigned   for all Lenders     Assigned     Commitment/Loans2  
Revolving Loans
  $       $         %  

 

2   Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

B-2



--------------------------------------------------------------------------------



 



     Effective Date: _____________ ___, 201[ ] [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]3
The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR
     [NAME OF ASSIGNOR]
      By:           Title:              ASSIGNEE
     [NAME OF ASSIGNEE]
      By:           Title:             

            Consented to and Accepted:

[NABORS INDUSTRIES, INC.]4
      By:           Name:           Title:           UBS AG, STAMFORD BRANCH,
as Administrative Agent
      By:           Name:           Title:        

 

3   This date may not be fewer than 5 Business days after the date of assignment
unless the Administrative Agent otherwise agrees.   4   To be completed to the
extent consent is required under Section 10.04(b).

B-3



--------------------------------------------------------------------------------



 



                  By:           Name:           Title:           UBS LOAN
FINANCE LLC
as Swingline Lender
      By:           Name:           Title:                 By:           Name:  
        Title:        

B-4



--------------------------------------------------------------------------------



 



ANNEX 1 to Assignment and Assumption
NABORS INDUSTRIES, INC.
CREDIT AGREEMENT
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
     1. Representations and Warranties.
     1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of
Holdings, the Borrower, any of their Subsidiaries or Affiliates or any other
person obligated in respect of any Loan Document or (iv) the performance or
observance by [Holdings], the Borrower, any of their Subsidiaries or Affiliates
or any other person of any of their respective obligations under any Loan
Document.
     1.2. Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Sections 4.01(c) or 5.01 thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, (vi) if it is not already a Lender under the Credit Agreement,
attached to the Assignment and Assumption an Administrative Questionnaire in the
form of Exhibit A to the Credit Agreement, (vii) the Administrative Agent has
received a processing and recordation fee of $3,500 as of the Effective Date and
(viii) if it is a Foreign Lender, attached to the Assignment and Assumption is
any documentation required to be delivered by it pursuant to Section 2.14 of the
Credit Agreement, duly completed and executed by the Assignee; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations that
by the terms of the Loan Documents are required to be performed by it as a
Lender.

 



--------------------------------------------------------------------------------



 



     2. Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts that
have accrued to but excluding the Effective Date and to the Assignee for amounts
that have accrued from and after the Effective Date.
     3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be
construed in accordance with and governed by, the law of the State of New York
without regard to conflicts of principles of law that would require the
application of the laws of another jurisdiction.

-2-



--------------------------------------------------------------------------------



 



EXHIBIT C
Form of
BORROWING REQUEST
UBS AG, Stamford Branch,
   as Administrative Agent for
the Lenders referred to below,
677 Washington Boulevard
Stamford, Connecticut 06901
Attention: ______________
Re: Nabors Industries, Inc.
September ___, 2010
Ladies and Gentlemen:
     Reference is hereby made to that certain Credit Agreement dated as of
September ___, 2010 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Nabors Industries,
Inc., a Delaware corporation (“Borrower”), Nabors Industries Ltd., a Bermuda
exempted company (“Holdings”), the lenders from time to time party thereto, one
or more financial institutions, including UBS Securities LLC, as arrangers (the
“Arrangers”), UBS Securities LLC as documentation agent (in such capacity,
“Documentation Agent”) and as syndication agent (in such capacity, “Syndication
Agent”),UBS Loan Finance LLC, as swingline lender (the “Swingline Lender”), and
UBS AG, Stamford Branch, as administrative agent for the Lenders (the
“Administrative Agent”). Capitalized terms used but not otherwise defined herein
shall have the meanings ascribed thereto in the Credit Agreement.
     Borrower hereby gives you notice pursuant to Section 2.03 of the Credit
Agreement that it requests a Borrowing under the Credit Agreement, and in that
connection sets forth below the terms on which such Borrowing is requested to be
made:

                 
(A)
  Borrowing       Revolving Borrowing
 
               
(B)
  Principal amount of Borrowing5       $

 
 
               
(C)
  Date of Borrowing (which is a Business Day)       September ___, 2010
 
               
(D)
  Type of Borrowing       Eurodollar

 

5   ABR and Eurodollar Loans must be in an amount that is at least $5,000,000
and an integral multiple of $1,000,000 or equal to the remaining available
balance of the applicable Commitments.

 



--------------------------------------------------------------------------------



 



         
(E)
  Interest Period and the last day thereof6  

 
       
 
       
(F)
  Funds are requested to be disbursed to Borrower’s account with UBS AG,
Stamford Branch (Account No.               ).

[Signature Page Follows]
 

6   Shall be subject to the definition of “Interest Period” in the Credit
Agreement.

-2-



--------------------------------------------------------------------------------



 



            Nabors Industries, Inc.
      By:           Name:           Title:   [Responsible Officer]     

-3-



--------------------------------------------------------------------------------



 



EXHIBIT D
Form of
INTEREST ELECTION REQUEST
UBS AG, Stamford Branch,
   as Administrative Agent
677 Washington Boulevard
Stamford, Connecticut 06901
Attention: [                              ]
[Date]
Re: Nabors Industries, Inc.
Ladies and Gentlemen:
     This Interest Election Request is delivered to you pursuant to Section 2.08
of the Credit Agreement dated as of September 8, 2010 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Nabors Industries, Inc., a Delaware corporation (“Borrower”),
Nabors Industries Ltd., a Bermuda exempted company (“Holdings”), the Lenders,
UBS SECURITIES LLC, as lead arranger (in such capacity, “Arranger”), as
documentation agent (in such capacity, “Documentation Agent”) and as syndication
agent (in such capacity, “Syndication Agent”),UBS LOAN FINANCE LLC, as swingline
lender (in such capacity, “Swingline Lender”), and UBS AG, STAMFORD BRANCH, as
administrative agent (in such capacity, “Administrative Agent”) for the Lenders.
     Borrower hereby requests that on [__________] (the “Interest Election
Date”),
     1. $[__________] of the presently outstanding principal amount of the Loans
originally made on [__________],
     2. and all presently being maintained as [ABR Loans] [Eurodollar Loans],
     3. be [converted into] [continued as],
 

7   Shall be a Business Day that is (a) the date hereof in the case of a
conversion into ABR Loans to the extent this Interest Election Request is
delivered to the Administrative Agent prior to 11:00 a.m., New York City time on
the date hereof, otherwise the Business Day following the date of delivery
hereof, and (b) three Business Days following the date hereof in the case of a
conversion into/continuation of Eurodollar Loans to the extent this Interest
Election Request is delivered to the Administrative Agent prior to 11:00 a.m.
New York City time on the date hereof, otherwise the fourth Business Day
following the date of delivery hereof, in each case.

D-1



--------------------------------------------------------------------------------



 



     4. [Eurodollar Loans having an Interest Period of [one/two/three/six
months] [ABR Loans].
     The undersigned hereby certifies that the following statements are true on
the date hereof, and will be true on the proposed Interest Election Date, both
before and after giving effect thereto and to the application of the proceeds
therefrom:
     (a) the foregoing [conversion] [continuation] complies with the terms and
conditions of the Credit Agreement (including, without limitation, Section 2.08
of the Credit Agreement);
     (b) no Default has occurred and is continuing, or would result from such
proposed [conversion] [continuation].
[Signature Page Follows]

D-2



--------------------------------------------------------------------------------



 



     Borrower has caused this Interest Election Request to be executed and
delivered by its duly authorized officer as of the date first written above.

            NABORS INDUSTRIES, INC.
      By:           Name:           Title:        

D-3



--------------------------------------------------------------------------------



 



EXHIBIT E
Form of
LENDER ADDENDUM
     Reference is made to the Credit Agreement dated as of September 8, 2010 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among Nabors Industries, Inc., a Delaware
corporation (“Borrower”), Nabors Industries Ltd. (“Holdings”), the Lenders, UBS
SECURITIES LLC, as lead arranger (in such capacity, “Arranger”), as
documentation agent (in such capacity, “Documentation Agent”) and as syndication
agent (in such capacity, “Syndication Agent”),UBS LOAN FINANCE LLC, as swingline
lender (in such capacity, “Swingline Lender”), and UBS AG, STAMFORD BRANCH, as
administrative agent (in such capacity, “Administrative Agent”) for the Lenders.
     Upon execution and delivery of this Lender Addendum by the parties hereto
as provided in Section 10.15 of the Credit Agreement, the undersigned hereby
becomes a Lender thereunder having the Commitment set forth in Schedule 1
hereto, effective as of the Closing Date.
     THIS LENDER ADDENDUM SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES
THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
     This Lender Addendum may be executed by one or more of the parties hereto
on any number of separate counterparts, and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. Delivery of
an executed signature page hereof by facsimile transmission shall be effective
as delivery of a manually executed counterpart hereof.

E-1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Lender Addendum to
be duly executed and delivered by their proper and duly authorized officers as
of this ___ day of [                  ], 201[  ].

                ,    as a Lender
[Please type legal name of Lender above]    

            By:           Name:           Title:      

            [If second signature is necessary:]
      By:           Name:           Title:        

E-2



--------------------------------------------------------------------------------



 



 
Accepted and agreed:

NABORS INDUSTRIES, INC.
      By:           Name:           Title:        

 
UBS AG, STAMFORD BRANCH, as
Administrative Agent
      By:           Name:           Title:        

  By:           Name:           Title:      

E-3



--------------------------------------------------------------------------------



 



         

Schedule 1
COMMITMENTS AND NOTICE ADDRESS

             
1.
  Name of Lender:        
 
  Notice Address:   
 
   
 
     
 
   
 
     
 
   
 
  Attention:  
 
   
 
  Telephone:  
 
   
 
  Facsimile:  
 
   
 
     
 
   
2.
  Commitment:        
 
     
 
   

E-4



--------------------------------------------------------------------------------



 



EXHIBIT F-1
Form of
REVOLVING NOTE

      $                                           New York, New York     [Date]

     FOR VALUE RECEIVED, the undersigned, NABORS INDUSTRIES, INC., a Delaware
corporation (“Borrower”), hereby promises to pay to UBS AG, STAMFORD BRANCH (the
“Lender”) or its registered assigns on the Revolving Maturity Date (as defined
in the Credit Agreement referred to below), in lawful money of the United States
and in immediately available funds, the principal amount of the lesser of (a)
                     DOLLARS ($                    ) and (b) the aggregate
unpaid principal amount of all Revolving Loans of the Lender outstanding under
the Credit Agreement referred to below. Borrower further agrees to pay interest
in like money at such office specified in Section 2.13 of the Credit Agreement
on the unpaid principal amount hereof from time to time from the date hereof at
the rates, and on the dates, specified in Section 2.06 of such Credit Agreement.
     The holder of this Note may endorse and attach a schedule to reflect the
date, Type and amount of each Revolving Loan of the Lender outstanding under the
Credit Agreement, the date and amount of each payment or prepayment of principal
hereof, and the date of each interest rate conversion or continuation pursuant
to Section 2.08 of the Credit Agreement and the principal amount subject
thereto; provided that the failure of the Lender to make any such recordation
(or any error in such recordation) shall not affect the obligations of Borrower
hereunder or under the Credit Agreement.
     This Note is one of the Notes referred to in the Credit Agreement dated as
of September 8, 2010 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Borrower,
Nabors Industries Ltd., a Bermuda exempted company (“Holdings”), the Lenders,
UBS SECURITIES LLC, as lead arranger, documentation agent and syndication agent,
UBS LOAN FINANCE LLC, as swingline lender and UBS AG, STAMFORD BRANCH, as
administrative agent for the Lenders, is subject to the provisions thereof and
is subject to optional and mandatory prepayment in whole or in part as provided
therein. Terms used herein which are defined in the Credit Agreement shall have
such defined meanings unless otherwise defined herein or unless the context
otherwise requires.
     This Note is guaranteed as provided in the Credit Agreement. Reference is
hereby made to the Credit Agreement for a description of the nature and extent
of the guarantee, the terms and conditions upon which the guarantee was granted
and the rights of the holder of this Note in respect thereof.
     Upon the occurrence of any one or more of the Events of Default specified
in the Credit Agreement, all amounts then remaining unpaid on this Note shall
become, or may be declared to be, immediately due and payable, all as provided
therein.
     All parties now and hereafter liable with respect to this Note, whether
maker, principal, surety, guarantor, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.

F-1



--------------------------------------------------------------------------------



 



     THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT. TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.
     THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
[Signature Page Follows]

F-2



--------------------------------------------------------------------------------



 



            NABORS INDUSTRIES, INC.,
   as Borrower
      By:           Name:           Title:        

F-3



--------------------------------------------------------------------------------



 



EXHIBIT F-2
Form of
SWINGLINE NOTE

     
$                                        
  New York, New York
 
  [Date]

     FOR VALUE RECEIVED, the undersigned, NABORS INDUSTRIES, INC., a Delaware
corporation (“Borrower”), hereby promises to pay to the order of UBS AG,
STAMFORD BRANCH (the “Lender”) on the Revolving Maturity Date (as defined in the
Credit Agreement referred to below), in lawful money of the United States and in
immediately available funds, the principal amount of the lesser of (a)
                     ($                    ) and (b) the aggregate unpaid
principal amount of all Swingline Loans made by Lender to the undersigned
pursuant to Section 2.16 of the Credit Agreement referred to below. Borrower
further agrees to pay interest on the unpaid principal amount hereof in like
money at such office specified in Section 2.13(a) of the Credit Agreement from
time to time from the date hereof at the rates and on the dates specified in
Section 2.06 of the Credit Agreement.
     The holder of this Note may endorse and attach a schedule to reflect the
date, the amount of each Swingline Loan and the date and amount of each payment
or prepayment of principal thereof; provided that the failure of Lender to make
such recordation (or any error in such recordation) shall not affect the
obligations of Borrower hereunder or under the Credit Agreement.
     This Note is one of the Notes referred to in the Credit Agreement, dated as
of September 8, 2010 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Borrower,
NABORS INDUSTRIES LTD., a Bermuda exempted company (“Holdings”), the Lenders,
UBS SECURITIES LLC, as lead arranger, documentation agent and syndication agent,
UBS LOAN FINANCE LLC, as swingline lender and UBS AG, STAMFORD BRANCH, as
administrative agent for the Lenders, is subject to the provisions thereof and
is subject to optional and mandatory prepayment in whole or in part as provided
therein. Terms used herein which are defined in the Credit Agreement shall have
such defined meanings unless otherwise defined herein or unless the context
otherwise requires.
     This Note is guaranteed as provided in the Credit Agreement. Reference is
hereby made to the Credit Agreement and the Security Documents for the nature
and extent of the guarantee, the terms and conditions upon which the guarantee
was granted and the rights of the holder of this Note in respect thereof.
     Upon the occurrence of any one or more of the Events of Default specified
in the Credit Agreement, all amounts then remaining unpaid on this Note may
become, or may be declared to be, immediately due and payable as provided in the
Credit Agreement.
     All parties now and hereafter liable with respect to this Note, whether
maker, principal, surety, guarantor, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.

F2-1



--------------------------------------------------------------------------------



 



     THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT. TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.
     THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
[Signature Page Follows]

F2-2



--------------------------------------------------------------------------------



 



            NABORS INDUSTRIES LTD.,
   as Borrower
      By:           Name:           Title:      

F2-3



--------------------------------------------------------------------------------



 



         

EXHIBIT G
OPINION OF COMPANY COUNSEL
See attached.
Exhibit G-1

 



--------------------------------------------------------------------------------



 



EXHIBIT H
FORM OF OFFICER’S CERTIFICATE
     TO: UBS AG, STAMFORD BRANCH, as Administrative Agent
  RE: Credit Agreement, dated as of September 8, 2010, among Nabors Industries,
Inc, a Delaware corporation (“Borrower”), Nabors Industries Ltd., a Bermuda
company (“Holdings”), the Lenders, UBS SECURITIES LLC, as lead arranger (in such
capacity, “Arranger”), as documentation agent (in such capacity, “Documentation
Agent”) and as syndication agent (in such capacity, “Syndication Agent”), UBS
LOAN FINANCE LLC, as swingline lender (in such capacity, “Swingline Lender”),
and UBS AG, STAMFORD BRANCH, as administrative agent (in such capacity,
“Administrative Agent”) for the Lenders (as amended or otherwise modified from
time to time, the “Credit Agreement”)
     DATE:                     , 201[ ]
  Pursuant to the terms of the Credit Agreement, we, the undersigned officers of
Borrower and Holdings, respectively, hereby certify as follows (all capitalized
terms used below shall have the meanings set forth in the Credit Agreement):
     a. Attached hereto as Schedule 1 are calculations demonstrating compliance
by Borrower with the financial covenant contained in Section 5.02 of the Credit
Agreement as of the fiscal [quarter] [year] ending _____________, __.
     b. No Default or Event of Default exists under the Credit Agreement as of
the last day of the fiscal [quarter] [year] referenced in paragraph (a) above,
except as indicated on a separate page attached hereto, which also sets forth an
explanation of the action taken or proposed to be taken by Borrower with respect
thereto.
     c. The quarterly/annual financial statements for the fiscal period cited
above, fairly present in all material respects the financial condition of
Borrower and its Subsidiaries and have been prepared in accordance with GAAP (in
the case of any quarterly financial statements, subject to changes resulting
from normal year-end audit adjustments).

            NABORS INDUSTRIES, INC.
      By:           Name:          Title:        

            NABORS INDUSTRIES LTD.
      By:           Name:           Title:        

Exhibit H-1

 



--------------------------------------------------------------------------------



 



Schedule 1
to Officer’s Certificate
Compliance with Financial Covenant
Compliance with Section 502 — Net Funded Indebtedness-to-Capitalization

                   
A.
  Net Funded Indebtedness of Holdings and its Subsidiaries   $        
 
         
 
               
B.
  Total Capitalization            
 
               
 
  1. Net Worth   $        
 
         
 
               
 
  2. Net Funded Indebtedness of Holdings and its Subsidiaries (Line A)   $      
 
 
         
 
               
 
  3. Total Capitalization (Line B.1 plus Line B.2)   $        
 
         
 
               
C.
  Ratio of Net Funded Indebtedness to Total Capitalization (Line A to Line B.3)
              to 1.0
 
         

Requirement: Line C shall be less than or equal to .60 to 1
Exhibit H-2

 



--------------------------------------------------------------------------------



 



EXHIBIT I
FOREIGN LENDER CERTIFICATE
     Reference is made to the Credit Agreement among Nabors Industries, Inc., a
Delaware corporation (the “Borrower”), UBS AG, Stamford Branch, as
Administrative Agent and Lenders that become a party thereto, dated as of
September 8, 2010 (the “Credit Agreement”).
     Under penalties of perjury, the undersigned hereby certifies to the
Borrower and to the Administrative Agent that:
     1. The undersigned is the sole record and beneficial owner of the loans or
the obligations evidenced by the Note(s) in respect of which it is providing
this certificate.
     2. The undersigned is not a bank (as such term is used in
Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended (the
“Code”)). In this regard, the undersigned further represents and warrants that:
     (a) the undersigned is not subject to regulatory or other legal
requirements as a bank in any jurisdiction; and
     (b) the undersigned has not been treated as a bank for purposes of any tax,
securities law or other filing or submission made to any Governmental Authority,
any application made to a rating agency or qualification for any exemption from
tax, securities law or other legal requirements.
     3. The undersigned is not a “10-percent shareholder” (as such term is used
in Section 881(c)(3)(B) of the Code) of the Borrower.
     4. The undersigned is not a controlled foreign corporation related to the
Borrower within the meaning of Section 864(d)(4) of the Code.
     5. Interest on the loans is not effectively connected with a U.S. trade or
business conducted by the undersigned.
     We have furnished you with a certificate of our non-U.S. person status on
Internal Revenue Service Form W-8BEN. By executing this U.S. Tax Compliance
Certificate, the undersigned agrees that (a) if the information provided on this
certificate changes, the undersigned shall so inform the Borrower and the
Administrative Agent in writing within thirty days of such change and (b) the
undersigned shall furnish the Borrower and the Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which payment is to be made by the Borrower to the undersigned, or in
either of the three calendar years preceding such payment.
Exhibit H-2

 



--------------------------------------------------------------------------------



 



     Unless otherwise defined herein, terms defined in the Indenture and used
herein shall have the meanings given to them in the Credit Agreement.

           

[NAME OF LENDER]
      By:           Title:          [ADDRESS]     

Dated:                                         201[ ]

I-2